ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_07_FR.txt. OPINION DISSIDENTE DE M. SCHWEBEL

558

[Traduction]
TABLE DES MATIÈRES
Paragraphes
RÉSUMÉ
I. INTRODUCTION 1-2
II. QUESTIONS DE COMPETENCE
A. Les questions juridictionnelles 3

B. Le Nicaragua a-t-il qualité pour agir en vertu de la clause faculta-
tive ?

L.
2.
3.

IN

Principaux arguments sur lesquels le Nicaragua fonde sa qualité
pour agir

Principaux arguments par lesquels les Etats-Unis contestent la
qualite pour agir du Nicaragua

Un Etat ne pouvait pas adhérer à la disposition facultative du
Statut de la Cour permanente de Justice internationale sans étre
partie audit Statut

. Le Nicaragua, n’étant jamais devenu partie au protocole de

signature de la Cour permanente ni à son Statut, n’a jamais été
partie à la disposition facultative

. L'effet de l’article 36, paragraphe 5, du Statut de la Cour sur une

déclaration qui n’avait pas caractère obligatoire dans le cadre du
Statut de la Cour permanente

. Les intentions des rédacteurs de l’article 36, paragraphe 5
. L'interprétation de l’article 36, paragraphe 5, donnée par les

Etats-Unis lors de la ratification du Statut et de l'adoption de leur
déclaration sur la base de l’article 36, paragraphe 2

. L'interprétation donnée par la Cour de l’article 36, paragraphe 5
9.
10.
11.
12.

Les indications des Annuaires de la Cour

Les indications des Rapports de la Cour à l'Assemblée générale
La conduite des Parties

Conclusion

C. La Cour a-t-elle compétence à l’égard des Etats-Unis ?

1.

2.

La juridiction en vertu de la clause facultative

i) La réserve Connally
li) La réserve relative aux traités multilatéraux (réserve Vanden-
berg)
iii) La « notification de 1984 » des Etats-Unis

La compétence en vertu du traité d’amitié, de commerce et de
navigation

14-17
18-24

25
26-40
41-47
48-52
53-61

62

63
64-66

67-90
91-116

117-129

170
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 559

RÉSUMÉ

Qualité pour agir du Nicaragua

Le Nicaragua n’a pas qualité pour invoquer la clause facultative, non
seulement parce qu’il n’a jamais déposé de déclaration en application de
l’article 36, paragraphe 2, du Statut de la Cour actuelle, mais aussi parce
qu’il n’est jamais devenu partie au Statut de la Cour permanente de Justice
internationale au sens de l’article 36, paragraphe 5, du Statut de la Cour. Le
protocole de signature du Statut de la Cour permanente de Justice inter-
nationale devait être ratifié, et un instrument de ratification devait être
déposé auprès du Secrétaire général de la Société des Nations. Nul dépôt
de ce genre n’a été fait. Aussi, le Secrétariat de la Société des Nations et le
Greffe de la Cour permanente considéraient-ils le Nicaragua comme
n'étant jamais devenu partie au protocole, ni à la disposition facultative
qui en faisait partie intégrante, ni au Statut de la Cour (par. 3-13).

Les rédacteurs du Statut de la Cour permanente de Justice entendaient,
par l’article 36, paragraphe 5, faire en sorte que les déclarations faites en
application de l’article 36 du Statut de la Cour permanente « pour une
durée qui [n’était] pas encore expirée » soient considérées comme com-
portant acceptation de la juridiction obligatoire de la Cour actuelle. Les
travaux préparatoires montrent que l'expression « faites pour une durée
qui n’est pas encore expirée » désigne les déclarations en vertu desquelles
les Etats étaient liés par la juridiction obligatoire de la Cour permanente et
qui étaient encore en vigueur. Le but recherché était de préserver leffet des
déclarations existantes, et non pas de donner effet pour la première fois à
des déclarations qui, comme celle du Nicaragua, n'étaient jamais entrées
en vigueur. Cette intention est exprimée aussi précisément par le texte
français que par le texte anglais de l’article 36, paragraphe 5. La délégation
française à la conférence de San Francisco, en proposant un amendement
de forme au texte initial, n’avait apparemment pas en vue les intérêts du
Nicaragua, mais ceux de la France, et entendait préciser que les déclara-
tions qui, comme celle de la France, étaient arrivées à expiration ne
tombaient pas sous le coup des dispositions de l’article 36, paragraphe 5.
La déclaration du Nicaragua n’avait pas été faite pour une durée qui n’était
pas encore expirée, puisque cette durée n’avait jamais commencé à courir
(par. 14-24).

Les quatre affaires à l’occasion desquelles la Cour a déjà eu à interpréter
l'article 36, paragraphe 5, montrent que la Cour a toujours considéré que
cette disposition vise uniquement les déclarations qui avaient force obli-
gatoire dans le cadre du Statut de la Cour permanente de Justice inter-
nationale (par. 26-40). Le fait que le Nicaragua est cité dans les Annuaires
de la Cour actuelle parmi les Etats liés par la clause facultative n’est pas

171
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 560

décisif, surtout s’il est tenu compte de ce que ces listes sont assorties d’une
note de bas de page indiquant que le Nicaragua n’a pas déposé son
instrument de ratification auprès de la Société des Nations — autrement
dit, qu’il n’a pas rempli une condition nécessaire pour entrer dans le champ
d'application de l’article 36, paragraphe 5. Les indications qui figurent
dans les rapports de la Cour à l’Assemblée générale et dans d’autres
publications ne mènent pas à une conclusion différente (par. 41-52).

La conduite du Nicaragua, des autres Etats, de la Cour, de son Greffe et
du Secrétaire général de l’Organisation des Nations Unies n’établit ni ne
confirme que le Nicaragua soit lié par la clause facultative. Avant la
présente instance, le Nicaragua n’avait jamais déclaré expressément qu’il
s’estimait lié. Il a éludé une occasion évidente de le faire quand le Honduras
a soutenu cette thèse dans l’affaire de la Sentence arbitrale rendue par le roi
d’Espagne le 23 décembre 1906, donnant plutôt à penser aux Etats-Unis
et au Honduras qu’il ne se considérait pas comme lié par la clause facul-
tative. Le Nicaragua n’a jamais contesté ni commenté d’autre façon les
notes de bas de page ajoutées aux indications de l'Annuaire. Dans l’en-
semble, sa conduite, comme celle des autres parties intéressées, n’est pas
compatible avec la thése qu’il soutient aujourd’hui et elle ne la confirme
pas (par. 53-61).

La compétence à l’égard des Etats-Unis

Il y aurait lieu de s’interroger sur la validité de l’acceptation par les
Etats-Unis, en 1946, de la juridiction obligatoire de la Cour conformément
à la clause facultative, compte tenu de la réserve discrétionnaire, dite
« réserve Connally », dont elle est assortie. Mais ce motif n’a pas à être
considéré, puisque les Etats-Unis ne l’invoquent pas (par. 64-66).

La réserve Vandenberg, relative aux traités multilatéraux, exclut la
compétence de la Cour à l'égard des Etats-Unis dans les instances où est
invoqué un traité multilatéral et où toutes les parties au traité que la
décision concerne ne sont pas également parties à l’affaire. Il ressort des
écritures du Nicaragua que la décision de la Cour en l’espèce concernera
nécessairement le Honduras, le Costa Rica et El Salvador. Or ces Etats ne
sont pas parties à l’instance. La Cour élude l’application de cette réserve
par le biais de considérations contraires à toute interprétation raisonnable
de ses termes et de son objet. Il n’est pas certain cependant que toutes les
demandes nicaraguayennes seraient exclues par l’application de la réserve
Vandenberg, car le Nicaragua invoque le droit international coutumier,
qui ne coïncide pas sur tous les chefs avec les termes des traités auxquels il
fait appel (par. 67-90).

Bien qu’écartant la réserve Vandenberg, la Cour applique une autre
disposition de la déclaration des Etats-Unis, à savoir celle qui prévoit
un préavis de six mois pour y mettre fin. La Cour pourrait mieux justifier
cette décision si elle acceptait également la réserve Vandenberg ainsi que
d’autres éléments de la déclaration des Etats-Unis.

On pourrait fort bien soutenir que, vu la pratique des Etats concernant la

172
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 561

clause facultative, tout Etat déclarant a la faculté de dénoncer ou de
modifier sa déclaration à tout moment, avec effet immédiat. Mais, même si
l’on n’accepte pas cette idée, et si l’on considère que les Etats-Unis sont
obligés de respecter leur clause de préavis de six mois, il ne s’ensuit pas
que leur notification d’avril 1984 visant à modifier leur déclaration soit
sans effet à l'égard du Nicaragua. Cette notification est peut-être inopé-
rante erga omnes. Mais, étant donné que le Nicaragua peut, aux termes
de sa déclaration sans condition de 1929, dénoncer (ou modifier) cette
déclaration à tout moment et avec effet immédiat, les Etats-Unis, à titre
de réciprocité, pouvaient dénoncer (ou modifier) leur déclaration avec
effet immédiat. La jurisprudence de la Cour en matière de réciprocité
milite en faveur de cette conception, de même que les cas antérieurs de
dénonciation de l’acceptation de la juridiction de la Cour. En outre, le cas
de l'Indonésie démontre que l'Organisation des Nations Unies et la Cour
ont accepté le retrait de l'Indonésie de l'Organisation et du Statut moyen-
nant un préavis de vingt-quatre heures, ce qui indique que de tels retraits
des déclarations faites aux termes du Statut sont admissibles (par. 91-
116).

Enfin, la Cour n’a pas compétence à l'égard des Etats-Unis pour ce qui
est des demandes — relatives à de prétendus actes d’agression et d’inter-
vention commis par les Etats-Unis — que le Nicaragua, dans sa requête,
formule sur la base du traité bilatéral d’amitié, de commerce et de navi-
gation conclu entre les Parties. Ce traité est un instrument de caractère
purement commercial, dont les dispositions sont sans rapport avec lem-
ploi ou lPabus de la force dans les relations internationales. De plus, le
Nicaragua n’a pas respecté les conditions de procédure prévues dans ledit
traité pour invoquer la compétence de la Cour (par. 117-134).

I. INTRODUCTION

1. La requête en la présente espèce est sans précédent dans l’histoire de
la Cour internationale de Justice et de la Cour permanente de Justice
internationale. Elle est sans précédent par son objet, car il n’était encore
jamais arrivé qu’un Etat demandât à la Cour de dire et juger qu’un autre
Etat avait le devoir de mettre fin et de renoncer immédiatement à
toute utilisation de la force contre lui. C’est également une innovation
sur le plan de la procédure — non pas évidemment parce que les Etats-Unis,
Etat défendeur, déclinent la compétence de la Cour, car c’est la la réaction
normale d’Etats contre lesquels une instance est engagée, mais parce que la
qualité du Nicaragua, Etat demandeur, pour intenter une instance en
invoquant la juridiction obligatoire de la Cour en application de la clause
facultative, est en cause ; parce que les Etats-Unis affirment avoir, avant le
dépôt de la requête nicaraguayenne, modifié la portée de leur acceptation
de la juridiction obligatoire de la Cour conformément à la clause facul-
tative, qu’invoque le Nicaragua, en vue d’exclure la catégorie même dans
laquelle rentre l'espèce présente ; et parce que les Etats-Unis invoquent en

173
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 562

outre une réserve à leur acceptation de la juridiction obligatoire de la Cour
d’un genre sur lequel celle-ci n’a pas eu jusqu'ici l’occasion de statuer. La
Cour avait donc à considérer de multiples exceptions préliminaires à sa
compétence et à la recevabilité de l'instance, dont elle n’avait jamais eu à
connaître au cours de son histoire longue et complexe en fait de différends
juridictionnels. Aussi, la réaction de la Cour devant ces exceptions est-elle
d’une signification exceptionnelle, non seulement à cause de l’importance
de l'espèce elle-même, mais aussi parce que les questions de compétence et
de recevabilité que l’affaire soulève auront de profondes répercussions sur
la nature et la portée de la juridiction de la Cour, ainsi que sur sa qualité
d’organe judiciaire principal de Organisation des Nations Unies.

2. Je suis au regret de devoir me dissocier de l’arrêt de la Cour, que
j'estime erroné sur les principales questions de compétence que pose la
présente affaire. Ma conclusion étant que la Cour n’a pas compétence pour
juger de l’affaire au fond, je n’ai pas jugé nécessaire d’exposer mes vues sur
les questions de recevabilité, dont une ou plusieurs — qui ne présentent pas
« dans les circonstances de l’espèce un caractère exclusivement prélimi-
naire » — pour reprendre les termes de l’article 79, paragraphe 7, du
Règlement de la Cour — pourraient d’ailleurs se poser lors de la procédure
sur le fond. Cependant, l'arrêt de la Cour exigeait un vote distinct sur la
recevabilité de la requête. Or, bien que n’acceptant pas toutes les conclu-
sions de la Cour sur ce sujet, je n’estime pas convaincants au stade actuel
les arguments des Etats-Unis sur l’irrecevabilité de l'instance. C’est pour-
quoi je me suis joint à la Cour en votant en faveur de la recevabilité de la
requête, par quoi J'entends que, si la Cour était compétente — ce qu’à mon
avis elle n’est pas — l’instance paraîtrait actuellement recevable. Cette
conclusion ne préjuge pas néanmoins ma position sur les questions de
recevabilité qui pourront se poser lors de la procédure sur le fond.

II. QUESTIONS DE COMPETENCE

A. Les questions juridictionnelles

3. Les questions juridictionnelles qui se posent en l’espéce sont, pre-
mièrement, de savoir si le Nicaragua a qualité pour déposer une requête
fondée sur le fait qu’il aurait accepté la juridiction obligatoire de la Cour en
application de l’article 36 du Statut, par quoi le Nicaragua entend, comme
il l’a précisé, en application du paragraphe 5 de cet article ; deuxièmement,
à supposer que le Nicaragua ait qualité pour agir, de savoir si les termes de
l'acceptation par les Etats-Unis de la juridiction obligatoire de la Cour au
titre de la clause facultative, telle que cette acceptation était en vigueur ala
date du dépôt de la requête nicaraguayenne, donnait compétence à la Cour
a l’égard des parties et des demandes formulées ; et, troisièmement, de
savoir si, en tout état de cause, la Cour a compétence pour connaître de tout
ou partie des demandes du Nicaragua du fait que ce pays et les Etats-Unis
sont parties au traité bilatéral d’amitié, de commerce et de navigation de

174
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 563

1956, qui prévoit que les différends quant à son interprétation ou à son
application qui ne pourraient pas être réglés d’une manière satisfaisante
par la voie diplomatique seront portés devant la Cour. Chacune de ces trois
grandes questions soulève divers problèmes, qui seront énoncés et exami-
nés tour à tour.

B. Le Nicaragua a-t-il qualité pour agir en vertu
de la clause facultative ?

1. Principaux arguments sur lesquels le Nicaragua fonde sa qualité pour

agir

4. Dans sa requête, le Nicaragua renvoie aux déclarations par lesquelles
lui-même et les Etats-Unis « ont accepté la juridiction de la Cour dans les
conditions prévues à l’article 36 du Statut de la Cour internationale de
Justice... » (introduction), après quoi il se contente d’ajouter : « les Etats-
Unis et le Nicaragua ont accepté la juridiction obligatoire de la Cour en
vertu de l’article 36 de son Statut » (par. 13). Alors cependant que les Etats-
Unis ont déposé le 14 août 1946 une déclaration en application de l’ar-
ticle 36, paragraphe 2, du Statut, qu’eux-mémes (et le Nicaragua) considèrent
comme valide et généralement en vigueur, le Nicaragua, pour sa part, n’a
jamais déposé de déclaration sur la base de la même disposition. Il s’appuie
sur une déclaration déposée auprès du Secrétaire général de la Société des
Nations le 24 septembre 1929, par laquelle il acceptait inconditionnelle-
ment et sans limite de durée la compétence de la Cour permanente de
Justice internationale, ainsi que sur le jeu de l’article 36, paragraphe 5, du
Statut, dont le texte est le suivant :

« Les déclarations faites en application de l’article 36 du Statut de la
Cour permanente de Justice internationale pour une durée qui n’est
pas encore expirée seront considérées, dans les rapports entre parties
au présent Statut, comme comportant acceptation de la juridiction
obligatoire de la Cour internationale de Justice pour la durée restant à
courir d’après ces déclarations et conformément à leurs termes. »

Dans son mémoire, le Nicaragua résume en ces termés les raisons pour
lesquelles il invoque ces instruments :

«11. Le Nicaragua satisfait aux conditions de cet article. Ayant
ratifié la Charte des Nations Unies le 6 septembre 1945, il est devenu
Membre originaire des Nations Unies le 24 octobre 1945, date d’en-
trée en vigueur de la Charte. En vertu de l’article 93, paragraphe 1, de
la Charte, il est devenu automatiquement partie au Statut dela Cour à
la même date. A cette date, sa déclaration du 24 septembre 1929,
acceptant sans condition la juridiction obligatoire de la Cour perma-
nente, était en vigueur. Etant de durée illimitée, elle n’était pas expi-
rée. En conséquence, lors de l'entrée en vigueur de la Charte et du
Statut, cette déclaration était, aux termes de l’article 36, paragraphes,

175
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 564

« considérée, dans les rapports entre parties au présent Statut, comme
comportant acceptation de la juridiction obligatoire » de la Cour.

12. Cette conséquence résulte du libellé de l’article 36, para-
graphe 5, et de son objet, qui était de préserver au maximum la
juridiction effective et potentielle de la Cour permanente en faveur de
la Cour internationale de Justice qui venait d’être créée. Cette inter-
prétation est confirmée par la jurisprudence et la pratique de la Cour,
par la pratique ininterrompue des Parties à la présente instance et des
autres Etats depuis plus de trente ans, et par l'opinion pratiquement
unanime des plus éminents publicistes. »

2. Principaux arguments par lesquels les Etats-Unis contestent la qualité
pour agir du Nicaragua

5. Les Etats-Unis affirment que le Nicaragua n’a pas qualité pour faire
valoir ses demandes, parce qu’il n’a pas accepté la juridiction de la Cour en
vertu de la clause facultative. Il ne l’a pas acceptée conformément à l’ar-
ticle 36, paragraphe 2 ; et il ne l’a pas acceptée non plus par le jeu de
l'article 36, paragraphe 5, attendu que la déclaration du 24 septembre 1929
par laquelle il reconnaissait la juridiction de la Cour permanente n’est
jamais entrée en vigueur, le Nicaragua n’ayant pas déposé d’instrument de
ratification du protocole de signature du Statut de ladite Cour. Ce dépôt
était une condition nécessaire de l’entrée en vigueur de la déclaration. La
déclaration n’ayant jamais pris effet — comme en ont officiellement
témoigné le Greffe de la Cour permanente et le Secrétariat de la Société des
Nations —, elle n’a jamais (contrairement à ce qui est dit dans le mémoire
du Nicaragua, par. 11) été « en vigueur », et si « elle n’était pas expirée »,
c’est seulement faute d’avoir jamais pris effet. Une déclaration jamais
entrée en vigueur ne saurait être « considérée » comme comportant accep-
tation de la juridiction obligatoire de la présente Cour « pour la durée
restant à courir », car, comme la déclaration nicaraguayenne n’avait jamais
commencé à courir, il ne lui restait aucune durée à courir. Les Etats-Unis
soutiennent que le Nicaragua n’a jamais accepté « ni voulu accepter »
d'obligation en vertu du protocole de signature de la Cour permanente.
« Ni l'adhésion du Nicaragua à la Charte ni son comportement ultérieur ne
peuvent valoir souscription aux conditions que met le Statut de la Cour
actuelle à l'acceptation de la juridiction obligatoire. » (Contre-mémoire,
par. 31.)

3. Un Etat ne pouvait pas adhérer à la disposition facultative du Statut de la
Cour permanente de Justice internationale sans être partie audit Statut

6. Le 13 décembre 1920, l’Assemblée de la Société des Nations déclara
par une résolution unanime qu’elle approuvait le projet de Statut de la
Cour permanente de Justice « pour adoption sous forme de protocole

176
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 565

dûment ratifié... » (C.P.J.I. série D n° I, p. 7). Le 16 novembre 1920, les
Membres de la Société des Nations signèrent un protocole de signature par
lequel ils déclaraient « reconnaître le Statut ci-joint » de la Cour. Ce
protocole contenait les dispositions suivantes :

« Le présent protocole ... sera ratifié. Chaque Puissance adressera sa
ratification au Secrétaire général de la Société des Nations, par les
soins duquel il en sera donné avis à toutes les autres Puissances
signataires. Les ratifications resteront déposées dans les archives du
Secrétariat de la Société des Nations. » (/bid, p. 7. Les italiques sont
de moi.)

Le protocole de signature comprenait deux parties. La section À contenait
le texte du protocole lui-même qui vient d’être cité en partie. La section B
était ainsi libellée :

« B. DISPOSITION FACULTATIVE

Les soussignés, dûment autorisés, déclarent en outre, au nom de
leur gouvernement, reconnaître dès à présent comme obligatoire, de
plein droit et sans convention spéciale, la juridiction de la Cour
conformément à l’article 36, paragraphe 2, du Statut de la Cour et
dans les termes suivants. » (Ibid. p. 8.)

Puis venait le texte du Statut (ibid, p. 13 et suiv.).

7. Ainsi le protocole de signature comprenait, dans un instrument uni-
que, le protocoie lui-même et le texte de la déclaration par laquelle les Etats
pouvaient accepter la disposition facultative. Quand un Etat signait une
déclaration d’adhésion 4 la disposition facultative, il signait donc une des
sections du protocole de signature, mais cette déclaration ne prenait pas
effet — elle n’obligeait pas l’Etat signataire à accepter la juridiction obli-
gatoire de la Cour en application de la disposition facultative — tant que
cet Etat n’avait pas ratifié le protocole de signature, dont la déclaration
faisait partie. L’article 36, paragraphe 2, du Statut lui-même prévoyait que
les Etats pouvaient faire une déclaration d'acceptation de la disposition
facultative « soit lors de la signature ou de la ratification du protocole
auquel le présent acte est joint, soit ultérieurement... » Mais il a été admis
pendant toute la durée de la Cour permanente qu’un Etat ne pouvait pas
devenir partie au Statut 4 moins de devenir partie au protocole, et qu’il ne
pouvait pas adhérer a la disposition facultative, qui faisait partie du pro-
tocole, 4 moins de devenir partie 4 celui-ci. Ces conclusions ont été con-
firmées officiellement et plus d’une fois par le conseiller juridique de la
Société des Nations dans ses communications à divers Etats — notamment
avec mention expresse du Nicaragua (voir le contre-mémoire des Etats-
Unis, annexes 4, 6, 12 et 23). Comme le disait Manley O. Hudson dans The
Permanent Court of International Justice (1934), page 338 :

«Il est clair que la « disposition facultative » n’a aucune base
indépendante. Ce n’est qu’une modalité pour la déclaration que l’ar-
ticle 36 autorise à faire au moment de signer ou de ratifier le protocole

177
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 566

de signature ou à une date ultérieure. Elle est entièrement subordon-
née au protocole de signature ; un Etat ne peut devenir partie à la
disposition facultative que s’il est devenu ou devient également partie
au protocole de signature, et un Etat qui n’est pas effectivement partie
à ce dernier ne fait pas de déclaration ayant force obligatoire en se
bornant à signer la « disposition facultative », même sans condi-
tions. »

4. Le Nicaragua, n'étant jamais devenu partie au protocole de signature de la
Cour permanente ni à son Statut, n’a jamais été partie à la disposition
facultative

8. Le 24 septembre 1929, le représentant officiel du Nicaragua fit une
déclaration en vertu de la disposition facultative, qui était libellée en ces
termes :

« Au nom de la République du Nicaragua, je déclare reconnaître
comme obligatoire et sans condition la juridiction de la Cour perma-
nente de Justice internationale. » (C.I.J. Annuaire 1982-1983, p. 78.)

A cette date, le Nicaragua, n’ayant ni ratifié le protocole de signature du
Statut de la Cour ni déposé son instrument de ratification, n’était partie ni
au Statut ni à la clause facultative. Par un télégramme daté du 29 novembre
1939, le Nicaragua avisa le Secrétariat de la Société des Nations qu'il avait
ratifié le protocole de signature et que l’instrument de ratification devait
suivre. En fait, il semble que cet instrument ne fut jamais envoyé, et il n’a en
tout cas jamais été reçu par la Société des Nations.

9. Au cours des audiences sur les mesures conservatoires, le Nicaragua
s’est efforcé de donner l'impression qu’il avait ratifié le protocole et qu’il
avait envoyé, ou pouvait avoir envoyé, son instrument de ratification, en
faisant valoir que, comme le dit l’ordonnance de la Cour du 10 mai 1984 au
paragraphe 19 : « Il y a des raisons parfaitement évidentes qui expliquent
que cette ratification ne soit peut-être pas parvenue à Genève à l’époque. »
Au cours des plaidoiries dans la phase actuelle de la procédure, l’agent du
Nicaragua a déclaré que l'instrument de ratification, à supposer qu’il eût
été envoyé, s'était peut-être perdu en mer pendant la seconde guerre
mondiale (audience du 8 octobre 1984). Dans son mémoire, le Nicaragua
reconnaît n’avoir jamais déposé d’instrument de ratification du protocole
de signature (voir, par exemple, par. 44: « Cette note montre qu’on
nignorait pas que le Nicaragua n’avait pas déposé son instrument de
ratification du protocole de signature de la Cour permanente », ainsi que
l'annexe 1 au mémoire, où il est dit que les recherches n’ont pas « révélé à ce
jour de document » attestant que l'instrument de ratification « ait été
transmis à Genève »). De plus, le Nicaragua fut officiellement et expres-
sément avisé par une lettre du conseiller juridique par intérim de la Société
des Nations datée du 16 septembre 1942 que la Société n’avait jamais reçu

178
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 567

l'instrument de ratification du protocole de signature, « dont le dépôt est
nécessaire pour faire naître effectivement l'obligation. Peut-être cet ins-
trument s'est-il perdu en cours de route ? » (Archives de la Société des
Nations, dossier n° 3C/17664/1589, reproduit dans le contre-mémoire des
Etats-Unis, annexe 26.)

10. C’est ainsi que le dernier annuaire de la Cour permanente publié
avant la seconde guerre mondiale — le Quinziéme Rapport annuel (15 juin
1938-15 juin 1939) —, consignant les faits relatifs à la « Disposition facul-
tative annexée au Statut de la Cour » (p. 31), comprenait une liste de
cinquante-trois « Etats qui avaient souscrit à la disposition facultative »
(p. 39) ; le Nicaragua figurait sur cette liste. Ce rapport comprenait égale-
ment une liste intitulée : « Avaient souscrit ... mais sans que le protocole de
signature du Statut ait été ratifié » (ibid., p. 33) ; le Nicaragua est l’un des
trois Etats énumérés dans cette liste. Le rapport comprenait enfin une liste
des trente-neuf « Etats liés » au 15 juin 1939 fibid.) ; le Nicaragua ne
figurait pas sur cette liste. C’est cet annuaire que les délégués à la confé-
rence de San Francisco sur l’organisation internationale pouvaient con-
sulter quand ils modifièrent et adoptèrent le Statut de la Cour permanente
pour en faire le Statut de la Cour internationale de Justice. Le Seizième
Rapport (15 juin 1939-31 décembre 1945), publié après la conférence de San
Francisco, contient des indications analogues, concernant le « protocole
spécial joint au « protocole de signature du Statut » ..., intitulé « disposi-
tion facultative ». On y trouve la liste des Etats ayant souscrit à la clause
facultative « mais sans que le protocole de signature du Statut ait été
ratifié », et le Nicaragua figure sur cette liste (p. 43). On y trouve aussi une
liste des « Etats liés » par la disposition facultative, où le Nicaragua ne
figure pas (ibid.). Toutefois, une note de bas de page concernant le Nica-
ragua renvoie à la page 323, où l’on trouve l'indication suivante :

« 3, PROTOCOLE DE SIGNATURE DU STATUT DE LA COUR
Genève, 16 décembre 1920

Suivant un télégramme en date du 29 novembre 1939, adressé à la
Société des Nations, le Nicaragua a ratifié le protocole, l'instrument
de ratification devant suivre. Le dépôt de celui-ci n’a cependant pas
encore eu lieu. »

11. La publication de ces diverses rubriques dans le même annuaire
conduit à une seule conclusion, qui est dictée par le droit des traités et par
les dispositions du protocole, et dont le Nicaragua avait été officiellement
informé : l’envoi d’un télégramme annonçant la ratification du protocole,
sans que l’instrument du protocole fit déposé auprès du Secrétaire général
de la Société des Nations, ne faisait pas du Nicaragua un Etat partie au
protocole, ni au Statut, ni à la clause facultative. I] est incontestable que,
selon l'interprétation constante du Greffe de la Cour et du Secrétariat de la
Société des Nations, dépositaire obligatoire des signatures du protocole, le
Nicaragua n’est jamais devenu partie à celui-ci ; ni, par conséquent, au
Statut ; ni, par conséquent, à la clause facultative du Statut — et que le

179
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 568

Nicaragua n’a donc jamais été, pour employer le terme formel officielle-
ment utilisé, « lié » par le Statut ni par la clause facultative.

12. Cette conclusion est conforme à la jurisprudence de la Cour. Dans
l'affaire de la Juridiction territoriale de la Commission internationale de
lOder, C.P.JI. série A n° 23, la question s’étant posée de leffet à donner à
la convention de Barcelone du 20 avril 1921 sur le régime des voies navi-
gables d’intérêt international, la Cour a fait observer que cette convention
contenait des dispositions

« qui ne diffèrent en rien des clauses généralement insérées dans les
conventions internationales de ce genre et qui font clairement dépen-
dre de la ratification l’entrée en vigueur de la convention à l'égard de
chacune des parties » (p. 21).

On voit donc que, concernant une convention qui, exactement comme le
protocole de signature de la Cour, disposait qu’elle était « sujette à rati-
fication » et que les instruments de ratification « seront transmis au Secré-
taire général de la Société des Nations, qui en notifiera la réception » aux
autres signataires, la Cour a considéré qu’une convention non ratifiée par
un Etat n’était pas entrée « en vigueur » pour cet Etat. Analysant cette
affaire parmi d’autres, Hans Blix concluait que

«ce que les tribunaux ont établi avec une clarté de plus en plus
évidente, c’est tout simplement qu’en droit la procédure de ratifica-
tion n’est pas une formalité de pure cérémonie, mais un acte par lequel
l'Etat se déclare lié par un traité » (« The Requirement of Ratifica-
tion», British Year Book of International Law, 1953 (1954),
p. 370).

Comme le dit cet auteur,

« il ne fait aucun doute que, si un accord international prévoit expres-
sément qu’il entre en vigueur après signature ou ratification ou de
toute autre manière, la procédure prévue doit être respectée » (ibid.
p. 352).

La raison en est la suivante : « Les parties aux pactes internationaux
doivent savoir à quel moment elles deviennent irrévocablement liées par
ces instruments. » (Ibid, p. 356.) Et le fait que le droit international
contemporain en la matière est bien ce que la Cour a dit dans P’affaire de la
Juridiction territoriale de la Commission internationale de l’Oder est démon-
tré par les termes de l’article 14 de Ia convention de Vienne sur le droit des

traités, qui dispose :
« 1. Le consentement d’un Etat à être lié par un traité s’exprime par

la ratification :

a) lorsque le traité prévoit que ce consentement s’exprime par la
ratification... »

180
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 569

L’article 16 de la convention de Vienne prévoit en outre que les instruments
de ratification

« établissent le consentement d’un Etat à être lié par un traité au
moment :

a) de leur échange entre les Etats contractants ;

b} de leur dépôt auprès du dépositaire ; ou

c) deleur notification aux Etats contractants ou au dépositaire, s’il en
est ainsi convenu ».

Or, dans la présente affaire, il n’a de toute évidence jamais été admis
qu’une simple notification émanant du Nicaragua serait suffisante. Au
contraire, le dépôt de l’instrument de ratification, exigé par le protocole de
signature, a été réclamé par le dépositaire, qui, à défaut de dépôt de
Pinstrument, a avisé le Nicaragua qu’il n’était pas lié.

13. Toutefois, s’il est certain — et le Nicaragua lui-même ne prétend pas
le contraire — que le Nicaragua n’a jamais été lié par la juridiction obli-
gatoire de la Cour permanente en vertu de sa déclaration de 1929 (ce que
confirme à plusieurs reprises le présent arrêt de la Cour), le Nicaragua
soutient que la question ne s’arréte pas 14 : bien que silencieux à ce sujet au
stade des mesures conservatoires, il affirme maintenant que sa ratification
de la Charte des Nations Unies et du Statut de la Cour actuelle, qui lui est
jointe en annexe, a suffi à insuffler vie à une déclaration qui, sans cela, était
et serait restée sans effet. Dans son ordonnance du 10 mai 1984, la Cour —
comme moi-même, dans mon opinion dissidente — se montrait disposée à
considérer que cet argument pouvait permettre de fonder sa compétence en
l'espèce. Mais, alors que la Cour admet maintenant que cet argument
fonde solidement sa compétence, je conclus après une analyse qui avait été
rendue impossible par les délais fixés au stade des mesures conservatoires
que cet argument est absolument sans valeur. Et je n’accepte pas non plus
Pargument connexe selon lequel la conduite de la Cour et de son Greffe,
ainsi que de l'Organisation des Nations Unies, du Nicaragua et d’autres
Etats, conférait au Nicaragua la qualité nécessaire pour agir et à la Cour
une compétence qui ne découlent pas de l'application de l’article 36,
paragraphe 5.

5. L'effet de l’article 36, paragraphe 5, du Statut de la Cour sur une décla-
ration qui n'avait pas caractère obligatoire dans le cadre du Statut de la
Cour permanente

14. Le Nicaragua reconnaît que sa déclaration de 1929, immédiatement
avant sa ratification de la Charte des Nations Unies, n’avait pas « force
obligatoire » (mémoire du Nicaragua, par. 178, al. E). Et la Cour, au
paragraphe 26 de son arrêt d’aujourd’hui, conclut que « la déclaration faite
par le Nicaragua de 1929 n’avait pas acquis force obligatoire, antérieure-
ment à l'effet éventuel de l’article 36, paragraphe 5, du Statut de la Cour

181
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 570

internationale de Justice ». La question critique est donc celle-ci : nonobs-
tant le fait reconnu que la déclaration nicaraguayenne de 1929 n'avait pas
force obligatoire, s'agit-il d’une déclaration qui, selon la lettre et l’esprit de
l’article 36, paragraphe 5, du Statut, a été « faite en application de l’ar-
ticle 36 du Statut de la Cour permanente de Justice internationale pour une
durée qui n’est pas encore expirée » ?

15. Le Nicaragua soutient que l’article 36, paragraphe 5 :

« ne parle pas des parties au Statut de la Cour permanente, mais des
déclarations acceptant la juridiction de celle-ci. Une telle déclaration,
faite par un Etat qui n’était pas partie au Statut et qui n’était pas
encore expirée conformément à ses termes, était une déclaration en
vigueur ... elle « constituait un instrument imparfait mais non pas
invalide... » L'effet de l’article 36, paragraphe 5, dans le cas du Nica-
ragua, a été de faire de sa ratification du Statut de la présente Cour ...
l'équivalent d’une ratification de l’ancien Statut, c’est-à-dire un acte
parachevant sa déclaration. Telle est la signification des termes
« considérés … comme comportant acceptation de la juridiction obli-
gatoire de la Cour internationale de Justice...» (Mémoire, par. 13
et 14.)

Cette interprétation audacieuse de Particle 36, paragraphe 5, résiste-t-elle à
l'analyse ?

16. Tout d’abord, il est indiscutable que, dans l’acception qu’ils ont en
droit international, les mots « en vigueur » signifient « être lié » et en sont
l'équivalent. Il suffit à cet égard de se reporter aux dispositions des ar-
ticles 2, paragraphe 1 b), 24, 25 et 84 de la convention de Vienne sur le droit
des traités. L’article 24, en particulier, précise qu’« un traité entre en
vigueur dès que le consentement à être lié par le traité a été établi... »
Comme le disait sir Humphrey Waldock, parlant en qualité de rapporteur
spécial de la Commission du droit international pour le droit des traités,
«la règle fondamentale » est que « l’entrée en vigueur du traité rend
automatiquement celui-ci obligatoire pour les parties » (Annuaire de la
Commission du droit international, 1962, vol. IJ, p. 81). Il est par ailleurs
hors de doute que le dépositaire n’a jamais reçu d’instrument de ratifica-
tion attestant le consentement du Nicaragua à être lié par le Statut de la
Cour permanente : au contraire, ce dépositaire, c’est-à-dire le Secrétaire
général de la Société des Nations, et le Greffe de la Cour permanente ont
constaté que le Nicaragua n’était pas lié. En conséquence, le Statut de Ja
Cour permanente n’est jamais entré en vigueur à l'égard du Nicaragua. La
question qui se pose alors est la suivante : malgré cette constatation de fait
et de droit; se peut-il que la déclaration nicaraguayenne acceptant la
juridiction de la Cour permanente soit entrée en vigueur ?

17. Il convient, pour répondre à cette question, d’examiner la genèse de
article 36, paragraphe 5, le sens donné à cette disposition par ceux qui ont
contribué à son acceptation, et les arrêts dans lesquels la Cour l’a inter-
prétée. Il convient aussi de tenir compte des indications relatives à la
déclaration nicaraguayenne que l’on trouve dans les annuaires des deux

182
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 571

Cours, dans les Rapports de la Cour à l’Assemblée générale, et dans
d’autres publications, ainsi que du comportement des Parties.

6. Les intentions des rédacteurs de l’article 36, paragraphe 5

18. Quel devait être l’objet de l’article 36, paragraphe 5, dans l’esprit des
rédacteurs du Statut de la Cour ? Le comité de juristes qui avait été
convoqué le 14 avril 1945 à Washington pour préparer la conférence de San
Francisco était saisi de l’observation suivante du Royaume-Uni :

« Une question qui se posera à propos de l’article 36 est celle des
mesures à prendre au sujet des acceptations existantes de la « dispo-
sition facultative » par lesquelles plusieurs pays ont, sous certaines
réserves, accepté de se soumettre à la juridiction obligatoire de la Cour.
Ces acceptations doivent-elles être considérées comme ayant auto-
matiquement pris fin ou faut-il prévoir des dispositions pour les
maintenir en vigueur en spécifiant peut-être que les intéressés pour-
raient les reviser ou les dénoncer. » (Documents de la Conférence des
Nations Unies sur l’organisation internationale, San Francisco, 1945,
vol. XIV, p. 318. Les italiques sont de moi.)

Le sous-comité adopta une position nette :

« Le sous-comité attire l’attention sur le fait que plusieurs Nations
ont jusqu'ici accepté la clause de « compétence obligatoire ». Le sous-
comité estime que la conférence de San Francisco devrait prévoir un
accord spécial pour maintenir ces acceptations en vigueur aux fins du
présent Statut. » (/bid, p. 290. Les italiques sont de moi.)

Appliquons aux faits et ala question à l'étude ces déclarations relatives aux
objectifs du texte qui devait devenir l’article 36, paragraphe 5. Confrontés
aux acceptations existantes de la disposition facultative par laquelle cer-
tains Etats s'étaient liés, les rédacteurs voulaient tenir compte de ce que
« plusieurs Nations ont jusqu'ici accepté la clause de « compétence obli-
gatoire ». Il est clair que le Nicaragua n’était pas du nombre. Cela résultait
notamment de annuaire de la Cour permanente, où le Nicaragua était cité
parmi les Etats non liés par la juridiction obligatoire en vertu de la dis-
position facultative (voir ci-dessus par. 11). De surcroît, dans l'esprit du
comité de juristes, le texte qui allait devenir l’article 36, paragraphe 5,
devait constituer l'équivalent d’un accord spécial « pour maintenir ces
acceptations en vigueur, aux fins du présent Statut », ce qui suppose que,
pour être maintenues en vigueur, les déclarations devaient être en vigueur.
Tel n’était pas le cas de la déclaration du Nicaragua.

19. Un rapport du 31 mai 1945, adressé à la commission IV (organisa-
tion judiciaire) de la conférence de San Francisco proposait, pour atteindre
l'objectif fixé par le comité de juristes, de compléter ainsi Particle 36 du
Statut (texte anglais) :

183
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 572

« Declarations made under Article 36 of the Statute of the Perma-
nent Court of International Justice and which are still in force shall be
deemed as between the parties to the present Statute to have been
made under this Article and shall continue to apply, in accordance
with their terms. » (Documents de la Conférence des Nations Unies sur
l’organisation internationale, vol. XIII, p. 558.)

Au sujet d’un texte de méme substance, le représentant du Royaume-Uni
avait dit trois jours plus tôt :

« Si le comité décidait de conserver la clause facultative, il pourrait
prévoir la prolongation de la validité des adhésions actuelles. Etant
donné que quarante Membres des Nations Unies sont /iés par cette
clause, la compétence obligatoire serait dans cette mesure méme une
réalité. » (bid, p. 231. Les italiques sont de moi.)

Il apparaît donc que le but recherché était la « prolongation de la validité »
des adhésions par lesquelles des Etats se trouvaient « liés » en vertu du
Statut de la Cour permanente. A ce stade, le texte français correspondant
du futur article 36, paragraphe 5, était ainsi conçu :

« Les déclarations encore en vigueur, faites en application de l’ar-
ticle 36 du Statut de la Cour permanente de Justice internationale,
seront considérées, en ce qui concerne les rapports réciproques des
parties au présent Statut, comme ayant été faites en application du
présent article, et continueront à s’appliquer conformément aux con-
ditions qu'elles stipulent. » (/bid., p. 565.)

Par la suite, le représentant de la France proposa en remplacement le texte
suivant :

« Les déclarations faites en application de l’article 36 du Statut de la
Cour permanente de Justice internationale pour une durée qui n’est
pas encore expirée seront considérées, dans les rapports entre parties
au présent Statut, comme comportant acceptation de la juridiction
obligatoire de la Cour internationale de Justice pour la durée et dans
les conditions exprimées par ces déclarations. » (Jbid., p. 486.)

Les « Modifications du texte de l’article 36 du Statut de la Cour inter-
nationale de Justice proposées par le délégué de la France » dont le texte
français est reproduit ci-dessus se présentaient comme suit dans leur ver-
sion anglaise :

« Declarations made under Article 36 of the Statute of the Perma-
nent Court of International Justice and which are still in force shall be
deemed, as between the Parties to the present Statute, as including
acceptance of compulsory jurisdiction of the International Court of
Justice for the time and under the conditions expressed in these
declarations. » (/bid., p. 485.)

On comprend donc que le représentant de la France, qui entendait main-

184
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 573

tenir tel quel le texte anglais sur le point en cause ici, ait expliqué en ces
termes, le 7 juin 1945, le remaniement qu’il proposait du texte français de
l’article 36, paragraphe 5 — alors paragraphe 4:

« Le représentant de la France déclare que les changements dont il a
proposé lintroduction au paragraphe 4 ne visaient pas le fond, mais
tendaient à améliorer la rédaction. » (bid, p. 284, 290.)

Sur quoi le comité adopta à l'unanimité, à la séance du 7 juin, le texte de
l’article 36, paragraphe 5, tel qu'il figure dans le Statut (ibid, p. 284). On
peut lire dans le rapport du 9 juin 1945 :

« En un certain sens, par conséquent, la nouvelle Cour peut être
considérée comme le successeur de l’ancienne. Cette succession sera
explicitement visée dans certaines des dispositions du nouveau Statut,
notamment à l’article 36, paragraphe 4, et à l’article 37. On peut donc
dire que la continuité du développement progressif de la procédure
judiciaire sera largement sauvegardée.

On a inséré un nouveau paragraphe 4 [devenu ensuite paragraphe 5]
afin de maintenir les déclarations formulées d’après l’article 36 de
l’ancien Statut pour des périodes qui n’ont pas encore expiré et pour
rendre ces déclarations applicables à la juridiction de la nouvelle
Cour. » ({bid., p. 348.)

En anglais:

« A new paragraph 4 was inserted to preserve declarations made
under Article 36 of the old Statute for periods of time which have not
expired, and to make these declarations applicable to the jurisdiction
of the new Court. » (Ibid. p. 328.)

Par la suite, le libellé de l’article 36, paragraphe 5, resta inchangé, et les
travaux préparatoires de San Francisco n’en éclairent pas davantage le
sens.

20. Les indications qu’on peut en tirer suffisent néanmoins. I] apparait
en effet que le nouveau paragraphe « a été inséré », comme il est dit dans les
documents de San Francisco, « pour préserver les déclarations faites en
vertu de l’article 36 de l’ancien Statut pour une durée qui n’était pas encore
expirée, et de rendre ces déclarations applicables à la juridiction de la
nouvelle Cour » (les italiques sont de moi). L’objet de Particle 36, para-
graphe 5, n’était donc pas de mettre rétroactivement en vigueur des décla-
rations dénuées de valeur et jamais entrées en vigueur ; il était de « pré-
server » à intention de la nouvelle Cour les déclarations qui étaient en
vigueur à l'époque de la Cour permanente — celles par lesquelles les Etats
étaient « liés », comme le dit le comité de juristes.

21. Qui plus est, le texte français était conçu, selon les déclarations sans
équivoque de son auteur, comme essentiellement identique au texte

185
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 574

anglais. D’ailleurs, il apparaît que la France elle-même proposa de garder
tel quel le texte anglais, et que cette proposition fut acceptée. L'article 36,
paragraphe 5, avait en effet été présenté à l’origine par le Royaume-Uni, et
c’est la France qui avait proposé un texte revisé, identique en substance,
selon elle, au texte anglais. Les motifs qui inspiraient l'amendement fran-
çais ne sont pas parfaitement clairs. La Cour semble croire qu'il avait pour
objet non seulement de maintenir en vigueur, par l'application de l’ar-
ticle 36, paragraphe 5, les déclarations existantes à l'égard de la Cour per-
manente, mais aussi de donner effet à des déclarations qui avaient été
faites mais n'étaient jamais entrées en vigueur. I] semble plus probable que
lamendement français vint de l’idée que l’expression anglaise « which are
still in force » — initialement traduite par « encore en vigueur » (expression
qui, est-il dit au paragraphe 17 du mémoire nicaraguayen, est caractéris-
tique du style des traités, mais non pas des déclarations, lesquelles sont des
« actes unilatéraux ») — serait traduite avec plus de précision par « pour
une durée qui n’est pas encore expirée », cette dernière tournure permet-
tant de souligner le maintien en vigueur des déclarations non encore
arrivées à expiration. Mais cette modification n’étendait pas le sens du
texte anglais aux déclarations jamais entrées en vigueur, car les déclara-
tions faites pour une durée qui n’est pas encore expirée doivent nécessai-
rement être des déclarations dont la durée a commencé à courir. Le texte
français avait peut-être pour but de mieux faire ressortir que les déclara-
tions en vigueur dans le cadre du Statut de la Cour permanente et faites
pour une durée non encore expirée d’après leurs termes devaient être
« préservées » (« preserved », dans le texte anglais du rapporteur) ou
« maintenues » (« afin de maintenir », dans le texte français), mais rien
n'indique que la délégation française entendait donner vie aux déclarations
qui n'étaient jamais entrées en vigueur. Le Nicaragua soutient, au para-
graphe 48 de son mémoire, qu’il n’y avait en fait qu’une déclaration de ce
genre : la sienne. Peut-on prétendre que le but de l'amendement français
était de faire entrer en vigueur pour la première fois la déclaration faite par
le Nicaragua en 1929 ? N’est-il pas plus plausible que la France avait en vue
ses propres intérêts, et non pas ceux du Nicaragua ?

22. La véritable indication du but visé par la délégation française en
proposant son amendement au texte français de l’article 36, paragraphe 5,
se trouve sans doute dans l’opinion dissidente commune jointe par trois
juges à l’arrêt de la Cour dans l’affaire de l’Incident aérien, dont le passage
décisif est cité plus loin au paragraphe 34 et dont les auteurs laissaient
entendre que la France avait présenté son amendement afin de préciser
sans aucun doute possible que Particle 36, paragraphe 5, ne concernait pas
les déclarations dont la durée était expirée. Tel était précisément le cas de la
déclaration française. Le jour où la France présenta son amendement à San
Francisco, il n’existait pas de déclaration française faite pour une durée
non encore expirée en application de l’article 36 du Statut de la Cour
permanente. Il n’existait pas de déclaration française faite « en application
de Particle 36 du Statut de la Cour permanente de Justice internationale
pour une durée qui n’est pas encore expirée », pour la bonne raison que la

186
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 575

dernière déclaration française faite dans le cadre du Statut de la Cour
permanente avait été renouvelée pour cinq ans le 25 avril 1936 (CPJ.I,
Quinzième Rapport annuel, p. 221). Elle était donc arrivée à expiration en
1941. Apparemment, la France ne souhaitait pas voir subsister une pos-
sibilité de faire renaître cette déclaration par application de l’article 36,
paragraphe 5, et c’est pour rendre ce point plus clair encore — car il était
déjà clair dans le texte anglais et dans le texte français original, encore que
ce fût moins précisément et moins pleinement exprimé dans le texte fran-
çais original que dans l'amendement français — que la France présenta son
amendement. Si cette explication n’est pas absolument certaine, elle est à
coup sûr bien plus plausible — et probable — que celle qu’a proposée le
Nicaragua et que la Cour a acceptée.

23. Bien qu’il soit certain qu’à San Francisco l’intention des rédacteurs
de l’article 36, paragraphe 5, était de préserver les déclarations en vigueur
faites en vertu du Statut de la Cour permanente, le texte français se prête à
la rigueur à l'interprétation plus large qu’en fait la Cour, à savoir qu’il
s'agissait de faire entrer en vigueur des déclarations qui n'étaient pas
littéralement expirées d’après leurs propres termes (même si elles n’étaient
jamais entrées en vigueur). Ce texte se prête tout aussi bien à l’interpré-
tation plus restrictive donnée au paragraphe précédent, qui est tout à fait
conforme au texte anglais ; et, original anglais étant resté inchangé, la
délégation française elle-même l’ayant apparemment adopté comme ver-
sion anglaise correcte de son propre amendement, et le représentant de la
France ayant déclaré que son amendement « ne visait pas le fond », tout
porte à conclure que la France elle-même attribuait cette interprétation
restrictive à ce qu’elle présentait comme une modification destinée à
« améliorer la rédaction ». Mais supposons un instant — ce qui n’a pas été
démontré et ne peut d’ailleurs pas l'être — que le sens large ait été celui que
la France voulait attribuer à l’article 36, paragraphe 5. Selon le droit des
traités, quand deux versions faisant foi diffèrent, quelle est celle qui doit
l'emporter ? L’article 33, paragraphe 4, de la concention de Vienne sur le
droit des traités apporte la réponse :

« lorsque la comparaison des textes authentiques fait apparaître une
différence de sens ... on adoptera le sens qui, compte tenu de l’objet et
du but du traité, concilie le mieux ces textes ».

Or il vient d’être démontré que l’objet et le but de l’article 36, paragraphes,
du Statut étaient de « maintenir », ou de « préserver » les déclarations
faites en vertu de la disposition facultative du Statut de la Cour perma-
nente, par lesquelles les Etats parties à ce Statut étaient « liés » (ci-dessus
par. 18). Autrement dit, l’objet et le but étaient ceux qui correspondent à
l'interprétation restrictive du texte. De plus, si l’on retient cette interpré-
tation restrictive du texte anglais, il est tout à fait raisonnable de conclure
que c’est aussi celle du texte français ; autrement dit, que c’est cette
interprétation qui « concilie le mieux » Jes deux textes. Si par contre on
interprète le texte français de façon large, il faut alors écarter le texte

187
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 576

anglais — sans parler des trois autres textes officiels, dont l’espagnol qui
était joint à la ratification du Nicaragua. Il est en effet indéniable que le
sens du texte anglais, ainsi que des textes espagnol, russe et chinois, est que
l’article 36, paragraphe 5, ne s'applique qu’aux déclarations toujours (still)
en vigueur, ce qui sous-entend assurément que les déclarations en question
étaient en vigueur au départ. Par conséquent, si l’on applique les règles du
droit des traités sur Pinterprétation des textes rédigés en plusieurs versions,
l’idée que l’article 36, paragraphe 5, avait pour objet de donner vie à des
déclarations dénuées de valeur n’est pas soutenable.

24. En résumé, les travaux de San Francisco ne confirment pas les deux
arguments essentiels du Nicaragua à propos de l’article 36, paragraphe 5 :
cette disposition n’avait pas pour objet, contrairement à ce qui est affirmé
dans le mémoire nicaraguayen, de « maintenir dans toute la mesure du
possible … la compétence, réelle et virtuelle, de la Cour permanente », mais
seulement sa compétence effective ; et cet objet est exprimé de façon tout
aussi précise par le texte français, qui doit être interprété sur ce point, de la
même façon que le texte anglais, comme ne se rapportant qu'aux décla-
rations qui étaient en vigueur dans le cadre du Statut de la Cour perma-
nente, c’est-à-dire aux déclarations qui liaient les Etats déclarants, dont le
Nicaragua ne faisait pas partie.

7. L'interprétation de l’article 36, paragraphe 5, donnée par les Etats-Unis
lors de la ratification du Statut et de l'adoption de leur déclaration sur la
base de l'article 36, paragraphe 2

25. Les Etats-Unis, lorsqu'ils ont ratifié le Statut et adhéré à la clause
facultative, interprétaient l’article 36, paragraphe 5, comme s'appliquant
uniquement aux déclarations alors en vigueur en vertu du Statut de la Cour
permanente ; et ils considéraient apparemment que cette disposition était
inapplicable à la déclaration du Nicaragua de 1929. C’est ce qui ressort des
passages suivants du contre-mémoire des Etats-Unis :

« 79. L'interprétation donnée par les Etats-Unis, tant à la confé-
rence de San Francisco qu’au moment de faire en vertu de l’article 36,
paragraphe 2, leur propre déclaration visant la nouvelle Cour, con-
sistait aussi à dire que l’article 36, paragraphe 5, s'applique unique-
ment aux déclarations qui étaient en vigueur pour la Cour perma-
nente. Les Etats-Unis tenaient en particulier pour certain que le
Nicaragua n’était pas l'un des Etats réputés avoir accepté la juridiction
obligatoire de la Cour actuelle aux fins de la réciprocité au sens de
l’article 36, paragraphe 2.

80. La délégation des Etats-Unis à la conférence de San Francisco
rendit compte au Président du déroulement des travaux le 26 juin
1945, et une copie de ce rapport fut présentée au Sénat le 9 juillet 1945.
Selon ce rapport, l’article 36, paragraphe 5, avait pour objet de
« maintenir en vigueur à l'égard de la nouvelle Cour les déclarations,

188
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 577

faites en vertu de l’ancien Statut, par lesquelles de nombreux Etats
avaient accepté la juridiction obligatoire de l’ancienne Cour » (Rap-
port au Président, p. 124; italique ajouté).

81. Green H. Hackworth, principal conseiller juridique de la délé-
gation des Etats-Unis à San Francisco, et par la suite membre de la
Cour, présentait l’article 36, paragraphe 5, dans des termes analogues.
En 1945, déposant devant la commision des affaires étrangères du
Sénat, qui examinait alors la question de l’adhéstion des Etats-Unis à
l'Organisation des Nations Unies, M. Hackworth expliqua que l’objet
de Particle 36, paragraphe 5, était de régler le problème suivant :

«les Etats qui ont accepté la juridiction obligatoire sous le régime
de la Cour actuelle [la Cour permanente] ne seront plus tenus par
leur acceptation si une nouvelle Cour est créée. Pour régler le
problème, il est prévu à l’article 36 du Statut que les Etats ayant
accepté la juridiction obligatoire de la Cour permanente de Justice
internationale substitueront désormais à celle-ci la future Cour inter-
nationale dans les mêmes conditions » (Rapport au Président, p. 388 ;
italique ajouté.)

82. L’année suivante, lors des auditions du Sénat relatives à l’op-
portunité d’une acceptation de la juridiction obligatoire de la Court
par les Etats-Unis, cette interprétation fut rendue encore plus expli-
cite. Charles Fahy, qui était alors conseiller juridique du département
d'Etat et, en qualité de Solicitor general des Etats-Unis, ancien
membre de leur délégation à San Francisco, déclara à la commission
des affaires étrangères du Sénat que la déclaration envisagée par les
Etats-Unis serait sous condition de réciprocité :

« Vis-à-vis d'Etats déterminés, je crois que, comme vous le faites
observer, la situation est claire : cette résolution rend notre décla-
ration réciproque, c’est-a-dire applicable aux seuls Etats qui ont
accepté une juridiction semblable.

Les déclarations des dix-neuf Etats suivants sont ainsi entrées en
vigueur : Afrique du Sud, Australie, Bolivie, Brésil, Canada,
Colombie, Danemark, Haïti, Inde, Iran, Luxembourg, Nouvelle-
Zélande, Norvège, Panama, Pays-Bas, El Salvador, République
dominicaine, Royaume-Uni et Uruguay... » (Auditions d’une sous-
commission de la commission des affaires étrangères du Sénat des
Etats-Unis sur la résolution 196 du Sénat, 71° Congrès, 2e session,
11 juillet 1946, p. 141-142.)

83. Le deuxième paragraphe précité, qui énumère « les dix-neuf
[Etats] … dont les déclarations restent en vigueur », visait la caté-
gorie des Etats qui, en vertu de l’article 36, paragraphe 5, pouvaient
satisfaire à la condition de réciprocité inscrite dans le projet de dé-
claration des Etats-Unis. Le Nicaragua ne comptait pas parmi ces
Etats. ...

84. Dans son rapport approuvant le projet de déclaration des

189
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 578

Etats-Unis sur la base de l’article 36, paragraphe 2, la commission des
affaires étrangéres du Sénat adopta elle aussi cette interprétation de
Particle 36, paragraphe 5. On pouvait lire dans le rapport :

« La conférence de San Francisco a ajouté à l’article 36 du Statut
un paragraphe en vertu duquel les déclarations d’acceptation de
Pancienne Cour qui restaient en vigueur étaient réputées le demeurer,
dans les rapports entre parties au Statut, pour la durée restant à courir.
Cette disposition concerne actuellement dix-neuf déclarations. » (Rap-
port de la commission des affaires étrangères du Sénat sur la juridic-
tion obligatoire de la Cour internationale de Justice, rapport du Sénat
n° 1835, 79e Congrès, 2e session, p. 105, 25 juillet 1946 ; italique
ajouté.)

85. En somme, la délégation des Etats-Unis à San Francisco, le
département d'Etat et le Sénat considéraient tous : a) que l’article 36,
paragraphe 5, s’appliquait uniquement aux déclarations qui étaient
en vigueur en vertu du Statut de la Cour permanente à la date de
l’adhésion au Statut de la Cour actuelle ; b) que la déclaration du
Nicaragua ne relevait pas de cette catégorie. »

8. L'interprétation donnée par la Cour de l'article 36, paragraphe 5

26. La Cour a déjà eu, dans quatre de ses arrêts, à interpréter directe-
ment l'article 36, paragraphe 5, ou à évoquer incidemment la question. Et
aucun de ces arrêts ne confirme la thèse du Nicaragua selon laquelle sa
ratification du Statut de la Cour actuelle — ou son comportement en la
matière — aurait eu pour effet de parachever sa déclaration de 1929 et de lui
donner force légale. Considérés dans leur lettre et dans leur esprit, ces
arrêts vont même en sens contraire.

27. La principale de ces décisions est celle rendue dans laffaire de
l’Incident aérien du 27 juillet 1955 (Israël c. Bulgarie) (exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1959, p. 127). Israël invoquait en l’espèce une
déclaration bulgare du 29 juillet 1921 qui était entrée en vigueur en vertu
du Statut de la Cour permanente (ibid., p. 129). La Bulgarie objectait que
l'article 36, paragraphe 5, lui était inapplicable (ibid., p. 131). La Cour a
donné raison à la Bulgarie au motif que, au moment où cet Etat était
devenu Membre des Nations Unies, en 1955, et partie au Statut de la Cour,
la Cour permanente avait cessé d’exister, et qu’une déclaration qui avait été
en vigueur pour la Cour permanente ne pouvait être remise en vigueur en
vue de son application à la Cour actuelle. Comme l’a dit la Cour :

« L'article 36, paragraphe 5, considéré dans son application aux
Etats signataires du Statut, effectue une opération simple : il trans-
forme leur acceptation de la juridiction obligatoire de la Cour perma-
nente en une acceptation de la juridiction obligatoire de la Cour inter-
nationale de Justice. » (Ibid., p. 137. Les italiques sont de moi.)

190
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 579

La Cour poursuivait :

«(LfParticle 36, paragraphe 5, a ... réglé le transfert d’une Cour à
l’autre de déclarations encore existantes ; ce faisant, i/ a maintenu une
obligation existante en en modifiant l’objet. » (CIS. Recueil 1959,
p. 138. Les italiques sont de moi.)

Et elle précisait encore comme suit cette disposition du Statut :

« Le consentement au tranfert à la Cour internationale de Justice
d’une déclaration acceptant la juridiction de la Cour permanente peut
être considéré comme effectivement donné par un Etat qui, représenté
à la conférence de San Francisco, a signé et ratifié la Charte et a ainsi
accepté le Statut où figure l’article 36, paragraphe 5. ...

Les déclarations auxquelles se réfère l’article 36, paragraphe 5,
créaient pour les Etats qui les avaient souscrites l'obligation de recon-
naître la juridiction de la Cour permanente de Justice internationale. Au
moment de l'élaboration du nouveau Statut, on a envisagé comme
prochaine — et l'événement l’a confirmé — la disparition de la Cour
permanente et, par suite, la caducité de ces engagements. On a cherché
à pourvoir à cette situation, à éviter dans la mesure du possible ce
résultat, en substituant à la juridiction obligatoire de la Cour permanente
qui allait disparaître la juridiction obligatoire de la Cour internatio-
nale de Justice. Tel est l’objet de l’article 36, paragraphe 5. Celui-ci
effectue entre les Etats auxquels il est applicable /e transfert à la
nouvelle Cour de la juridiction obligatoire de l'ancienne. Ce faisant, il
met à la charge des Etats auxquels il s’applique une obligation,
l'obligation de reconnaître de plein droit et sans convention spéciale
la juridiction de la nouvelle Cour. C’est 14 une obligation nouvelle qui,
sans doute, n’est pas plus lourde que l’obligation qui va disparaître,
mais c’est néanmoins une obligation nouvelle. » (/bid., p. 142-143. Les
italiques sont de moi.)

28. Ces citations montrent que l’affaire de l’ Incident aérien contredit de
façon manifeste et décisive la thèse du Nicaragua. Si, comme l’a dit alors la
Cour, le but de l’article 36, paragraphe 5, était de transformer I’« accep-
tation de la juridiction obligatoire de la Cour permanente en une accep-
tation de la juridiction obligatoire » de la Cour actuelle, le Nicaragua est
exclu de son application par le fait qu’il n’a jamais accepté la juridiction
obligatoire de la Cour permanente. Lorsque la Cour actuelle vise l’« ac-
ceptation de » sa juridiction obligatoire, elle entend en effet une accepta-
tion de ladite juridiction qui « lie » le déclarant : peut-on sérieusement
soutenir que, lorsque la Cour parle d’« acceptation » de sa juridiction
obligatoire, ou d’« acceptation » de la juridiction de la Cour permanente,
elle entend par là un engagement moindre — par exemple, une non-

191
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 580

acceptation ? Ainsi, lorsque la Cour dit, comme elle l’a fait en l’affaire de
l’Incident aérien, que l’article 36, paragraphe 5, effectue une opération
simple — « [transformer une] acceptation de la juridiction obligatoire de la
Cour permanente en une acceptation de la juridiction obligatoire » de la
Cour actuelle —, elle ne peut avoir d’autre propos que d’affirmer que
l’article 36, paragraphe 5, visait exclusivement les déclarations faites dans
le cadre du Statut de la Cour permanente par lesquelles le déclarant avait
accepté la juridiction obligatoire de ladite Cour, c’est-à-dire en vertu
desquelles il était lié par cette juridiction. Si, comme la Cour l’a dit dans
l'arrêt rendu en l’affaire de Il’ Incident aérien, V’article 36, paragraphe 5, « a
maintenu une obligation existante », encore fallait-il qu’une telle obliga-
tion existat ; et tel n’était pas le cas pour le Nicaragua, qui n’avait aucune
obligation existante relativement à la juridiction de la Cour permanente,
comme il l’a lui-même reconnu. Si, comme l’a dit également la Cour, les
déclarations envisagées à l’article 36, paragraphe 5, créaient « l'obligation
de reconnaître la juridiction de la Cour permanente... », cette disposition
ne peut pas non plus viser le Nicaragua, puisque celui-ci n’a jamais souscrit
lobligation de reconnaître la juridiction de la Cour permanente. Si le but
de l’article 36, paragraphe 5, était, comme l’a dit la Cour, de « substituer »
la juridiction obligatoire de la Cour actuelle à celle de la Cour permanente,
le Nicaragua se trouve écarté de son champ d’application, faute d’avoir
affectivement consenti à la juridiction obligatoire de la Cour permanente.
Et si son but, comme l’a dit la Cour, était d’effectuer «le transfert à la
nouvelle Cour de la juridiction obligatoire de l’ancienne », le Nicaragua en
est exclu, pour n’avoir pas consenti à cette juridiction antérieure.
29. La Cour ajoutait encore :

« l'intention bien certaine qui a inspiré l’article 36, paragraphe 5, a été
de continuer ce qui existait, de maintenir les acceptations existantes,
d'éviter que la création d’une Cour nouvelle ne rendît caduc un
progrès accompli ; à cette intention de maintien, de continuité, on ne
peut substituer celle de redonner force de droit à des engagements
expirés ; autre chose est maintenir un engagement existant en en
modifiant l’objet, autre chose faire revivre un engagement déjà
éteint » (CLS. Recueil 1959, p. 145).

C’est donc l'exigence de maintien, de continuité, qu’affirmait la Cour. Elle
excluait la possibilité de remettre en vigueur un engagement éteint. Com-
ment serait-il alors possible d'interpréter l’article 36, paragraphe 5, comme
faisant entrer en vigueur un engagement qui ne l’a jamais été ?

30. Devant les prononcés de la Cour dans l’affaire de Il’ Incident aérien, il
est étonnant de constater que l’ordonnance du 10 mai 1984 s’appuie sur la
même affaire, et sur certains des passages mêmes que je viens de citer
(l'ordonnance mentionne la page 142 de l’arrêt) pour conclure que l’ab-
sence de « ratification effective » du protocole de signature de la Cour
permanente par le Nicaragua n’empêche pas forcément de faire jouer
l’article 36, paragraphe 5, et ne fait pas forcément obstacle au transfert à la

192
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 581

Cour actuelle de la déclaration nicaraguayenne de 1929, « du fait du
consentement » donné par le Nicaragua en acceptant le Statut de la Cour
actuelle, où figure Particle 36, paragraphe 5 (ordonnance du 10 mai 1984,
C.J. Recueil 1984, p. 179, par. 25). Vu que les prononcés de la Cour dans
l'arrêt en l'affaire de I’ Incident aérien vont dans un sens contraire à celui de
l'ordonnance du 10 mai 1984, on peut se poser la question : sur quelles
bases la Cour, dans cette ordonnance, invoque-t-elle et mentionne-t-elle
expressément cet arrêt? De même, l’arrêt rendu aujourd’hui, tout en
s’efforçant de distinguer les faits de l’affaire de l’Incident aérien de ceux de
Yespéce actuelle, fait à nouveau état (avec un laconisme révélateur) de
l'arrêt rendu dans ladite affaire de l’Incident aérien, conférant ainsi à cette
question une nouvelle acuité. A cet égard, le mieux qu’on puisse faire en
faveur de la thèse nicaraguayenne est de prendre hors de contexte quelques
extraits de l’arrét, notamment, comme le fait la Cour, une seule phrase, à la
page 142:

« Le consentement au transfert à la Cour internationale de Justice
d’une déclaration acceptant la juridiction de la Cour permanente peut
être considéré comme effectivement donné par en Etat qui, représenté
à la Conférence de San Francisco, a signé et ratifié la Charte et a ainsi
accepté le Statut où figure l’article 36, paragraphe 5. »

Mais il est absolument évident que, en s’exprimant ainsi, la Cour pensait à
une déclaration d’acceptation de la juridiction de la Cour permanente en
vigueur dans le cadre du Statut de ladite Cour. Pourquoi ? Non seulement
parce que l’article 36, paragraphe 5, le dit textuellement, mais parce que
c'est aussi ce que dit la Cour, à cette même page de l’arrêt :

« Les déclarations auxquelles se réfère Particle 36, paragraphe 5,
créaient pour les Etats qui les avaient souscrites l’obligation de recon-
naître la juridiction de la Cour permanente de Justice internatio-
nale. » (CIS. Recueil 1959, p. 142-143.)

Or il est admis par tous les intéressés, y compris le Nicaragua, que la
déclaration de 1929 n’a jamais imposé à cet Etat « l'obligation de recon-
naître la juridiction de la Cour permanente de Justice internationale ».

31. Il est instructif à cet égard de remarquer que le conseil du Nicaragua
a concédé que l’arrêt de la Cour dans l'affaire de l’{ncident aérien ne
confirme pas la thèse du Nicaragua. Autrement dit, le conseil du Nicaragua
a lui-même conclu que la Cour aurait tort de donner à cet arrêt la valeur de
précédent dans la présente espèce. Je cite M. Chayes :

« [opinion] de la majorité dans l’affaire de l’Incident aérien est en
réalité dépourvue de toute signification pour le présent litige... Rien
dans le raisonnement, sous forme de conclusion ou d’obiter dictum,
n'exclut ni n’est même tant soit peu inconciliable avec la position
adoptée en la présente espèce par le Nicaragua, à savoir que sa

193
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 582

déclaration était in force au sens de l’article 36, paragraphe 5, lors-

qu’il est devenu membre fondateur des Nations Unies en 1945. »

(Audience du 8 octobre 1984.)
M. Chayes a certainement tort de dire que rien dans l'opinion majoritaire
n’est « tant soit peu inconciliable » avec la position adoptée par le Nica-
ragua : je l’ai démontré plus haut en citant l’arrêt de la Cour. Mais là n’est
pas la question pour l'instant. La question est la suivante : la Cour était-elle
et est-elle fondée à trouver dans son arrêt en l’affaire de l' Incident aérien un
précédent susceptible d’être invoqué ou mentionné à l’appui d’une inter-
prétation de l’article 36, paragraphe 5, qui soit favorable au Nicaragua ?
L’éminent conseil du Nicaragua reconnaît que ce n’est pas le cas, en
affirmant que cette opinion majoritaire « est en réalité dépourvue de toute
signification pour le présent litige ».

32. M. Chayes ajoute: «Il en va différemment de l’opinion dissi-
dente ». Et ïl rappelle que Hersch Lauterpacht, Wellington Koo et Percy
Spender avaient affirmé, dans leur opinion dissidente collective en l'affaire
de l’ Incident aérien, que l’objet de l’article 36, paragraphe 5, était « d’as-
surer la continuité entre l’ancienne Cour et la nouvelle » et « de sauvegar-
der autant que possible, quant à la juridiction obligatoire, la situation
immédiatement préexistante à la disparition de la Cour permanente ».
Là-dessus, M. Chayes a tout à fait raison (ce qui d’ailleurs, pour les motifs
que j’ai déjà exposés, ne lui sert à rien).

33. Selon les auteurs de l’opinion dissidente collective :

« Il ne fallait pas que les modifications formelles et, en fait, insi-
gnifiantes apportées par le Statut de la nouvelle Cour pussent faire
obstacle à la reprise par la Cour internationale de la juridiction obli-
gatoire, telle qu’elle existait alors, de la Cour permanente. On envi-
sageait précisément que la continuité des deux Cours trouverait son
expression dans la reconnaissance de la continuité de la juridiction
obligatoire telle qu’elle existait alors. » (C.LJ. Recueil 1959, p. 159.)

Ainsi ces trois juges affirmaient que le but de l’article 36, paragraphe 5,
était uniquement de transférer à la Cour actuelle « la juridiction obliga-
toire, telle qu’elle existait alors, de la Cour permanente » (à laquelle le
Nicaragua n'avait jamais accepté d’être tenu). Ils rappelaient même que
l’article 36, paragraphe 5, avait son origine dans un texte britannique qui
tendait à « prévoir la prolongation de la validité des adhésions actuelles » à
la juridiction obligatoire de la Cour permanente (ibid., p. 160) — adhésion
que le Nicaragua n’a jamais donnée. Selon eux, Pobjet de l’article 36,
paragraphe 5, était de faire qu'aucune des « déclarations d’acceptation »
existantes ne pit disparaître au moment de la dissolution de la Cour
permanente. Le but visé était «le maintien du groupe tout entier des
déclarations d’acceptation qui n’étaient pas encore expirées » fibid.) — but
qui ne peut s'appliquer au Nicaragua, dont la déclaration n'était pas à
l’époque et n’avait jamais été en vigueur.

34. Les trois juges dissidents entreprenaient ensuite d'interpréter l’ex-
pression which are still in force, de l’article 36, paragraphe 5, comme

194
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 583

signifiant uniquement l’exclusion des quelque quatorze déclarations d’ac-
ceptation « déjà expirées », et le maintien, malgré la dissolution de la Cour
permanente, de « toutes les déclarations dont la durée n’est pas expirée »
(C.I.J. Recueil 1959, p.161). A Pappui de cette conclusion, ils citaient la
version française du texte (ibid., p. 161-162), en indiquant :

«A la conférence de San Francisco étaient présents un certain
nombre d’Etats qui avaient dans le passé fait des déclarations d’ac-
ceptation qui, faute d’avoir été renouvelées, étaient devenues ca-
duques et n'étaient par conséquent plus en vigueur. Tel était, par
exemple, /e cas des déclarations de la Chine, de l'Égypte, de l'Ethiopie,
de la France, de la Grèce, du Pérou, de la Turquie et de la Yougoslavie.
Il était clairement nécessaire d’exclure ces Etats du domaine du
paragraphe 5 en y insérant l’expression « which are still in force ».
Cette interprétation est appuyée par le texte français, qui fait foi au
même titre que le texte anglais et est encore plus clair et indiscutable
que celui-ci. Les mots « pour un durée qui n’est pas encore expirée »
doivent être considérés comme déterminant le sens véritable du texte
anglais en question. Le fait que les textes chinois, russe et espagnol de
ce paragraphe se rapprochent de l'anglais ne contredit pas et n’affai-
blit pas le sens évident du texte français. Ces trois textes ont été
traduits de l'anglais, tandis que le texte français était celui de l’une des
deux langues officielles adoptées à la conférence de San Francisco.
Toutefois, si le texte français enlève tout doute quant à la signification
de ces termes, il n’y a pas non plus effectivement de doute raisonnable
à leur égard en ce qui concerne le texte anglais. Il n’est pas question ici
de donner la préférence au texte français. Les deux textes ont le même
sens. Le français n’est que la traduction exacte de l’anglais tel qu’on
l'entend généralement ou plutôt, puisqu'il apparaît que la version
définitive a d’abord été formulée en français, le texte anglais n’est que
la traduction exacte du français. » (Zbid, p. 161-162. Lesitaliques sont
de moi.)

Ils observaient que, dans les autres dispositions du Statut, les mot in force
se rapportent à la durée (ibid., p. 163). Ils affirmaient aussi : « On ne doit
pas, sans bonnes raisons, supposer qu’une disposition ait un effet rétroac-
uf » (ibid., p.164). L’article 36, paragraphe $, n’était pas devenu caduc au
moment de la dissolution de la Cour permanente : il était au contraire
destiné à rendre cette dissolution sans effet sur le transfert des déclara-
tions. Enfin ils concluaient, dans le passage sur lequel le conseil du Nica-
ragua s’est appesanti, que les mots which are still in force visent « les
déclarations elles-mêmes » (ibid) :

« Pour autant que la durée des déclarations faites en vertu de
Particle 36 du Statut de la Cour permanente reste à courir au moment
où l'Etat déclarant intéressé devient partie au Statut de la Cour
internationale de Justice, ces déclarations tombent sous le coup de
l'article 36, paragraphe 5, du nouveau Statut et « seront considérées

195
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 584

comme comportant acceptation de la juridiction obligatoire de la
Cour internationale pour la durée restant à courir, d’après ces décla-
rations et conformément à leurs termes. » (Jbid., p. 164-165.)

Mais — et c’est là un point capital, qui contredit toute la thèse du Nicaragua
— absolument rien dans ce passage (ni dans le reste de l’opinion) n’indique
que les juges dissidents, en disant cela, songeaient à une déclaration dont, à
la différence de la déclaration bulgare, la durée ne peut rester à courir, pour
la simple raison qu’elle n’est jamais entrée en vigueur.

35. Il faut ajouter que, vers la fin de leur opinion, les trois juges en
question envisageaient l'argument de quelques-uns de leurs collègues selon
qui l’article 36, paragraphe 5, visait uniquement les déclarations fixant une
limite à la durée de leur validité, ce qui n’était pas le cas de la déclaration
bulgare, dont la durée n’était pas limitée dans le temps. En réponse à cet
argument, ils affirmaient :

« Au surplus, si elle avait été adoptée par la Cour dans la présente
affaire, l'interprétation invoquée aurait eu pour résultat d’annuler, à
dater de l’arrêt de la Cour, les déclarations existantes d’un certain
nombre d'Etats — tels que la Colombie, Haïti, le Nicaragua et l'Uru-
guay. » (Ibid, p. 193.)

Le Nicaragua peut trouver dans cette citation un certain appui pour sa
thèse. Mais rien ne permet de conclure que les trois juges dissidents, en
s’exprimant ainsi, se soient posé la question de savoir si la déclaration de
1929 du Nicaragua, inscrite à l’ Annuaire de la Cour, était jamais entrée en
vigueur.

36. En résumé, si le Nicaragua peut à la rigueur trouver quelque soutien
dans certains passages de l’opinion dissidente collective dans l'affaire de
lIncident aérien, ce soutien est bien limité. De plus, les trois juges parlaient
pour eux-mêmes, dans le cadre d’une opinion dissidente, et non pas au nom
de la Cour. Le conseil du Nicaragua le reconnaît, mais affirme que les
arrêts rendus dans les affaires du Temple de Préah Vihéar et de la Barcelona
Traction confirment sans réserve les principes dégagés par les juges dissi-
dents dans l’affaire de l’Incident aérien (audience du 8 octobre 1984).
Voyons donc ces deux arrêts, mais en nous demandant tout d’abord s’il est
vrai que, comme l’affirme le conseil du Nicaragua, les arguments avancés
par les Etats-Unis dans une autre affaire d’incident aérien confirment la
thèse nicaraguayenne. .

37. Le conseil du Nicaragua prétend que les Etats-Unis, dans instance
qu'ils introduisirent contre la Bulgarie après que celle-ci eut abattu un
avion civil israélien transportant des passagers de nationalité américaine,
auraient précisément adopté l'interprétation de l’article 36, paragraphes,
que le Nicaragua défend aujourd’hui (audience du 8 octobre 1984). II est
vrai que l'argumentation des Etats-Unis dans cette affaire était parallèle au
raisonnement des juges dissidents dans l'affaire de I’ Incident aérien. Mais
les Etats-Unis avaient expressément affirmé que la déclaration bulgare en
question était entrée en vigueur en 1921 (affirmation faite également par le

196
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 585

Royaume-Uni dans une autre affaire du même ordre!) (C.J. Mémoires,
Incident aérien du 27 juillet 1955 (Israël c. Bulgarie ; Etats-Unis d'Amérique
c. Bulgarie ; Royaume-Uni c. Bulgarie), p. 312). L'interprétation donnée
par les Etats-Unis de l’article 36, paragraphe 5, était fondée, entre autres
choses, sur « Pacceptation de la juridiction de la Cour permanente » (ibid,
p. 317-318). C'était là la première obligation. A cela, l’article 36, para-
graphe 5, ajoutait « une obligation nouvelle et supplémentaire » (ibid,
p. 318) ; et les Etats-Unis rappelaient les négociations de San Francisco
pour établir que l’objet de l’article 36, paragraphe 5, était de « sauvegar-
der » les déclarations (ibid, p. 319-320). L'article 36, paragraphe 5, avait
été adopté, disaient-ils, « afin d'éviter un recul de la juridiction judiciaire
internationale » (ibid., p. 320) — mais ils ne laissaient nulle part entendre
qu’ils interprétaient cette disposition comme pouvant étendre la juridic-
tion de la Cour en donnant vie à des déclarations qui n’étaient jamais
entrées en vigueur. L'article 36, paragraphe 5, avait pour but, affirmaient
les Etats-Unis, de « ne pas priver d’effet les déclarations faites en vertu de
la disposition facultative de l’ancien Statut » (ibid.) ; mais il ne s’ensuivait
pas que ce texte pit servir à rendre valides des déclarations qui n’avaient
jamais pris effet. Il est donc évident que ces arguments des Etats-Unis
n’apportent aucun appui à la thèse nicaraguayenne, car ils visaient tous la
situation — qui était celle de la Bulgarie, mais qui n’est pas celle du
Nicaragua — d’un Etat déclarant ayant ratifié le protocole de signature et
ayant donc fait entrer en vigueur sa déclaration en vertu de la clause
facultative.

38. La deuxième allusion significative à l’article 36, paragraphe 5, que
l'on trouve dans la jurisprudence de la Cour, figure dans l’opinion indi-
viduelle de Philip C. Jessup dans les affaires du Sud-Ouest africain (Ethio-
pie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires,
arrêt, C.I.J. Recueil 1962, page 415 :

« Les auteurs du Statut de la Cour internationale de Justice ont
manifestement entendu sauvegarder pour la nouvelle Cour, dans
toute la mesure du possible, la juridiction conférée à l’ancienne. A
cette fin, l’article 36, paragraphe 5, prescrit le transfert des obligations
contractées par les Etats ayant fait des déclarations en application de
l'article 36 de l’ancien Statut et l’article 37 prescrit un transfert ana-
logue lorsqu’« un traité ou une convention » prévoit le renvoi à la
juridiction de la Cour permanente. »

' Le mémoire de la Grande-Bretagne disait très précisément :

« La Bulgarie a accepté sans condition la juridiction obligatoire de la Cour le
29 juillet 1921, en déposant son instrument de ratification du protocole de signa-
ture de la Cour permanente de Justice internationale, et cette acceptation est
devenue effective à l’égard de la juridiction de la Cour internationale de Justice aux
termes de... l’article 36, paragraphe 5, du Statut de la Cour, à la date de l'admission
de la Bulgarie comme Membre des Nations Unies. » (C.J. Mémoires, Incident
aérien du 27 juillet 1955, p. 331.)

197
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 586

Là encore, l’accent est mis sur la sauvegarde de la juridiction « conférée à
l’ancienne [Cour] ». Manifestement, Jessup pensait, comme il est d’ailleurs
précisé dans le texte, aux « obligations contractées par les Etats ayant fait
des déclarations en application de l’article 36 de l’ancien Statut », c’est-
à-dire à une juridiction valable et effective, et non pas à une juridiction
n’existant pas avant l'entrée en vigueur de l’article 36, paragraphe 5.

39. D'après le conseil du Nicaragua, les trois opinions majeures a
prendre en considération aux fins du présent arrêt de la Cour seraient :
a) l'opinion majoritaire dans l’affaire de l’Incident aérien ; b) l'opinion
dissidente collective dans la même affaire ; c} l'opinion de la Cour dans
l'affaire de la Barcelona Traction. D’après lui, la Cour, dans son arrêt en
l'affaire de la Barcelona Traction, serait revenue en fait, sinon explicite-
ment, sur son arrêt dans l’affaire de Il’ Incident aérien, et se serait alignée sur
Popinion dissidente susmentionnée (audience du 8 octobre 1984). En réa-
lité, la Cour, en interprétant l’article 37 dans l’affaire de la Barcelona
Traction, n’est en rien revenue sur sa position dans l’affaire de I’ Incident
aérien ; et, même si elle l’avait fait, cela n’ajouterait rien à la thèse du
Nicaragua, d’abord parce que l’opinion dissidente collective dans l’affaire
de l'Incident aérien lui ajoute fort peu de chose, et ensuite parce que la
Cour, comme M. Tanaka dans son opinion individuelle en l’affaire de la
Barcelona Traction, a bien souligné que le but de l’article 37, comme celui
de l’article 36, paragraphe 5, était de maintenir la continuité entre la
juridiction donnée à la Cour permanente et celle donnée à la Cour actuelle.
Comme l’a dit la Cour, l’article 37 « n’avait pas pour objet de créer une
juridiction obligatoire nouvelle qui n’aurait pas existé avant : son but était
de [conserver] la juridiction existante » (Barcelona Traction, Light and
Power Company, Limited, exceptions préliminaires, arrêt, C.IJ. Recueil
1964, p. 34). Dans l'affaire de la Barcelona Traction, \e traité donnant
juridiction à la Cour permanente était entré en vigueur. Si donc il y a
analogie, c’est avec le consentement effectivement donné par la Bulgarie à
la juridiction obligatoire de la Cour permanente dans l'affaire de l’Incident
aérien, et non pas avec le consentement dénué d'effet du Nicaragua dans la
présente espèce. On peut d’ailleurs se poser la question : pourquoi le
Nicaragua invoque-t-il si abondamment l’affaire de la Barcelona Traction,
qui, vue de près, lui apporte si peu d’arguments ? Essentiellement, parce
que le Nicaragua affirme qu’en l’espèce la Cour est revenue sur son arrêt en
l'affaire de l’Incident aérien. Le rôle ainsi donné par le Nicaragua à l'affaire
de la Barcelona Traction, tout en étant fort peu utile à sa cause, montre
donc combien est incertaine la valeur de précédent que la Cour a cru devoir
donner à l’arrêt sur Incident aérien. Si en effet la décision rendue dans
l'affaire de Incident aérien confirme la thèse du Nicaragua, comment se
fait-il que celui-ci plaide que l'arrêt Barcelona Traction annule l'arrêt
Incident aérien ?

40. Voyons enfin l'affaire du Temple de Préah Vihéar, exceptions préli-
minaires, arrêt, C.J. Recueil 1961, page 17. Dans son ordonnance du
10 mai 1984, la Cour, pour conclure que le fait que le Nicaragua n’a pas
effectivement ratifié le protocole de signature ne met pas forcément obs-

198
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 587

tacle à application de l’article 36, paragraphe 5, a également invoqué cet
arrêt (sans dire au juste de quelle page ou de quel passage il s’agit). Dans
Parrét rendu aujourd’hui, la Cour cite à nouveau son arrêt en l’affaire du
Temple de Préah Vihéar, relativement, semble-t-il, à la prétendue réalité du
consentement du Nicaragua à être lié par sa juridiction obligatoire. Dans
l'affaire du Temple de Préah Vihéar, la Cour avait conclu que l’article 36,
paragraphe 5, était destiné à établir une méthode par laquelle

« dans certaines limites, les déclarations d'acceptation de la juridiction
obligatoire de la Cour permanente de Justice internationale non
encore expirées se transformeraient ipso jure en acceptations de la
juridiction obligatoire de la Cour actuelle » (p. 25 ; voir aussi p. 28 ;
les italiques sont de moi)

— prononcé qui ne saurait aider le Nicaragua, puisque sa déclaration n’était
pas une acceptation de la juridiction obligatoire de la Cour permanente.
On remarquera là encore que, lorsque la Cour parle d’« acceptations » dela
juridiction obligatoire de la Cour actuelle, et, dans la même phrase, de
déclarations d’« acceptation » de la juridiction obligatoire de la Cour
permanente, elle interprète incontestablement l’article 36, paragraphe 5,
comme ne visant que les déclarations liant les Etats déclarants — que ce soit
à l'égard de l’une ou l’autre Cour. Elle n’attache pas, surtout dans une
même phrase, deux sens différents au terme « acceptation », selon qu’il
s’agit de la Cour actuelle ou de la Cour permanente. En outre, dans l'affaire
du Temple de Préah Vihéar, la Cour confirmait le raisonnement qu’elle
avait auparavant suivi dans l'affaire de l’Incident aérien, raisonnement que
la Thaïlande s’efforçait de reprendre en sa faveur en maintenant que sa
déclaration de 1940 avait été rendue caduque par la dissolution de la Cour
permanente et n’avait pas pu être remise en vigueur par une déclaration
postérieure, datant de 1950, qui visait à la renouveler. Selon la Cour, la
déclaration de 1950 de la Thaïlande, qui avait été congue comme une
acceptation effective de la juridiction obligatoire de la Cour actuelle en
vertu de la clause facultative, était un instrument nouveau et indépendant
de l’article 36, paragraphe 5, non seulement parce que cette disposition ne
visait pas les déclarations nouvelles, mais aussi parce que son objet était la
sauvegarde des déclarations dont la durée n’était pas expirée. Ainsi la Cour
considérait la déclaration thaïlandaise de 1950 comme ayant été faite en
vertu de l’article 36, paragraphe 2, et comme étant entrée en vigueur en tant
que telle. Les questions de remise en vigueur des instruments expirés ou
devenus caducs et les questions d’erreur se trouvaient expressément écar-
tées, puisque la Cour concluait qu’en lespèce rien ne viciait la réalité du
consentement que la Thaïlande avait voulu donner en 1950. La Cour faisait
observer que, dans le cas des déclarations faites en vertu de la clause
facultative de la Cour actuelle, la « seule formalité requise » était le dépôt
de Pacceptation auprès du Secrétaire général des Nations Unies. Elle
concluait en conséquence que l’acceptation de la Thaïlande ne pouvait être
annulée par une vice qui n’affectait pas une « prescription juridique impé-
rative » (ibid, p. 34). Ainsi la Cour, dans l’affaire du Temple de Préah

199
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 588

Vihéar, définissait comme une « prescription juridique impérative » une
formalité quasi identique à celle que le Nicaragua n’a pas accomplie dans la
présente espèce, à savoir le dépôt de l'instrument de ratification du pro-
tocole de signature de la Cour permanente auprès du Secrétaire général de
la Société des Nations.

9. Les indications des Annuaires de la Cour

41. Sl est incontestable que les responsables de la Société des Nations
et du Greffe de la Cour permanente ne considéraient pas le Nicaragua
comme étant partie à la juridiction obligatoire de la Cour en raison de sa
déclaration de 1929, les Annuaires de la Cour actuelle sont moins clairs sur
ce point, et la question a été amplement débattue par les Parties.

42. Il est inutile de récapituler ici les arguments des Parties sur ce point,
et les faits qu’ils sont censés interpréter. On peut résumer l'essentiel comme
suit :

~ Les Annuaires de la Cour actuelle, depuis la création de celle-ci jusqu’à
aujourd'hui, font figurer le Nicaragua dans la liste des Etats parties à la
juridiction obligatoire de la Cour. Par exemple le Nicaragua était classé
comme tel dans le premier Annuaire, avec, en regard de son nom, un renvoi
à une note de bas de page libeliée comme suit :

« Déclaration faite en application de l’article 36 du Statut de la
Cour permanente et considérée comme étant encore en vigueur (ar-
ticle 36, 5, du Statut de la présente Cour) » (Annuaire 1946-1947,
p. 106).

— Cependant, les mêmes Annuaires ont toujours été assortis, in extenso
ou par référence, d’une note de bas de page. Dans le premier Annuaire,
cette note, ajoutée à la déclaration du Nicaragua, portait mention du
télégramme du 29 novembre 1939 faisant savoir à la Société des Nations
que l'instrument nicaraguayen de ratification du protocole de signature du
Statut de la Cour suivrait, et ajoutait : « Cependant, le dépôt de cet ins-
trument n’a pas été notifié au Greffe. » (bid. p. 206.) Depuis l Annuaire
1955-1956 cette note finit ainsi : « Cependant, il semble que ledit instru-
ment de ratification ne soit jamais arrivé à la Société des Nations. »
(P. 188.)

— La présence de cette note de bas de page est incompatible avec la thèse
qui voudrait que la ratification de la Charte et du Statut de la Cour actuelle
par le Nicaragua, et par conséquent l'application de l’article 36, paragra-
phe 5, ait suffi à faire entrer en vigueur une déclaration qui n’avait pas
valeur suffisante pour soumettre le Nicaragua à la juridiction obligatoire
de la Cour permanente. Quelle en est la raison ? Le Nicaragua prétend que
application de l’article 36, paragraphe 5, combinée à l’existence de sa
déclaration de 1929, qui n’avait pas force obligatoire pour lui, et sa rati-
fication de la Charte et du Statut de la Cour — instruments, qui, au
contraire, ont pour lui force obligatoire — suffisaient et suffisent à donner

200
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 589

effet à sa déclaration de 1929. Supposons que tel soit le cas. Pourquoi alors
la note de bas de page ? Selon le Nicaragua, il est sans importance que son
instrument de ratification du protocole de la Cour permanente ait été reçu
ou non, vu que, même s’il n’a pas été reçu, le Nicaragua, en ratifiant la
Charte, est devenu partie à la juridiction obligatoire de la Cour actuelle par
Je jeu de l’article 36, paragraphe 5, du Statut. Il en veut pour preuve le fait
qu'il soit classé comme tel dans l’ Annuaire. Mais pourquoi, dans ces con-
ditions, le Greffe signalait-il que l'instrument de ratification n’avait appa-
remment pas été reçu, si ce fait, comme le prétend le Nicaragua, était
absolument sans rapport avec l’application de l’article 36, paragraphe 5 ?
S'il le faisait, c’est à l'évidence parce qu'il ne pensait pas qu’il n’y avait pas
de rapport. Bien au contraire, il estimait tout à fait pertinent le fait que
l'instrument de ratification n’avait apparemment pas été reçu. et il pensait,
par cette note de bas de page, appeler l’attention des Etats sur les incer-
titudes entourant la position du Nicaragua. Lorsque le premier Annuaire
(et les Annuaires qui le suivirent immédiatement) a été rédigé, il n’était pas
établi à coup sûr si le Secrétariat de la Société des Nations avait ou non reçu
l'instrument de ratification dont le Nicaragua avait annoncé l'envoi en
1939 ; ce n’est que plus tard qu’il a été établi, non seulement que le Greffe
de la Cour n’avait pas été informé de ce dépôt, mais qu’en fait le dépôt
n'avait jamais été effectué.

43. Voyons maintenant le deuxième Annuaire. Celui-ci ne contient pas
la note de bas de page susmentionnée, mais on y trouve, à la page 121, un
renvoi à l'Annuaire précédent, où étaient reproduites et la déclaration du
Nicaragua et la note de bas de page. Mais il renferme une autre indication
intéressante et probante, à savoir le texte du pacte de Bogota. L’ar-
ticle XX XI du pacte dispose en effet que, « conformément au paragraphe 2
de l’article 36 du Statut de la Cour internationale de Justice », les Etats
parties reconnaissent comme obligatoire et sans conditions, à l'égard de
tout autre Etat américain, la juridiction de la Cour, dans des termes
identiques à ceux de la clause facultative. Et l’article XXXII prévoit que, si
la procédure de conciliation ou d’arbitrage prévue dans le pacte n’aboutit
pas à une solution, toute partie au différend a le droit de porter la question
devant la Cour internationale de Justice et que « la compétence de la Cour
sera obligatoire, conformément au paragraphe 1 de l’article 36 du même
Statut ». Le Nicaragua a formulé une réserve au pacte de Bogotä, réserve
dont le texte est reproduit à la page 138 de l'Annuaire susmentionné et où il
est dit que l’approbation du pacte de Bogota par le Nicaragua ne saurait
préjuger sa position à l'égard des décisions arbitrales contestées par lui.
Ainsi, le Nicaragua a accepté de façon générale la juridiction obligatoire de
la Cour, en vertu de l’article 36, paragraphe 2, à l’égard de tout autre Etat
américain, de même qu’en vertu de l’article 36, paragraphe 1, compte tenu
de ladite réserve, laquelle visait de toute évidence la sentence arbitrale
controversée rendue par le roi d’Espagne en 1906. On peut donc supposer
que le Nicaragua ne se considérait pas lié par la juridiction obligatoire de la
Cour par le jeu de l’article 36, paragraphe 5. Pourquoi ? Parce que, dans le
cas contraire, la réserve formulée par le Nicaragua au pacte de Bogotä

201
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 590

n'aurait pas de sens. Pourquoi le Nicaragua aurait-il formulé cette réserve à
la juridiction obligatoire de la Cour en vertu de l’article 36, paragraphe 2, et
de l’article 36, paragraphe 1 (et aux autres moyens de règlement pacifique
prévus dans le pacte de Bogota), s’il était lié, et s’estimait lui-même lié, par
la juridiction obligatoire de la Cour en vertu de l’article 36, paragraphe 5,
en des termes ne faisant pas état de la réserve ? Aucune allusion n’est faite
dans la déclaration de 1929 à cette réserve. Et l’on remarque en outre
que, dans l’affaire de la Sentence arbitrale rendue par le roi d’Espagne le
23 décembre 1906, qui est analysée plus loin, le Nicaragua a invoqué cette
réserve au pacte de Bogota (C.1.J. Mémoires, Sentence arbitrale rendue par
le roi d’Espagne le 23 décembre 1906 (Honduras c. Nicaragua), vol. I,
p- 132-133). Ainsi la teneur même de l’ Annuaire 1947-1948 amène à douter
que le Nicaragua s’estimait lui-même lié par le jeu de l’article 36, para-
graphe 5.

44. La note de bas de page de l’Annuaire 1946-1947, à laquelle ren-
voyaient les éditions suivantes, réapparut sous une forme modifiée dans
l'Annuaire 1955-1956, puis dans toutes les éditions qui ont suivi, dans les
termes suivants :

« Par télégramme daté du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), et l'instrument de ratification devait suivre. Cependant, il
semble que ledit instrument de ratification ne soit jamais arrivé à la
Société des Nations. » (P. 188.)

Cette réintroduction de la note de bas de page est due apparemment à un
échange de correspondance entre le Greffier de l’époque, Julio Lôpez-
Olivan, Manley O. Hudson et Adriaan Pelt, directeur de l'Office des
Nations Unies à Genève, correspondance qui n’a pas été portée a la
connaissance de la Cour au moment où elle délibérait sur la demande de
mesures conservatoires et où elle a pris son ordonnance du 10 mat 1984.
Cette correspondance se trouve dans les archives de la Cour ; le Gouver-
nement des Etats-Unis en a retrouvé une partie dans les archives de
Hudson 4 la faculté de droit de Harvard. L’ensemble est instructif. Les
pièces publiées démontrent en effet :

a) que, selon Hudson, la ratification de la Charte par le Nicaragua ne
soumettait pas cet Etat a la juridiction obligatoire de la Cour si la
Société des Nations n’avait pas reçu l’instrument de ratification ;

b) que Pinstrument de ratification du Nicaragua n’avait jamais été reçu
par le Secrétariat de la Société des Nations ;

c) que, d’après le Greffier, le Nicaragua n’était pas soumis à la juridiction
obligatoire de la Cour par application de larticle 36, paragraphe 5.

La lettre du Greffier à Hudson datée du 2 septembre 1955 prenait fin sur
ces mots :

« Je ne crois pas que l’on puisse vous donner tort quand vous dites

202
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 591

que l’on voit mal comment la ratification de la Charte des Nations
Unies par le Nicaragua pourrait se répercuter sur l’acceptation de la
juridiction obligatoire par cet Etat. Si la déclaration du 24 septembre
1929 était en réalité dépourvue d'effet faute de ratification du pro-
tocole de signature, il me semble insoutenable que la ratification de la
Charte par le Nicaragua ait pu donner effet à cette déclaration et
entraîner ainsi l'application de l’article 36, paragraphe 5, du Statut de
la Cour actuelle. »

45. L'opinion du Greffier de l’époque, Julio Lopez-Olivan, présente un
intérêt particulier. Dernier Greffier de la Cour permanente Julio Lopez-
Olivan était évidemment familiarisé avec son fonctionnement et avec le
mécanisme des adhésions à sa juridiction obligatoire. Il avait fait partie
(avec le Président de la Cour et Hudson) de la délégation qui avait repré-
senté la Cour permanente à la conférence de San Francisco (voir C.P.JT.I,
Seizième Rapport, p. 12). Et il était ensuite devenu le deuxième Greffier de
la Cour actuelle. Il y a donc tout lieu de supposer qu’il connaissait au mieux
les intentions des auteurs de l’article 36, paragraphe 5, et qu’il était mieux
placé que quiconque pour interpréter les conséquences du non-envoi à la
Société des Nations de l’instrument de ratification du protocole de signa-
ture par le Nicaragua. Enfin, son interprétation — exprimée avec prudence,
mais exprimée malgré tout dans la note de bas de page de l’Annuaire
1955-1956 et des éditions ultérieures — a d’autant plus de poids que,
lorsque la Cour a eu à interpréter l’article 36, paragraphe 5, elle l’a fait de
façon parfaitement compatible avec l’interprétation de son ancien Gref-
fier. Celui-ci, en 1955, n’a pas pris sur lui — et cela n’a rien de surprenant —
de rayer la déclaration du Nicaragua de l'Annuaire, ce qui eût été parti-
culièrement délicat à un moment où se profilait le litige entre le Nicaragua
et le Honduras sur la sentence arbitrale rendue par le roi d’Espagne, sans
que l’on sût quelle serait en l’espèce la base de compétence : il s’est
contenté de réintroduire, en la modifiant, la note de bas de page, ce qui
suffisait pour attirer l’attention de tout lecteur curieux de savoir si le
Nicaragua était effectivement partie à la juridiction obligatoire de la Cour.
Quant aux conclusions d’ordre juridique des faits ainsi présentés, il laissait
à la Cour le soin de les tirer.

46. Mais le Greffier a fait quelque chose de plus. Avec l'Annuaire
1956-1957, il a fait précéder de la mise en garde suivante le texte des
déclarations faites en vertu de l’article 36 (dont celle du Nicaragua) :

« Les textes des déclarations énoncées dans ce chapitre sont repro-
duits uniquement pour la commodité du lecteur. L’inclusion de la
déclaration émanant d’un Etat quelconque ne saurait être considérée
comme l'indication des vues du Greffe ni, à fortiori, de celles de la
Cour, sur la nature, la portée ou la validité de l'instrument en ques-
tion. » (P. 205-206.)

203
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 592

Il n’est pas possible de prouver que l'inclusion de cette mise en garde ait été
suscitée par l'incertitude entourant la valeur juridique de la déclaration du
Nicaragua, mais on peut raisonnablement le supposer. Quels que soient en
tout cas ses origines, cette mise en garde, qui apparaît dans les éditions
ultérieures de l'Annuaire, sert à situer dans son juste contexte la présence
du Nicaragua dans les listes de l'Annuaire.

47. Les Annuaires de la Cour sont instructifs à un autre titre encore. En
effet, à la page 188 de la version anglaise de l'Annuaire 1955-1956, on
trouve une rubrique intitulée, en caractères gras : « List of States which
recognize the compulsory jurisdiction of the International Court of Justice
or which are still bound by their declarations accepting the compulsory
jurisdiction of the Permanent Court of International Justice. » (Les itali-
ques sont de moi.) Le nom du Nicaragua figure dans cette liste, avec, en
regard, un renvoi à la note de bas de page qui est alors réintroduite. Selon la
thèse que le Nicaragua et la Cour semblent défendre, l'expression « still
bound », en français « encore liés », signifierait — dans l’unique cas du
Nicaragua — « never bound », en français « jamais liés », par la juridiction
de la Cour pemanente, mais liés par la juridiction de la Cour actuelle. Le
Nicaragua — ou la Cour — traite-t-il avec plus de sérieux la version
française de l’Annuaire ? On y trouve, à la page 182, la « Liste analytique
des Etats qui reconnaissent comme obligatoire la juridiction de la Cour
internationale de Justice ou qui sont encore liés par leur acceptation de la
juridiction de la Cour permanente de Justice internationale. » (Les itali-
ques sont de moi.) Comment peut-on concilier le sens que cette expression,
« encore liés », donne à l’article 36, paragraphe 5, avec le sens que la Cour
donne au texte français de l’article 36, paragraphe 5 ? Au paragraphe 30 de
son arrêt en l’espèce, la Cour juge révélateur que le texte anglais de l’ar-
ticle 36, paragraphe 5, ne précise pas que les déclarations doivent être
obligatoires (binding). Dans ces conditions, comment la Cour peut-elle
expliquer le titre donné à cette liste dans l’Annuaire, qui définit le sens de
l'article 36, paragraphe 5, par l’expression « encore liés » ? Comme je l'ai
déjà dit, ce n’est pas la terminologie de cet Annuaire seulement qui soulève
ces questions. Par exemple, l Annuaire 1946-1947, où l’on trouve la pre-
mière version de la note de bas de page, contient de la même manière, à la
page 217, une « Liste des Etats qui ont reconnu comme obligatoire la
juridiction de la Cour internationale de Justice ou qui sont encore liés par
leur adhésion à la Disposition facultative du Statut de la Cour permanente
de Justice internationale... »

10. Les indications des Rapports de la Cour à l’Assemblée générale

48. Depuis 1968, la Cour soumet chaque année à l’Assemblée générale
des Nations Unies un Rapport succinct, où l’on trouve une liste des Etats
liés par la juridiction obligatoire de la Cour. Le Nicaragua a toujours figuré
sur cette liste. Cette indication démontre-t-elle en droit que le Nicaragua
est partie à la juridiction obligatoire de la Cour, et empêche-t-elle la Cour
de dire qu'il ne l’est pas ?

204
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 593

49. En adoptant ces Rapports adressés à l’Assemblée générale, les mem-
bres de la Cour ne vérifient pas les faits qui servent de base à la liste des
Etats réputés avoir accepté la juridiction obligatoire de la Cour. Cette liste
leur est soumise par le Greffe, et ils l’acceptent automatiquement. La
preuve en est dans le Rapport de la Cour internationale de Justice, 1° août
1982-31 juillet 1983 (A/38/4), qui contient à la page 1 le paragraphe
suivant :

«8. Quarante-sept Etats reconnaissent actuellement comme obli-
gatoire la juridiction de la Cour en vertu de déclarations déposées
aux termes du paragraphe 2 de l’article 36 du Statut (un certain
nombre le font avec réserves). Il s’agit des Etats suivants : Australie,
Autriche, Barbade, Belgique, Botswana, Canada, Colombie, Costa
Rica, Danemark, Egypte, El Salvador, Etats-Unis d'Amérique, Fin-
lande, Gambie, Haïti, Honduras, Inde, Israël, Japon, Kampuchea
démocratique, Kenya, Libéria, Liechtenstein, Luxembourg, Malawi,
Malte, Maurice, Mexique, Nicaragua, Nigéria, Norvège, Nouvelle-
Zélande, Ouganda, Pakistan, Panama, Pays-Bas, Philippines, Por-
tugal, République dominicaine, Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord, Somalie, Soudan, Swaziland, Suède, Suisse,
Togo et Uruguay. On trouvera au chapitre IV (sect. II) de l'Annuaire
1982-1983 de la Cour le texte des déclarations déposées par ces
Etats. »

On constatera que le Nicaragua apparaît ainsi dans la liste des Etats qui
ont déposé une déclaration « aux termes du paragraphe 2 de l’article 36 du
Statut ». Or, lorsque la Cour parle « du Statut », elle se réfère à son Statut ;
et le fait est que le Nicaragua n’a jamais fait de déclaration aux termes de
l’article 36, paragraphe 2, du Statut de la Cour. Le Nicaragua ne prétend
d’ailleurs pas le contraire : il prétend seulement être lié par la juridiction
obligatoire de la Cour du fait d’une déclaration faite aux termes du Statut
de la Cour permanente, et par application de l’article 36, paragraphe 5, du
Statut de la Cour actuelle. Mais ce n’est pas ce que dit le Rapport que je
viens de citer. Soutiendra-t-on que, bien qu’étant inexactes, ces indications
ont acquis force de loi parce qu’elles figurent dans un rapport à l’Assem-
blée générale ?

50. Le Rapport de la Cour internationale de Justice, 17 août 1983-
31 juillet 1984 (A/39/4) contient le paragraphe suivant :

«7. Quarante-sept Etats reconnaissent actuellement comme obli-
gatoire la juridiction de la Cour en vertu de déclarations déposées aux
termes des paragraphes 2 et 5 de l’article 36 du Statut (un certain
nombre le font avec réserves). Il s’agit des Etats suivants : Australie,
Autriche, Barbade, Belgique, Botswana, Canada, Colombie, Costa
Rica, Danemark, Egypte, El Salvador, Etats-Unis d'Amérique, Fin-
lande, Gambie, Haïti, Honduras, Inde, Israël, Japon, Kampuchea
démocratique, Kenya, Libéria, Liechtenstein, Luxembourg, Malawi,

205
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 594

Malte, Maurice, Mexique, Nicaragua, Nigéria, Norvège, Nouvelle-
Zélande, Ouganda, Pakistan, Panama, Pays-Bas, Philippines, Portu-
gal, République dominicaine, Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord, Somalie, Soudan, Swaziland, Suède, Suisse, Togo
et Uruguay. On trouvera au chapitre IV (sect. IT) de Annuaire 1983-
1984 de la Cour le texte des déclarations déposées par ces Etats. »

Ainsi, l'erreur qui figurait dans le Rapport de l’année dernière a été réparée
dans le Rapport de cette année, ce qui se comprend facilement, vu que ce
dernier a été rédigé et adopté bien après Pouverture de la présente instance.
Il reste que l’erreur consistant à indiquer dans les Rapports de la Cour à
l’Assemblée générale que le Nicaragua a reconnu la juridiction obligatoire
de la Cour actuelle en vertu de l’article 36, paragraphe 2, se retrouve dans
tous les Rapports publiés entre le Ier août 1973 et le 31 juillet 1983,
c’est-à-dire dans neuf Rapports, sur les seize soumis à l’Assemblée générale
à ce jour.

51. Ilest donc possible de démontrer — et il est démontré — que, lorsque
la Cour fournit des renseignements de caractère administratif, non seule-
ment elle peut commettre des erreurs et les répéter, maïs elle ne saurait être
réputée faire un prononcé en droit ou ayant un effet juridique. Il existe une
différence évidente entre l’action administrative de la Cour et son action
judiciaire. Son action administrative — surtout lorsque, comme dans ce cas,
elle est entachée de contradictions — ne peut raisonnablement être consi-
dérée comme établissant le droit, ni comme empêchant la Cour de déter-
miner la règle de droit. D'ailleurs, si son dernier Rapport avait une telle
valeur, pourquoi la Cour recevrait-elle des mémoires minutieux, enten-
drait-elle des plaidoiries détaillées et rédigerait-elle un arrêt sur cette
question même ? Elle pourrait décider que cette question extrèmement
complexe est en fait parfaitement simple, et la résoudre, non pas par son
Rapport de l’année dernière, mais par celui de cette année.

52. En somme, un lecteur hâtif des Annuaires et des Rapports de la Cour
peut en retirer impression que le Nicaragua est lié par la juridiction
obligatoire de la Cour — sinon en vertu de l’article 36, paragraphe 2, du
moins en vertu de l’article 36, paragraphe 5. Mais ce n’est pas là une
conclusion de juriste, tirée d’une analyse détaillée de la documentation en
la matière, et encore moins du droit applicable. Ce n’est pas non plus une
conclusion qu’on peut tirer du recueil intitulé Signatures, ratifications,
acceptations, adhésions, etc., relatives aux conventions et accords multilaté-
raux pour lesquels le Secrétaire général exerce les fonctions de dépositaire,
auquel la Cour, au paragraphe 36 de l’arrêt, attache « un poids particu-
lier ». Il est en effet précisé dans cette publication que « toutes les données
et notes concernant [les] déclarations » d’acceptation de la juridiction de la
Cour sont tirées de l’ Annuaire de la Cour, et, lorsque l'Annuaire ajoute une
note de bas de page au mot « Nicaragua », il en est de même dans la
publication correspondante du Secrétaire général. (Voir par exemple Trai-
tés multilatéraux pour lesquels le Secrétaire général exerce les fonctions de
dépositaire — Etat au 31 décembre 1982, p. 25 et 27, note 54).

206
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 595

11. La conduite des Parties

53. Le Nicaragua prétend que, en tout état de cause, sa déclaration de
1929 a pour effet de donner compétence à la Cour dans la présente instance
« pour une raison tout à fait distincte et indépendante », qu’il expose dans
les termes suivants :

«i) La conduite du Nicaragua depuis trente-huit ans démontre sans
ambiguïté son consentement à être lié par la juridiction obliga-
toire de la Cour. Une telle manifestation de consentement pré-
vaut sur tout vice de forme dont pourrait être entachée la rati-
fication du protocole de signature par le Nicaragua.

11) La conduite des Etats-Unis depuis trente-huit ans, de même que
la conduite des autres Etats qui ont déclaré accepter la juridiction
obligatoire de la Cour, vaut acceptation de la validité de la
déclaration de 1929 du Nicaragua et acquiescement à cette vali-
dité, et renonciation à toute protestation pour vice de forme
contre la ratification du protocole de signature par le Nicara-
gua. » (Mémoire du Nicaragua, par. 85.)

54. L’argument n’est pas convaincant, pour deux raisons. La première
est que la conduite en question est en fait ambiguë et que, pour ce qui est
des Etats-Unis, on ne peut raisonnablement l’interpréter comme valant
acquiescement à la validité de la déclaration nicaraguayenne de 1929. La
deuxième est que, même si la conduite des Parties était plus constante et
plus favorable à la thèse du Nicaragua, on ne saurait soutenir qu’un Etat
peut devenir partie à la clause facultative du Statut, non par le dépôt d’une
déclaration auprès du Secrétaire général de l'Organisation des Nations
Unies, conformément à l’article 36, paragraphes 2 et 4, ni par application
de l’article 36, paragraphe 5, mais par des actes étrangers à ces dispositions.
Les ambiguités qui marquent le comportement du Nicaragua ne permet-
tent en rien d’établir la réalité de son consentement : si le Nicaragua avait
voulu veiller à ce que son consentement fût réel, il lui suffisait de déposer
une déclaration en vertu de l’article 36, paragraphes 2 et 4. Quoi qu'il en
soit d’ailleurs, le dépôt d’un instrument de ratification n’est pas une simple
formalité facultative : comme il est dit au paragraphe 12 de la présente
opinion, lorsqu'un traité prévoit ce moyen de ratification à l'exclusion de
tout autre (comme c'était le cas du protocole de signature), seul ce moyen
est autorisé. Pour reprendre les termes de l’arrêt dans l’affaire du Temple de
Préah Vihéar, 1 s'agit là, comme dans le cas du dépôt d’une déclaration en
vertu de l’article 36, paragraphe 4, de la Cour actuelle, d’une « prescription
juridique impérative ».

55. Puisque, malgré les considérations qui précèdent, la Cour attache du
poids à ce qu’elle semble tenir pour un comportement suffisamment .
constant des Parties, ce comportement appelle quelques observations.

56. Certes, le Nicaragua figure comme Etat partie à la juridiction obli-
gatoire de la Cour dans les Annuaires et les Rapports de la Cour (et dans les
recueils du Secrétaire général et de divers pays) ; et nombre d’arguments
sont tirés du fait que cette classification n’a jamais suscité de protestation.

207
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 596

Mais que signifie cette absence de protestation ? On peut y voir, de la part
du Nicaragua, une intention d’être lié ; mais, si l’on se rappelle que le Nica-
ragua n’a jamais contesté la note de bas de page ou n’y a jamais réagi d’une
autre manière, on peut y voir aussi l'intention de ne pas être lié. Quant
aux Etats-Unis, et aux Etats tiers en général, dès lors qu'aucun litige avec le
Nicaragua ne se profilait, ils n’avaient aucune raison de s’élever contre ce
qui, à l'analyse, aurait pu leur apparaître comme une indication discutable.

57. Par ailleurs, le comportement du Nicaragua dans l’affaire de la
Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906 et à
l'occasion de cette affaire donne bel et bien à penser que le Nicaragua ne se
tenait pas pour lié par la juridiction obligatoire de la Cour — façon de voir
que partageaient le Honduras et les Etats-Unis. Le Honduras était dési-
reux de citer le Nicaragua devant la Cour, dans l’espoir que celle-ci con-
firmerait la sentence arbitrale par laquelle le roi d’Espagne avait, en 1906,
attribué au Honduras un territoire que le Nicaragua continuait d'occuper ;
et il s'était assuré les services de Manley O. Hudson en tant que conseil
principal. C’est ce qui incita Hudson à adresser au Greffier la demande de
renseignements qui devait aboutir à la réapparition de la note de bas de
page dans l'Annuaire 1955-1956. Cette correspondance avec le Greffier
confirma Hudson dans l'opinion que, si le Honduras invoquait son propre
acquiescement à la juridiction obligatoire de la Cour et la déclaration de
1929 du Nicaragua, il était peu probable que la Cour conclût qu’elle avait
compétence à l'égard du Nicaragua. Le Honduras sollicita alors les bons
offices des Etats-Unis, afin de persuader le Nicaragua de conclure un
compromis pour la soumission de l'affaire à la Cour. Et Pon trouve, dans
un mémorandum en date du 15 juin 1955, adressé aux Etats-Unis par le
Honduras, le passage suivant :

« Jusqu'ici le Nicaragua a refusé de reconnaître la juridiction obli-
gatoire de la Cour internationale de Justice, ce qui eût permis à celle-ci
de connaître de l’affaire que le Honduras pensait introduire contre lui
et de statuer à ce sujet. Le Nicaragua a proposé que les deux pays
signent une sorte de protocole spécial pour soumettre l’affaire à la
Cour, afin que celle-ci puisse déclarer si la sentence est valide ou
non. » (Contre-mémoire des Etats-Unis, annexe 34, p. 2.)

Par la suite, un entretien de Guillermo Sevilla-Sacasa, ambassadeur du
Nicaragua aux Etats-Unis, avec des représentants du département d’Etat,
donna lieu, le 21 décembre 1955, aux propos suivants, selon une note
rédigée après cet entretien et que les Etats-Unis ont présentée comme
élément de preuve : °

« Mention a été faite de ce que l’affaire n’avait pas été antérieure-
ment soumise a la Cour, parce que le Nicaragua n’avait jamais accepté
de se soumettre à la juridiction obligatoire.

L’ambassadeur Sevilla-Sacasa a indiqué qu'il faudrait un accord
entre les deux pays pour surmonter cette difficulté. » (Zbid., p. 4, et

app. K, p. 2.)

208
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 597

Le problème fut finalement porté devant l'Organisation des Etats améri-
cains, qui réussit à persuader le Nicaragua et le Honduras de conciure un
compromis pour soumettre l'affaire à la Cour. I] ressort cependant de
certains éléments du dossier que le Honduras n’était pas sûr que le Nica-
ragua se présenterait vraiment devant la Cour (voir par exemple la requête,
où le Honduras prie à plusieurs reprises la Cour de statuer « tant en pré-
sence qu’en l’absence du Gouvernement du Nicaragua » (C.LJ. Mémoires,
Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906, vol. I,
par exemple à la page 10)). Cela explique peut-être que le Honduras
n’invoquait pas uniquement les termes du compromis, mais soutenait aussi
que, le télégramme adressé à la Société des Nations par le Nicaragua valant
ratification, cet Etat était lié par la clause facultative en vertu de l’article 36,
paragraphe 5 (ibid, p. 8-9). Il était d’ailleurs de l'intérêt du Honduras de
chercher à établir de cette manière la compétence, puisque cela lui per-
mettait de demander réparation pour occupation illégale de son territoire,
ce que le compromis lui interdisait.

58. A l'inverse, le Nicaragua n’avait pas intérêt à accepter l'argument du
Honduras selon lequel il était lié par le jeu de l’article 36, paragraphe 5,
puisqu'il eût risqué alors d’être condamné à verser des dommages-intérêts.
C’est peut-être la raison pour laquelle il se garda de faire ce qu’il aurait pu
faire aisément et plausiblement : déclarer sans ambages à la Cour qu’il
convenait être lié par la juridiction obligatoire de la Cour du fait de sa
déclaration de 1929 et de l’application de l’article 36, paragraphe 5. Or le
Nicaragua déclara ce qui suit :

« Il va de soi dès lors que la compétence de la Cour internationale de
Justice pour résoudre le présent conflit ne rencontre de sa part aucune
contradiction. Elle a été du reste expressément admise par l’une et
l’autre Partie dans un accord des 21 et 22 juin 1957 … reproduit dans la
résolution de l'Organisation des Etats américains. Le Nicaragua est
d'accord avec le Honduras … pour attribuer à cet acte valeur de
compromis.

2. La Cour constatera d’autre part que, de l’accord des Parties, le
différend actuel se trouve défini dans ladite résolution ainsi que dans
les divers documents comme celui « qui existe entre elles au sujet de la
décision arbitrale prononcée le 23 décembre 1906 par S. M. le roi
d’Espagne » et non pas comme portant sur une demande d’exécution
de la décision ou de dénonciation de sa violation.

Sans doute le ministre des affaires étrangères du Honduras a-t-il
dans une déclaration annexée à l’accord du 21 juillet 1957 ... expres-
sément exprimé son désir d'obtenir que la décision arbitrale ... soit
exécutée et que « la non-exécution, par le Nicaragua, de ladite déci-
sion constitue au regard de l’article 36 du Statut de la Cour interna-
tionale de Justice (?) et des règles de droit international une violation
d’un engagement international ».

Mais le Nicaragua a, de façon non moins nette, exprimé au même
moment l'intention non seulement « de s’opposer à la requête du

209
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 598

Honduras ... en opposant les exceptions qu’il jugera bon pour con-
tester la validité de la décision arbitrale du 23 décembre 1906 et sa
force obligatoire », mais encore de faire « valoir tous les droits qu’il
jugera appropriés pour la défense de ses intéréts », continuant de
soutenir notamment « qu’en ce qui concerne ses frontières avec le
Honduras, la situation juridique est la même qu’avant le prononcé de
la décision arbitrale »...

Or, il a été expressément entendu dans l’accord du 21 juillet 1957
« que chaque gouvernement présentera, dans le cadre de sa souverai-
neté et conformément aux dispositions de cet instrument, l’aspect du
différend qu'il jugera approprié ».

3. Ajoutons que ce ne peut être que par inadvertance que le Hon-
duras présente Ja première demande formulée dans ses conclusions
comme entrant dans la catégorie de différends visés a l’article 36,
chiffre 2 c), du Statut de la Cour internationale de Justice. Le présent
différend ne porte en aucune façon sur la réalité de tout fait qui, s’il
était établi, constituerait la violation d’un engagement international.
Il n’y a en l’espèce aucune contestation sur la réalité de l’exercice de la
souveraineté par le Nicaragua dans une partie du territoire litigieux ;
mais il y a désaccord sur l’existence d’une obligation quelconque pour
le Nicaragua de se prêter à l'exécution d’une prétendue sentence
arbitrale contre laquelle il a formulé depuis des années une série de
critiques graves et précises, se déclarant dès le début disposé à se
ranger sur ce point à l'opinion d’arbitres.

4. De même, le Nicaragua ne peut que marquer sa surprise de
l’invocation faite par le Honduras de Particle VI du Pacte de Bogota,
ratifié par les deux Parties au présent litige et aux termes duquel les
procédés qui y sont prévus « ne pourront pas être appliqués aux affaires
déjà réglées par les Parties ou par une sentence arbitrale ».

En effet, il est bien connu que le Nicaragua accompagna sa signa-
ture dudit traité d’une réserve expresse libellée comme suit :

« La délégation du Nicaragua, en donnant son approbation au
traité américain de solutions pacifiques (pacte de Bogota), désire
que soit consigné expressément dans le procès-verbal qu'aucune
disposition contenue dans le présent traité ne pourra porter préju-
dice à la position adoptée par le Gouvernement du Nicaragua
concernant des sentences arbitrales dont il aurait contesté la vali-
dité en conformité avec le droit international, qui permet claire-
ment la contestation des sentences arbitrales considérées comme
nulles ou entachées de vices. Par conséquent, la signature du pré-
sent traité par la délégation du Nicaragua ne pourra pas être
interprétée comme entraînant acceptation des sentences arbitrales
que le Nicaragua ait contestées et dont la validité n’a pas été
vérifiée. »

210
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 599

Il est vrai que, suivant la résolution de l’Organisation des Etats
américains du 5 juillet 1957 précitée, l’accord donné par le Nicaragua
au mode de règlement proposé impliquait de sa part ’abandon de la
réserve formulée au pacte de Bogotä, mais il est clair que cet abandon
était uniquement motivé par la certitude acquise que le litige allait en
son entier être déféré à la Cour internationale de Justice et qu'il serait
contraire à l'intention certaine des Parties de l’interpréter comme une
reconnaissance de la validité de la sentence du 23 décembre 1906 ou
une renonciation à faire valoir ses griefs devant la Cour.

Dans ces conditions, sous réserve de ce qui pourrait être dit à ce
sujet dans la réplique, le Nicaragua ne reviendra plus sur cette ques-
tion de compétence. » (C.J. Mémoires, Sentence arbitrale rendue par
le roi d’Espagne le 23 décembre 1906, vol. I, p. 131-133.)

59. Ainsi, dans la seule affaire antérieure à la présente instance où la
question de savoir si le Nicaragua était lié par la clause facultative s’est
trouvée explicitement posée, le Nicaragua a gardé un silence significatif. I]
n’a pas répondu à la question positivement ; il n’y a pas non plus répondu
directement : il s’est borné à des réponses qui excluaient l'affaire du champ
d'application de la clause facultative pour la fonder exclusivement sur le
compromis. Ce n’est pas 14 le comportement d’un Etat qui nourrit et
exprime la conviction d’être lié en vertu de la clause facultative.

60. Il y a d’autres faits encore qui affaiblissent l’argument du Nicaragua
selon lequel sa conduite constante prouverait qu'il était, et s’estimait être,
lié par la clause facultative. En particulier, après la conférence de San
Francisco, le ministre des affaires étrangères du Nicaragua présenta au
parlement nicaraguayen un rapport important sur la conférence, la Charte
et le Statut de la Cour. Il y faisait état de l'attachement des Etats d’Amé-
rique latine à la juridiction obligatoire de la Cour. Mais il n’y disait pas un
mot pouvant même donner à penser qu’il considérait que le Nicaragua était
lié par cette juridiction obligatoire.

61. La Cour semble d’avis que, si le Nicaragua, cité devant elle comme
Etat défendeur, cherchait à nier avoir reconnu la juridiction obligatoire de
la Cour par le jeu de l’article 36, paragraphe 5, elle rejetterait probablement
cet argument; et qu’en conséquence, puisqu'elle retiendrait contre le
Nicaragua son acquiescement apparent à être lié en vertu de la clause
facultative, elle doit en l’espèce retenir la même apparence contre les
Etats-Unis. Selon moi, cette conclusion ne tient pas. Comme l’a dit la
Cour dans l’affaire de PAnglo-Iranian Oil Co. (arrêt, C.I.J. Recueil 1952,
p. 105-107), l'Etat qui fait une déclaration en vertu de la clause facultative
connaît pertinemment sa propre situation et ses propres intentions. Le
Nicaragua est censé connaître, non seulement les ambiguïtés dont il est
question dans les paragraphes qui précèdent, mais surtout les notes de bas
de page et ce qu’elles signifient. Les faits permettent de penser que le
Nicaragua a peut-être toujours été conscient de la possibilité de prétendre

211
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 600

n'être pas lié, malgré les indications contraires de l'Annuaire et autres
publications. La Cour ne devrait donc pas permettre au Nicaragua de jouer
sur les deux tableaux, en s’affirmant lié en vertu de la clause facultative,
comme en l'espèce, et en évitant une telle affirmation, comme dans l'affaire
de la Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906.
Certes, si les Etats-Unis introduisaient une instance contre le Nicaragua, il
se pourrait bien que ces considérations les autorisent à invoquer l’acquies-
cement apparent du Nicaragua à être lié, vu que le Nicaragua, n’ayant pris
aucune mesure publique, claire et non ambigué pour dissiper l'impression
qu'il est lié, ne saurait être admis à nier la réalité d’une apparence qu’il a si
longtemps tolérée. En un mot, le Nicaragua ne serait peut-être pas en
mesure de nier, après bientôt quarante ans, ce qu’il a toléré malgré les
ambiguïtés dont il avait pertinemment connaissance. Mais ni les Etats-
Unis ni les autres Etats n’étaient pas ou ne sont aussi bien placés pour avoir
connaissance de ces ambiguïtés (même si l’on peut dire que les Etats-Unis
avaient dans les années cinquante une certaine idée de la situation) ; les
Etats-Unis et les autres Etats n’avaient pas le même devoir de connaître la
position du Nicaragua ; et, par conséquent, ils pouvaient faire fond sur des
apparences dont le Nicaragua savait pertinemment, ou aurait dû savoir,
qu’elles étaient discutables.

12. Conclusion

62. A la lumière des faits et des analyses ci-dessus, je conclus que le
Nicaragua n’a manifestement pas qualité pour ester devant la Cour en tant
que partie à la juridiction obligatoire de celle-ci en vertu de Particle 36,
paragraphe 5, du Statut. Vu cette conclusion, la requête du Nicaragua,
dans la mesure où elle est fondée sur l’article 36, paragraphe 2, et l’ar-
ticle 36, paragraphe 5 — ce qu’elle est en grande partie et pour l’essen-
tiel —, devait être rejetée.

C. La Cour a-t-elle compétence à l'égard des Etats-Unis? ™

1. La juridiction en vertu de la clause facultative

63. Supposons — contrairement à ce que je crois être l’évidence — que le
Nicaragua soit assujetti à la juridiction obligatoire de la Cour. Les Etats-
Unis sont-ils, en l’espèce, assujettis à cette juridiction en vertu de leur
déclaration du 26 août 1946 ? Question qui soulève à son tour trois ques-
tions subsidiaires :

— La déclaration du 26 août 1946 des Etats-Unis est-elle valide ?

— Si elle est valide, la réserve Vandenberg à la juridiction obligatoire
de la Cour dans le cas des affaires mettant en jeu des traités multilatéraux,
qui fait partie de cette déclaration, exclut-elle en tout ou en partie les
demandes du Nicaragua ?

212
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 601

— Si elle est valide, la note du 6 avril 1984 des Etats-Unis exclut-elle les
demandes du Nicaragua ?

1) La réserve Connally

64. Comme on le sait, Lauterpacht, dans son opinion dissidente jointe
en l'affaire de l’Interhandel (arrêt, C.IJ. Recueil 1959, p. 95),
concluait à la non-validité de la déclaration des Etats-Unis du 26 août
1946, au motif que cette déclaration est assortie de la réserve automatique
et discrétionnaire dite « réserve Connally », par laquelle les Etats-Unis
excluent de la juridiction de la Cour :

« b) [les] différends relatifs à des questions relevant essentiellement
de la compétence nationale des Etats-Unis d'Amérique, telle
qu’elle est fixée par les Etats-Unis d'Amérique ».

Lauterpacht était déjà parvenu à une conclusion analogue dans l'affaire
relative à Certains emprunts norvégiens (arrêt, C.I.J. Recueil 1957, p. 34), à
propos d’une réserve discrétionnaire française. Dans l’affaire de l’Inter-
handel, il résumait sa position comme suit :

« a) la réserve en question, tout en étant une partie essentielle de la
déclaration d’acceptation, est en contradiction avec le paragraphe 6
de l’article 36 du Statut de la Cour; la Cour ne peut donc pas
l'appliquer ; ce qui signifie qu’elle n’est pas valable ;

b) sans tenir compte de son incompatibilité avec le Statut, cette
réserve, en conférant effectivement au Gouvernement des Etats-Unis
le droit de juger en dernier ressort si, dans une affaire particulière, il
est tenu d'accepter la compétence de la Cour, retire à la déclaration
d'acceptation le caractère d’un instrument juridique, exprimant des
droits et des obligations juridiques dont un tribunal judiciaire peut
connaître ;

c) cette réserve, étant un élément essentiel de la déclaration d’ac-
ceptation, ne peut en être séparée afin de retirer de la déclaration
l'élément qui la vicie la rendant incompatible avec le Statut, et lui
retire le caractère d’une obligation juridique. Le Gouvernement des
Etats-Unis n'étant pas, par la prétendue déclaration d'acceptation
qu’il avait souscrite, devenu partie en droit au système de la clause
facultative de l’article 36 (2) du Statut, ne saurait l’invoquer en qualité
de demandeur ; non plus qu'il ne saurait être cité devant la Cour
en vertu de sa déclaration d'acceptation. » (C.LJ. Recueil 1959,
p. 101.)

65. Dans la déposition que j’ai faite en 1960 devant la commission des
affaires étrangères du Sénat, j'ai souscrit au point de vue de Lauterpacht
(Compulsory Jurisdiction, International Court of Justice, Hearings before the
Committee on Foreign Relations, United States Senate, Eighty-Sixth Con-
gress, Second Session, on S. Res. 94, 1960, p. 202-203). Je le juge toujours
fort valable, sans méconnaitre pour autant la valeur de l'argument selon

213
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 602

lequel les années écoulées depuis l’analyse de Lauterpacht peuvent en avoir
affaibli le poids, puisque les déclarations assorties de réserves discrétion-
naires sont apparemment depuis longtemps considérées comme valables,
du moins par les Etats déclarants. Si l’on appliquait l'analyse à la présente
affaire, il faudrait conclure que ladhésion des Etats-Unis à la clause
facultative n’est pas valable et'qu’en conséquence, dans la mesure où le
Nicaragua invoque cette adhésion, la requête nicaraguayenne doit être
rejetée.

66. Mais je ne fonde pas mes conclusions en l'espèce sur cette base, pour
la raison essentielle — mais non pas unique — que les Etats-Unis eux-
mêmes ont déclaré que leur adhésion à la juridiction de la Cour par le jeu de
leur déclaration du 26 août 1946 est valable, que ce soit pour la présente
affaire ou en général. Je dis cela sans préjuger de ma position sur la
question pendant la suite éventuelle de la procédure, et eu égard à la
déclaration ci-après, qui figure en note à la page 9 du contre-mémoire des
Etats-Unis :

« Compte tenu des pièces de procédure déposées par le Nicaragua à
ce jour, les Etats-Unis ont décidé de ne pas invoquer la réserve « b) »
de leur déclaration de 1946 (appelée « amendement Connally »).
Cette décision doit cependant s'entendre sans préjudice de leur droit
d’invoquer ultérieurement ladite réserve à propos de tout acte de
procédure et de toute instance ou affaire devant la Cour. »

De plus, et pour d’autres raisons, je conclus qu’en tout état de cause le
Nicaragua ne peut tirer parti contre les Etats-Unis de leur déclaration du
26 août 1946.

il) La réserve relative aux traités multilatéraux (réserve Vandenberg}

67. La réserve Vandenberg — ou réserve relative aux traités multilaté-
raux — dont est assortie la déclaration d’acceptation de la juridiction
obligatoire de la Cour faite par les Etats-Unis le 14 août 1946, dispose que
cette juridiction ne s’étend pas :

« c) aux différends résultant d’un traité multilatéral, à moins que
1) toutes les parties au traité que la décision concerne soient
également parties à l’affaire soumise à la Cour, ou que 2) les
Etats-Unis d'Amérique acceptent expressément la compétence
de la Cour ».

Les Etats-Unis soutiennent que, puisque le Nicaragua fonde pour l’essen-
tiel sa requête sur la prétendue violation, par les Etats-Unis, de leurs
obligations conventionnelles résultant de la Charte des Nations Unies, de
la charte de l'Organisation de Etats américains et de deux autres traités
interaméricains, la Cour est tenue de donner effet à cette exclusion de
compétence. Etant donné qu’aux dires du Nicaragua, El Salvador, le
Honduras et Costa Rica agissent de concert avec les Etats-Unis, et vu la
situation de fait régnant en Amérique centrale, qui trouve son origine dans

214
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 603

les actes de subversion et d’agression commis par le Nicaragua contre ses
voisins, le jugement, quel qu’il soit, que la Cour portera sur le fond de la
demande nicaraguayenne ne peut pas ne pas « concerner » ces Etats. Les
Etats-Unis, tout en reconnaissant que le Nicaragua allègue également
certaines violations du droit international coutumier, soutiennent en effet
que les demandes nicaraguayennes sont entièrement et fondamentalement
régies par les dispositions expresses des traités qu’il invoque, à telle en-
seigne que la Cour ne saurait statuer au fond sur ces demandes en excluant
ces dispositions : les demandes du Nicaragua fondées sur des violations du
droit international coutumier ne font, selon les Etats-Unis, que paraphra-
ser les normes conventionnelles dont l'application se trouve exclue. De son
côté, le Nicaragua soutient que la réserve relative aux traités multilatéraux
a simplement été surajoutée ; que le procès verbal des délibérations du
Sénat indique qu’elle porte sur un problème fictif, et qu’en tout état de
cause, même appliquée, cette réserve demeurerait sans effet sur les de-
mandes formulées au titre du droit international coutumier, qui, d’après le
Nicaragua, régit les points en litige indépendamment des dispositions
conventionnelles invoquées par lui. (On trouvera un résumé beaucoup plus
complet des arguments des Parties à ce sujet aux paragraphes 68 et 71 de
l'arrêt de la Cour.)

68. En se prononçant sur la question de la réserve relative aux traités
multilatéraux, la Cour dégage les conclusions suivantes :

a) El Salvador, le Honduras et le Costa Rica, étant hiés par la juridiction
obligatoire de la Cour, sont libres d’intenter une action contre le Nica-
ragua s’ils pensent que la décision future de la Cour peut les affecter. De
plus, ils peuvent recourir à la procédure incidente de l’intervention. On
ne saurait donc dire qu’ils ont besoin d’être protégés par la réserve
relative aux traités multilatéraux des Etats-Unis. .

b) ll appartient à la Cour de déterminer quels sont les Etats « affectés » au
sens de la réserve. Mais « ce n’est qu’à partir du moment où les grandes
lignes de son arrêt se dessineraient qu’elle pourrait déterminer quels
Etats seraient affectés ». Ainsi, dans l'hypothèse où la Cour déciderait
de rejeter la requête du Nicaragua sur la base des faits allégués, aucun
Etat tiers ne pourrait se dire « affecté ».

c) La question de savoir quels sont les Etats pouvant être « affectés » est
une question de substance qui relève du fond de l'affaire, et n’est « de
toute évidence » pas juridictionnelle. La Cour doit donc, en vertu de
l'article 79, paragraphe 7, de son Règlement déclarer que objection
tirée de la réserve « n’a pas dans les circonstances de l’espèce un ca-
ractère exclusivement préliminaire » et par conséquent n’est pas un
obstacle à ce que la Cour statue au fond sur la requête nicaraguayenne.
En même temps, la Cour affirme que la revision du Règlement a
supprimé la procédure de la jonction au fond des exceptions prélimi-
naires.

d) Enfin, la réserve relative aux traités multilatéraux ne saurait empêcher

215
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 604

la Cour de statuer sur toutes les demandes du Nicaragua, car celles-ci
sont également fondées sur les principes du droit international coutu-
mier. Le fait que ces principes soient codifiés ou incorporés dans des
conventions multilatérales ne signifie pas qu’ils cessent d’exister et de
s'appliquer en tant que principes de droit coutumier.

69. Les conclusions a), b) et c) sont, à mon avis, erronées. La conclu-
sion d) pose de difficiles questions de fond, qui seront examinées ci-après.
Ma position s’appuie sur le raisonnement suivant.

70. A propos de a), on notera que la réserve relative aux traités multi-
latéraux exclut du champ de l’acquiescement des Etats-Unis à la juridic-
tion obligatoire de la Cour les différends qui découlent d’un traité multi-
latéral, à moins que « toutes les parties au traité que la décision concerne
soient également parties à l'affaire soumise à la Cour » (les italiques sont de
moi). Or seuls le Nicaragua et les Etats-Unis sont actuellement Parties à
Pinstance — le fait que les Etats tiers concernés par la décision puissent,
s'ils le veulent, intenter une action distincte contre le Nicaragua, ou
demander d'intervenir dans la présente espèce, est sans rapport avec l’objet
de la réserve. Peut-être ces Etats, ou certains d’entre eux, décideront-ils de
ne pas introduire d'instance contre le Nicaragua : aucun ne l’a fait à ce
jour, et c’est là leur droit le plus absolu. On ne sait pas davantage s’ils
chercheront à intervenir en recourant à une procédure dont l'issue (à en
juger par les récentes ordonnances de la Cour dans le cas de Malte, de
l'Italie et d’El Salvador) est en tout état de cause problématique. Mais la
considération déterminante pour appliquer la réserve relative aux traités
multilatéraux — plutôt que pour l’éluder — reste la réponse à une simple
question de fait : toutes les parties aux traités multilatéraux invoqués que
la décision concerne sont-elles aussi parties à l’affaire devant la Cour ?
Visiblement, cette réponse est négative. D’autre part, les Etats-Unis n’ont
pas expressément accepté la compétence de la Cour en l’espèce. La réserve
qui, vu sa nature, doit prendre effet pendant la phase juridictionnelle de la
procédure, est donc applicable, et doit être appliquée. Il est, par contre,
moins aisé de dire quels sont les Etats que la décision « concerne ».

71. S'agissant de 5), la Cour a raison de dire que c’est à elle qu'il
appartient de déterminer quels sont les Etats « affectés » au sens de la
réserve. Elle conclut toutefois que « ce n’est qu’à partir du moment où les
grandes lignes de son arrêt se dessineraient qu’elle pourrait déterminer
quels Etats seraient « affectés ». Or il va sans dire que, si sa décision ne peut
être prise qu’à ce stade, après que les Parties auront plaidé au fond, la
réserve perd sa nature d’exception préliminaire. La Cour en déduit que
cette réserve est inapplicable pendant la phase juridictionnelle de la pro-
cédure. Je ne saurais souscrire à une telle interprétation de la réserve
relative aux traités multilatéraux. La Cour n’a pas à interpréter les réserves
dont les Etats assortissent leur adhésion à la juridiction obligatoire d’une
manière qui, si elle ne conduit pas « à un résultat ... manifestement absurde
ou déraisonnable » (convention de Vienne sur le droit des traités, art. 32),
aboutit néanmoins à dénier à une réserve l’objet évident pour lequel elle a

216
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 605

été conçue. La Cour est tenue, conformément à sa constante jurisprudence,
de donner effet aux « liens étroits et nécessaires qui existent toujours entre
une clause juridictionnelle et les réserves dont elle fait l’objet » (Plateau
continental de la mer Egée, C.IJ. Recueil 1978, p. 33). Tl ne lui est pas
loisible de rompre ce lien en donnant d’une réserve une interprétation qui
lui confère un sens qui la prive de son objet. L'interprétation de la Cour est
de surcroît incompatible avec les termes de son Statut, et en contradiction
avec les arguments des Parties dans la présente affaire.

72. L'interprétation donnée par la Cour de la réserve relative aux traités
multilatéraux est incompatible avec l’article 62 de son Statut, qui est ainsi
rédigé :

«1. Lorsqu'un Etat estime que, dans un différend, un intérêt
d'ordre juridique est pour lui en cause, il peut adresser à la Cour
une requête, à fin d'intervention.

2. La Cour décide. »

On notera que, dans la version anglaise de cet article comme dans celle de
la réserve relative aux traités multilatéraux, le terme « affected » est passif.
En un sens, cependant, l’article 62 est plus restrictif que la réserve, puisqu'il
ne s’applique qu’aux intérêts d’ordre juridique qui se trouvent « affected »
(« en cause ») alors que la réserve vise en général les Etats « que la décision
concerne » (« affected ») — que ce soit sur un plan juridique, politique,
économique, militaire ou autre. Mais, dans un autre sens, l’article 62 est
d'application plus large, puisqu'il y suffit que l’Etat « considère » que son
intérêt d’ordre juridique est en cause, alors que la réserve fait mention
seulement des Etats que la décision « concerne ». Mais deux faits intéres-
sant l’article 62 sont plus instructifs pour ce qui est de la question qui nous
occupe : le premier est que cet article du Statut éclaire de façon concluante
l'emploi de ce terme, « affected », auquel la Cour s’estime incapable en
l’espèce de donner effet au stade actuel de la procédure. Le second est qu’il
ressort de l’interprétation de l’article 62 par la Cour permanente et par la
présente Cour qu’il n’a jamais été avancé jusqu'ici, et moins encore soutenu
par la Cour, que l’article 62 était inapplicable parce que la Cour ne pouvait
déterminer si un Etat avait effectivement un intérêt mis en cause — ou
susceptible d’être mis en cause — par sa décision qu’à partir du moment où
les grandes lignes de son arrêt se seraient dessinées.

73. L'interprétation donnée par la Cour de la réserve relative aux traités
multilatéraux est en contradiction avec les arguments des Parties, qui
montrent très clairement quels sont les Etats dont les intérêts seront
affectés par le jugement au fond. Les affirmations du Nicaragua sont
particulièrement probantes à cet égard, car ce sont les termes de sa requête,
et les demandes énonçant ce qu’il prie la Cour de dire et juger, qui cons-
tituent le cadre dans lequel s’inscrit la présente affaire. Or, le Nicaragua, si
ses demandes sont seulement adressées contre les Etats-Unis, précise que
d’autres Etats d’Amérique centrale, outre lui-même, sont mêlés à ce dif-

217
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 606

férend. Dès le paragraphe 1 de sa requête, il est dit que les Etats-Unis ont
installé plus de « 10 000 mercenaires ... dans plus de dix camps de base au
Honduras, le long de la frontière avec le Nicaragua... » Cette accusation est
développée à l'annexe A de la requête, dans les paragraphes d’introduction
et dans ceux portant les numéros 1, 2, 5, 6, 7, 8, 9, 10, 11, 13, 14, 17, 20, 22 et
23. Le Nicaragua prétend également que 2000 « mercenaires », soutenus
par les Etats-Unis, opèrent contre son territoire, à partir du Costa Rica
(déclaration sous serment du ministre des affaires étrangères du Nicara-
gua, Miguel d’Escoto Brockmann, pièce II, paragraphe 5, présentée au
cours de la procédure orale sur les mesures conservatoires) et que le
Gouvernement costaricien agit de concert avec les Etats-Unis (déclaration
sous serment de Luis Carrion, pièce I, paragraphe 4, présentée également
lors de la procédure orale sur les mesures conservatoires). De plus, lors des
audiences qui viennent de se tenir, l’agent du Nicaragua a affirmé que,
dans ce même différend, « les Etats-Unis possèdent des bases, des stations
de radar, des avions espions, des bateaux espions, que les armées d’El
Salvador et du Honduras sont à leur service... » (audience du 8 octobre
1984) — en d’autres termes, que les Etats-Unis agissent de concert avec le
Honduras et El Salvador. Il est en conséquence manifeste que, si les faits
avancés par le Nicaragua sont tenus pour exacts et si la Cour décide de faire
droit aux demandes du Nicaragua, sa décision concernera nécessairement
les intérêts du Honduras, du Costa Rica et d’El Salvador. Cela ressort avec
une clarté particulière de ce que le Nicaragua demande à la Cour de dire et
juger, au paragraphe 26, alinéa g), de sa requête : les Etats-Unis

« ont le devoir exprès de mettre fin et de renoncer immédiatement … à
tout appui de quelque nature qu’il soit — y compris l’entraînement et
la fourniture d’armes, de munitions, de fonds, d’approvisionnements,
d'assistance, de direction ou toute autre forme de soutien — à toute
nation ... se livrant ou se disposant à se livrer à des actions militaires
ou paramilitaires au Nicaragua ou contre celui-ci... »

En effet les Etats-Unis fournissent un soutien actif au Honduras et à El
Salvador sous forme d’entraînement, d’armements, de crédits, etc. ; le
Nicaragua lui-même, dans sa requête et en plaidoirie, a affirmé que le
Honduras et El Salvador se livrent, de concert avec les Etats-Unis, à des
actions militaires ou paramilitaires au Nicaragua ou contre celui-ci ; et le
Honduras et El Salvador, dans leurs communications à la Cour, ont
déclaré qu’en réalité c’est le Nicaragua qui s’est livré et qui se livre contre
eux à divers actes d’agression directe ou indirecte, y compris des agres-
sions armées. (Voir la lettre du Gouvernement du Honduras adressée le
18 avril 1984 au Secrétaire général des Nations Unies, contenant les
observations de ce pays sur la demande en indication de mesures conser-
vatoires, alors pendante, ainsi que l’ordonnance du 10 mai 1984 et mon
opinion dissidente, à la page 199 ; voir aussi aux paragraphes I à III, la
déclaration d'intervention d’El Salvador du 15 août 1984, où il est affirmé,
entre autres choses, qu’El Salvador « estime être l’objet d’une agression

218
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 607

armée réelle de la part du Nicaragua... », où El Salvador se plaint de
« l'agression dont il est victime en raison de l’action subversive que dirige le
Nicaragua... », et où il est dit que « le Nicaragua est devenu une base à
partir de laquelle des terroristes s’efforcent de renverser le gouvernement
élu par la population de notre nation. Ces terroristes sont dirigés, armés,
approvisionnés et entraînés par le Nicaragua ».) Autrement dit, le Nica-
ragua demande à la Cour un arrêt enjoignant aux Etats-Unis de mettre fin
et de renoncer aux actions collectives qu'il affirme être dirigées contre lui,
alors que les Etats-Unis, le Honduras et El Salvador affirment que ces
mêmes actions sont des actes de légitime défense collective contre les
agressions du Nicaragua. La décision de la Cour sur ce point critique ne
pourra donc pas ne pas « concerner » le Honduras, El Salvador et — vu les
allégations du Nicaragua — le Costa Rica en plus des Etats-Unis. Si la Cour
admet pour vrais les faits allégués par le Nicaragua — ce qu’elle est en droit
de faire pour déterminer si le Nicaragua présente un motif d’action qui
relève de sa compétence ou qui est recevable —, il s'ensuit inévitablement
que les intérêts du Honduras, du Costa Rica et d'El Salvador ne peuvent
pas ne pas être mis en cause, quelle que soit la décision que la Cour prendra
en l'espèce. Et en effet l’agent du Nicaragua a affirmé que le Nicaragua
« n’a pas d’objection à la participation d'El Salvador » à la présente affaire,
voire qu'il « n’a d’objection à la participation d’aucun autre Etat » (au-
dience du 8 octobre 1984). Le Nicaragua reconnaît ainsi que, du moins au
regard de l’article 63, les intérêts d’El Salvador, du Honduras et du Costa
Rica se trouveront « en cause », quelle que soit la décision que prendra la
Cour. D’ailleurs El Salvador a soumis une requête à fin d'intervention en
vertu de l’article 63 du Statut ; la Cour, dans l’ordonnance qu’elle a rendue
récemment, a fait entrevoir la possibilité d’une telle intervention lors de la
procédure sur le fond; et le Honduras et le Costa Rica, bien que ne
demandant pas a intervenir, ont envoyé, soit 4 la Cour, soit au Secrétaire
général, des communications qui témoignent de leur souci devant les effets
qu’aura pour eux la décision que la Cour prendra en l’espèce.

74. La conclusion qui se dégage du détail des plaidoiries des Parties est
confirmée par les principes du droit international. Si en effet les accusa-
tions du Nicaragua sont fondées — les actions dirigées à son encontre, que
les Etats-Unis sont réputés mener ou appuyer, ont effectivement lieu, si ces
activités sont illicites, et si le Honduras et le Costa Rica prêtent en con-
naissance de cause leur territoire et El Salvador, ses ressources, à la réa-
lisation de ces actes — ces trois Etats violent eux aussi leurs obligations
internationales. Et même si les agissements du Honduras, du Costa Rica et
d'El Salvador n'engagent pas par eux-mêmes la responsabilité internatio-
nale de ces Etats, l’aide ou l'assistance prêtée par ces trois pays aux
Etats-Unis pour l’accomplissement des actes perpétrés par ces derniers
constitue un fait internationalement illicite. Ces notions élémentaires du
droit international établi trouvent forme dans les projets d’articles sur la
responsabilité des Etats rédigés par mon éminent collègue, M. Ago, et
adoptés par la Commission du droit international, où l’article 27 se lit
comme suit :

219
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 608

« Aide ou assistance d’un Etat à un autre Etat pour la perpétration
d’un fait internationalement illicite

L'aide ou l'assistance d’un Etat à un autre Etat, s’il est établi qu’elle
est prêtée pour la perpétration d’un fait internationalement illicite
réalisé par ce dernier, constitue elle aussi un fait internationalement
illicite, même si, prise isolément, cette aide ou assistance ne constituait
pas la violation d’une obligation internationale. » (Annuaire de la
Commission du droit international, 1978, vol. IE, partie 2, p. 111.)

Le commentaire qui accompagne ce projet d’article montre qu’il s’agit là de
principes établis du droit international dans la doctrine et dans la pratique
(p. 111-118). Et il découle de ces principes et des affirmations du Nicaragua
que, si la Cour fait droit aux demandes de cet Etat, sa décision concernera
nécessairement le Honduras, le Costa Rica et El Salvador.

75. L'idée exprimée par la Cour, en disant que, dans l’hypothèse où elle
rejetterait la requête du Nicaragua, aucun Etat tiers ne pourrait se dire
affecté par l’arrêt, n’est pas plus convaincante. Autant dire, pour trans-
poser l'affaire sur le plan interne, que si un individu A est accusé devant un
tribunal du pays dont il est ressortissant d’actes de terrorisme, avec trafic
d'armes et de stupéfiants, et que les individus B, C et D, ressortissants
étrangers se trouvant hors du ressort du tribunal, sont cités sans être
inculpés, ils ne seront pas concernés — juridiquement, économiquement,
moralement ou de toute autre manière — par un jugement aux termes
duquel A est déclaré non coupable. Encore la présente espèce va-t-elle plus
loin dans ce sens. Si en effet, dans notre hypothétique exemple, les étran-
gers, qui se trouvent hors de la juridiction du tribunal, ne sont pas, ou
probablement pas, assujettis au droit appliqué par ce tribunal, il n’en va
absolument pas de même dans la présente espèce. Il est vrai qu’aux termes
de l’article 59 du Statut la décision de la Cour n’est obligatoire que pour les
parties en litige et dans le cas qui a été décidé, et que le Nicaragua et les
Etats-Unis sont en fait les seules Parties ala présente instance ; il n’en reste
pas moins que tous les Etats sont assujettis au même droit qu'eux, C’est-
à-dire au droit international. On peut donc dire, avec une certitude ren-
forcée, que Parrét de la Cour dans la présente affaire affectera des Etats
aussi profondément mis en cause par le requérant.

76. Supposons toutefois, en dépit des considérations qui précèdent, que
la Cour a raison de soutenir une thèse qui a pour effet de rendre inopérante
la réserve relative aux traités multilatéraux, à tout le moins durant la phase
Juridictionnelle de la procédure pour laquelle elle a été conçue. Supposons
qu’elle a raison de conclure que « ce n’est qu’à partir du moment où les
grandes lignes de son arrêt se dessineraient qu’elle pourrait déterminer
quels Etats seraient « affectés ». Que peut-on déduire de cette étonnante
conclusion ? Pour la Cour, on peut en conclure apparemment que, pour
cette raison et pour d’autres, la réserve relative aux traités multilatéraux
« ne s’oppose pas à ce que la Cour connaisse de l'instance introduite par le
Nicaragua. » Ma conclusion est précisément à l’opposé.

220
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 609

77. Dans sa célèbre opinion dissidente en l'affaire de l’Interhandel,
Hersch Lauterpacht faisait observer :

« La nullité en droit n’est pas autre chose que l'incapacité inhérente
de produire des effets juridiques.

Les Etats-Unis d'Amérique ont accepté les obligations découlant
de l’article 36 (2) du Statut, à la condition que dans tout cas d’espéce il
appartiendrait au Gouvernement des Etats-Unis d'Amérique, et non
à la Cour internationale de Justice, de décider si une affaire relevait
essentiellement de la compétence nationale des Etats-Unis d’Amé-
rique. Cette condition, qui couvre une catégorie virtuellement exhaus-
tive de différends relatifs à des questions relevant essentiellement de
la compétence nationale, a remplacé — en sus d’une autre réserve
d’une portée étendue figurant dans la déciaration d’acceptation des
Etats-Unis et relative à l'interprétation des traités multilatéraux — la
formule traditionnelle exigeant le consentement du Sénat ou du Gou-
vernement des Etats-Unis d'Amérique pour soumettre tout différend
particulier à un tribunal international. La Cour, dont la compétence
se fonde uniquement et exclusivement sur le consentement de l'Etat
défendeur, doit respecter cette condition essentielle de la déclaration
d'acceptation.

Toute décision de la Cour qui lui attribuerait une compétence que
lui refusent les termes exprès de l'instrument conférant la juridiction
invoquée par les parties interrompt la continuité de la jurisprudence
constante de la Cour. Cette jurisprudence a eu pour base le principe
reconnu de droit international que la compétence de la Cour se fonde
invariablement sur le consentement des parties donné à l’avance ou à
propos d’un différend déterminé. ... Mais la Cour ne se reconnaît pas
compétente — et elle ne saurait le faire — quand la compétence lui est
expressément refusée. » (Interhandel, arrêt, C.J. Recueil 1959, p. 104,
107, 114 et 115.)

Lauterpacht posait ensuite la question de savoir, si malgré la nullité en
l'espèce de la réserve Connally :

« elle peut, indépendamment de cette réserve, traiter la déclaration
d’acceptation comme n’en existant pas moins, et si elle peut lui donner
effet. Dans l’affaire concernant Certains emprunts norvégiens, j'ai
donné, dans mon opinion individuelle — qui doit être considérée
comme constituant une partie de la présente opinion — les raisons
pour lesquelles la réponse à cette question ne peut être que négative.
Elles comprennent le principe général de droit régissant la matière, à
savoir, le principe qui veut qu’une condition qui, eu égard à l'intention
de la partie qui en est l’auteur, est un élément essentiel de l'obligation

221
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 610

principale et touche à la base même de cette obligation, ne saurait en
être séparée. Il ne s’agit pas ici d’une simple subtilité de droit privé ni
d’un système interne quelconque de ce droit mais — comme tous les
principes généraux de droit — d’une maxime fondée sur le sens com-
mun et l’équité. Une partie ne peut être considérée comme liée par une
obligation si on en retire la condition sans laquelle cette obligation
n'aurait jamais été assumée. » (Jbid., p. 116-117.)

Dans son opinion individuelle en l’affaire des Emprunts norvégiens, Lau-
terpacht, s’interrogeant sur la possibilité de dissocier une réserve discré-
tionnaire de l’ensemble de la déclaration française acceptant la juridiction
obligatoire de la Cour, concluait en ces termes :

« La Cour ne peut normalement soutenir la validité de l'acceptation
dans son ensemble et, en même temps, traiter comme non avenue une
limitation d’une aussi large portée, énoncée en termes aussi précis et
explicites. Ce serait contraire à la pratique établie de la Cour qui est,
de son côté, conforme au principe fondamental du règlement judi-
ciaire international qui veut que la Cour ne se déclare pas compétente
à moins que l'intention de lui conférer compétence n’ait été établie
sans aucun doute raisonnable. La Cour ne peut certainement pas
accepter compétence s’il existe une intention clairement exprimée de
la lui refuser dans des circonstances déterminées. Cela signifie qu’elle
ne pourrait négliger cette partie de la réserve en question qui réclame
pour l’Etat le droit de fixer son application. Il est impossible que la
Cour fasse autrement que de regarder cet élément particulier de la
réserve formulée si expressément comme constituant un élément
essentiel non séparable de l’instrument d'acceptation. » (Certains
emprunts norvégiens, arrêt, C.I.J. Recueil 1957, p. 58-59.)

78. On ne saurait dire que le Sénat des Etats-Unis ait attaché à la réserve
Vandenberg la même importance qu’à la réserve Connally. Les débats du
Sénat au cours desquels la réserve Vandenberg a été ajoutée donnent même
à penser que les sénateurs avaient impression que l’objectif visé était déjà
consacré dans le Statut, en vertu de la doctrine et de la pratique de la
réciprocité. (Voir Congressional Record, Proceedings and Debates of the
79th Congress, Second Session, 1* août 1946, p. 10618.) Ils n’en ont pas
moins ajouté la réserve Vandenberg pour être « doublement sûrs » (ibid)
que la Cour ne pourrait connaître d’un différend découlant d’un traité
multilatéral, à moins que toutes les parties au traité que la décision con-
cerne ne fussent également parties à l'affaire soumise à la Cour. Le fait que
telle était bien intention du Sénat ressort sans ambiguïté des termes
mêmes de la réserve, tels qu’insérés dans le texte de la déclaration. C’est ce
qu’énonce la clause conditionnelle c) des réserves jointes par les Etats-Unis
à leur déclaration d’acceptation de la juridiction obligatoire de la Cour.
Même si l’on peut douter que cette clause fût pour les Etats-Unis un
élément essentiel de leur déclaration, je ne pense pas que la Cour soit libre

222
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 611

de Vignorer ou de la dissocier du reste de la déclaration au motif qu’elle est
relativement peu importante. C’est une sauvegarde que le Sénat des Etats-
Unis a résolu d'exiger, après délibération et malgré l’absence de recom-
mandation en ce sens de la part du département d’Etat. Il s’ensuit, à mon
avis, qu’il n'appartient pas à la Cour de juger cette réserve intrinsèquement
inapplicable dans la phase de la procédure pour laquelle elle a été conçue,
c’est-à-dire, en un certain sens, nulle, en estimant, pour reprendre les
termes de M. Lauterpacht, qu'elle est dotée « d’une incapacité inhérente à
produire des effets juridiques ». Dès lors toutefois que la Cour se prononce
en ce sens — comme elle le fait dans l’arrêt rendu ce jour — il s'ensuit
également qu’elle devrait considérer la déclaration des Etats-Unis du
14 août 1946 dans son ensemble comme nulle. Et si la déclaration des
Etats-Unis dans son ensemble est nulle de ce chef, elle ne peut être invo-
quée par le Nicaragua pour affirmer la compétence de la Cour en l’es-
pèce.

79. Pour ce qui est du point c), c’est-à-dire de la troisième raison que la
Cour invoque pour ne pas donner effet à la réserve relative aux traités
multilatéraux, il m’est difficile d’exprimer une opinion définitive, en raison
du caractère extrêment succinct du raisonnement de la Cour. En effet la
Cour, après avoir affirmé — à tort, selon moi — que, « de toute évidence »,
la question de savoir quels Etats pourraient être « affectés » par sa décision
n’est pas d’ordre juridictionnel, conclut d’abord qu’« il n’est plus possible
d’ordonner la jonction des exceptions préliminaires au fond... », puis
qu’elle « n’a d’autre choix que d’appliquer Particle 79, paragraphe 7, de son
Règlement actuel » et

« de déclarer que l’objection tirée de la réserve relative aux traités
multilatéraux figurant dans la déclaration d’acceptation des Etats-
Unis n’a pas, dans les circonstances de l’espèce, un caractère exclu-
sivement préliminaire et qu’en conséquence rien ne s'oppose à ce que
la Cour connaisse de l’instance introduite par le Nicaragua dans sa
requête du 9 avril 1984 » (arrêt, par. 76).

80. Cette assertion peut s'entendre de plusieurs manières. Elle peut
signifier que, puisque l’exception que les Etats-Unis tirent de la réserve
relative aux traités multilatéraux ne possède pas un caractère « exclusive-
ment » préliminaire, elle ne fait pas obstacle, durant la phase actuelle de la
procédure, à ce que la Cour connaisse de l’affaire qui lui a été soumise par
le Nicaragua. De cette première constatation, il découlerait que l'exception
des Etats-Unis a forcément un certain caractère préliminaire, et que ce
caractère sera évoqué, à titre de question préliminaire et juridictionnelle,
pendant la procédure sur le fond où il sera notamment loisible aux Parties
de débattre plus avant de la question de savoir quels Etats la décision de la
Cour pourrait concerner. Si cette interprétation est juste, la position de la
Cour ne peut être tenue pour une application de la réserve relative aux
traités multilatéraux conformes à ce que ses auteurs avaient en vue, mais
elle reste défendable.

223
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 612

81. La Cour fait toutefois échec à cette interprétation en affirmant
qu’« il n’est plus possible d’ordonner la jonction des exceptions prélimi-
naires au fond depuis la revision du Règlement de 1972... » Ce faisant, elle
semble vouloir dire que, une fois ouverte la procédure sur le fond, l’ex-
ception préliminaire que les Etats-Unis tirent de la réserve relative aux
traités multilatéraux ne pourra ni être invoquée, ni être considérée comme
un motif pour rejeter les demandes, ou certaines des demandes, du Nica-
ragua. Si c'est bien là ce que la Cour a voulu dire — et, quelle que soit son
intention, les termes employés peuvent être ainsi compris — elle aura fait
disparaître à jamais la réserve relative aux traités multilatéraux grâce à un
procédé sans faille, en soutenant d’une part que, puisqu'il ne s’agit pas
d’une exception de caractère exclusivement préliminaire, il ne peut y être
donné effet lors de la phase juridictionnelle de l'instance, et d’autre part
que l’exception préliminaire ne saurait être examinée au stade de la pro-
cédure sur le fond, vu qu’il n’est plus possible d’ordonner « la jonction au
fond des objections préliminaires ». Argument singulier, qui pourrait ser-
vir à vider de leur effet, non seulement la réserve relative aux traités
multilatéraux, mais toutes sortes de réserves, en arguant qu’on ne peut les
faire jouer au titre d'exception préliminaire, parce qu’elles n’ont pas un
caractère exclusivement préliminaire, ni les invoquer pendant la procédure
sur le fond, parce que le Règlement revisé exclut la possibilité de joindre au
fond les exceptions préliminaires.

82. Les passages en cause de l’article 79 du Règlement de la Cour,
consacré aux « exceptions préliminaires », sont les suivants :

« 6. Pour permettre à la Cour de se prononcer sur sa compétence au
stade préliminaire de la procédure, la Cour peut, le cas échéant, inviter
les parties à débattre tous points de fait et de droit, et à produire tous
moyens de preuve, qui ont trait à la question.

7. La Cour, après avoir entendu les parties, statue dans un arrêt par
lequel elle retient l'exception, la rejette ou déclare que cette exception
n’a pas dans les circonstances de l'espèce un caractère exclusivement
préliminaire. Si la Cour rejette ’exception ou déclare qu’elle n’a pas
un caractère exclusivement préliminaire, elle fixe les délais pour la
suite de la procédure.

8. La Cour donne effet à tout accord intervenu entre les parties et
tendant à ce qu’une exception soulevée en vertu du paragraphe 1 du
présent article soit tranchée lors de l’examen au fond. »

83. La Cour peut, on le voit, donner de trois façons différentes suite à
une exception préliminaire. Elle peut : a) la retenir ; b) la rejeter ; c) « dé-
clarer que cette exception n’a pas dans les circonstances de l’espèce un
caractère exclusivement préliminaire ». Dans ce dernier cas, elle fixe les
délais pour la suite de la procédure, ce qui sous-entend que c’est pendant
cette procédure qu’elle examinera toute exception qui n’a pas un caractère
exclusivement préliminaire, mais qui par là même, a un certain caractère
préliminaire. Je ne vois rien dans le libellé du paragraphe 8 qui s’oppose à

224
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 613

cette interprétation ; plutôt ouvrirait-il, à mon sens, une autre voie pour
parvenir au même but. Cette conclusion est d’aïlleurs corroborée par
Popinion d’un ancien et éminent président de la Cour, M. Eduardo Jimé-
nez de Aréchaga, exprimée dans un article sur « Les amendements au
Règlement de la Cour internationale de Justice » (American Journal of
International Law, janvier 1973, vol. 67, p. 1). M. Jiménez de Aréchaga
faisait observer en effet que, lors de la revision du Règlement, la majorité
de la Cour s'était accordée à reconnaître qu’il y avait lieu :

« 3) de réglementer les exceptions préliminaires de manière à en
décider au plus tôt et à éviter les frais et délais qu’entraîne un double
examen des mêmes points au stade de la procédure préliminaire, puis
au stade de la procédure sur le fond » (ibid).

La disposition qui constitue aujourd’hui le paragraphe 6 de l’article 79 a
donc été introduite dans le Règlement pour inciter la Cour à statuer, autant
que possible, sur toutes les exceptions préliminaires dès la première phase
de la procédure. Si toutefois une exception préliminaire touche de si près
au fond que son examen pendant cette phase oblige à débattre de l’en-
semble de l’affaire, ou si la Cour ne juge pas nécessaire — ou souhaitable —
d'inviter les parties dès cette première phase à débattre tous les points de
fait et de droit et à produire tous les moyens de preuve qui ont trait à la
question, « il appartient au défendeur de faire valoir ses moyens de défense
au stade de la procédure sur le fond, s’il le désire » (ibid, p. 17).

84. Or, dans la présente espèce, la Cour n’a ni invoqué ni appliqué
l’article 79, paragraphe 6, de son Règlement. Elle n’a pas invité les Parties à
débattre tous les points de fait et de droit et à produire tous les moyens de
preuve qui ont trait à la question de savoir si sa décision en l’espèce
« pourrait affecter » le Honduras, le Costa Rica et El Salvador. Si elle
l'avait fait, elle aurait dû entendre, sinon les arguments des deux Parties sur
l’ensemble de l'affaire, du moins l'essentiel des arguments de l'Etat défen-
deur. Cela étant, et puisque la Cour n’a pas, comme selon moi elle aurait dû
le faire, retenu l’exception tirée par les Etats-Unis de la réserve relative aux
traités multilatéraux, ceux-ci seront libres, lors de la procédure sur le fond,
d’invoquer cette réserve comme moyen de défense pour empêcher la Cour
de poursuivre l’examen de l'affaire. Telle est du moins la façon dont je
comprends le Règlement, et le sens qu’il me paraît falloir attribuer à la
conclusion de la Cour en l’espèce — mais je ne sais si c’est bien ce que la
Cour a voulu dire.

85. Venons-en maintenant, pour achever cette analyse consacrée à la
réserve Vandenberg, au point d), c’est-à-dire à la conclusion de la Cour que
les demandes du Nicaragua, étant fondées sur le droit coutumier en plus du
droit conventionnel, ne sont de ce fait pas exclues de sa juridiction par la
réserve, quand bien même il y serait donné effet.

86. A supposer que la réserve soit appliquée, il y aurait deux possibilités.
La première serait de rejeter la requête (sauf dans la mesure où elle
reposerait sur un traité bilatéral), au motif que les demandes du Nicaragua

225
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 614

sont entièrement et essentiellement liées aux dispositions conventionnelles
sur lesquelles elles sont fondées, et que par conséquent, si ces disposi-
tions ne peuvent être invoquées, il n’y a pas d’affaire devant la Cour. La
seconde serait de poursuivre l'instance à condition que le Nicaragua ait
un motif d’action qui ne soit pas fondé sur ces dispositions convention-
nelles, c’est-à-dire un motif d'action qui relève du droit international
coutumier. Et le Nicaragua, dans sa requête, affirme en effet qu’il y a vio-
lation non seulement des quatre traités qui y sont cités, mais aussi des
«règles fondamentales du droit international général et coutumier... »
(par. 14).

87. Le Nicaragua essaie donc d’opposer à la réserve des Etats-Unis
l'argument que, même si cette clause conditionnelle peut être et est appli-
quée, ses griefs fondés sur le droit international coutumier n’en demeurent
pas moins entiers. Il fait observer que rien n'empêche un Etat d’invoquer
simultanément le droit conventionnel et le droit coutumier, et que certains
de ses griefs reposent exclusivement sur ce dernier. De toute manière,
ajoute-t-il, même si l’on accepte l’affirmation des Etats-Unis que tous les
chefs de demande du Nicaragua sont des variantes des obligations énon-
cées à l’article 2, paragraphe 4, de la Charte des Nations Unies, il reste que
ces dispositions sont déclaratoires du droit international ; les obligations
découlant de l’article 2, paragraphe 4 — et les obligations correspondantes
et complémentaires de la charte de l'Organisation des Etats américains —
existent en droit international coutumier, même si les dispositions conven-
tionnelles pertinentes ne peuvent être invoquées en tant que telles. A ces
arguments, les Etats-Unis répondent qu’il apparaît à l’analyse que tous les
chefs de demande du Nicaragua, qu’ils soient dits fondés sur Le droit
coutumier ou sur des traités, sont dans leur essence les mêmes ; qu’ils sont
essentiellement équivalents ; que les uns ne font que paraphraser les
autres ; et qu’il n’existe pas de droit international coutumier applicable en
dehors des traités invoqués par le Nicaragua. Les Etats-Unis soutiennent
en outre que la Cour ne peut régulièrement statuer sur les griefs du
Nicaragua fondés sur le droit coutumier, puisque les limitations contenues
dans la déclaration des Etats-Unis lui interdisent d'appliquer les normes
juridiques dont les Parties sont expressément convenues dans les traités en
vigueur entre elles,

88. A mon avis, il existe une équivalence de substance générale — sinon
nécessairement complète — entre les demandes du Nicaragua fondées sur
le droit conventionnel et ses demandes fondées sur le droit coutumier (ainsi
qu’il ressort de la comparaison de ces demandes). De plus, le droit inter-
national contemporain applicable à l’utilisation de la force dans les rela-
tions internationales se compose essentiellement de l’article 2, para-
graphe 4, et de l’article 51 de la Charte des Nations Unies. Ces dispositions
font-elles également partie du droit international coutumier contempo-
rain ? A cet égard l’article 2, paragraphe 6, de la Charte des Nations Unies
dispose :

« L'Organisation fait en sorte que les Etats qui ne sont pas membres

226
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 615

des Nations Unies agissent conformément à ces principes dans la
mesure nécessaire au maintien de la paix et de la sécurité internatio-
nales. »

Certes, la portée du jus cogens est discutée. Mais il importe de rappeler que
la Commission du droit international et la conférence de Vienne sur le
droit des traités se sont accordées à considérer que, s’il est une clef de voûte
reconnue du jus cogens, c’est l’article 2, paragraphe 4, de la Charte. Au
surplus, l’article 52 de la convention de Vienne sur le droit des traités
dispose :

« Est nul tout traité dont la conclusion a été obtenue par la menace
ou Pemploi de la force en violation des principes de droit international
incorporés dans la Charte des Nations Unies. »

Cela ne signifie pas que l’article 2, paragraphe 4, et l’article 51 de la Charte
soient seuls applicables à l’utilisation de la force dans les relations inter-
nationales. Cela ne signifie pas forcément, par exemple, qu’en dehors de
l’article 51 et de l’article 2, paragraphe 4, il n’existe aucune règle applicable
à la légitime défense ou à la protection des ressortissants. Mais cela signifie
que l’article 2, paragraphe 4, est la règle de droit suprême et prédominante
dans la matière dont i] traite. De plus, s’il est vrai que l’article 2, para-
graphe 4, tire ses origines du pacte de la Société des Nations, du pacte
Kellogg-Briand et des principes et jugements de Nuremberg, on ne saurait
soutenir pour autant qu’il soit une simple codification du droit interna-
tional coutumier ; au contraire, il était tenu, à l’époque où il a été adopté,
pour un progrès révolutionnaire au regard de la légalité de Putilisation de la
force et du recours à la guerre dans les relations internationales, et, si l’on
considère non pas la doctrine mais les faits, l’article 2, paragraphe 4, relève
' davantage du vœu que de la pratique dans les affaires des Etats. Aussi
suis-je enclin 4 penser qu’on ne peut se contenter de dire que le droit
international coutumier, tel qu’il avait pris forme en 1945, se ramenait a la
teneur de l’article 2, paragraphe 4, et qu’on peut encore moins affirmer
que, si l’article 51 est exclu, les limites de la légitime défense en droit
international coutumier se raménent néanmoins à ses termes. Peut-on
prétendre que, vu que la Charte des Nations Unies a été ratifiée par
presque tous les Etats et qu’il y a accord général sur le fait que l’article 2,
paragraphe 4, est une règle de jus cogens, ces dispositions ont été ultérieu-
rement incorporées dans le droit international coutumier ? Et que la
Suisse, qui n’a jamais fait partie de ’Organisation des Nations Unies, ou
l'Indonésie, qui s’est retirée de l’Organisation et en est restée éloignée
pendant un temps, étaient et sont aussi liées par les règles énoncées à
Particle 2, paragraphe 4, que les Etats Membres de Organisation des
Nations Unies ? C’est là un argument de poids, mais qui se heurte à une
difficulté de taille : c’est qu’il ne ressort pas de la pratique des Etats que
Particle 2, paragraphe 4, reflète effectivement le droit international cou-
tumier. Enfin, puisque l’article 2, paragraphe 4, et l’article 51 (et leurs

227
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 616

variantes, telles qu’elles figurent dans la charte de l'Organisation des Etats
américains) sont les normes juridiques formellement acceptées par les
Parties à la présente affaire, j'ai du mal à concevoir comment la Cour
pourra statuer sur les demandes du Nicaragua si, par le jeu de la réserve
relative aux traités multilatéraux, ces normes ne peuvent être invoquées.
Une décision prise dans ce sens constituerait un processus irréel, artificiel,
éminemment rigide — encore qu’indiment libre —, où la Cour se trouverait
aux prises avec des questions extrêmement délicates : par exemple, quelle
est la portée de la légitime défense en droit international, si les dispositions
de l’article 51 sont totalement écartées ?

89. Il reste vrai que certains aspects de la présente affaire, tels que la
liberté de navigation en haute mer, étaient incontestablement régis par le
droit international coutumier avant l’entrée en vigueur des traités invoqués
par le Nicaragua. Il est cependant loin d’être certain que ces traités posent
en la matière des normes ayant primauté en droit, même si cela semble
devoir être le cas pour les emplois de la force qui sont de nature à porter
atteinte à cette liberté.

90. Surtout, la question de savoir si les demandes formulées par le
Nicaragua sont fondées sur des règles de droit international coutumier qui
existent ou subsistent même si l’on écarte les traités invoqués par l’Etat est
une question délicate et complexe, dont les Parties n’ont pas débattu à
fond. Il se peut que, par certains côtés, la question relève du fond de
l'affaire. Cela étant, et compte tenu du fait que la hâte que la Cour a mise à
traiter certains aspects de la présente affaire, depuis l’introduction de
l'instance jusqu’au prononcé du présent arrêt, ne m’a pas laissé le loisir de
réfléchir à cette difficile question, j'estime devoir réserver ma position à ce
sujet.

ili) La « notification de 1984 » des Etats-Unis

91. Il est évident que, si la Cour acceptait la validité de la note des
Etats-Unis du 6 avril 1984 — la « notification de 1984 » — visant à modifier
les termes de leur déclaration de 1946 avec effet immédiat en excluant pour
une période de deux ans les « différends avec l’un quelconque des Etats de
l'Amérique centrale ou découlant d'événements en Amérique centrale ou
s’y rapportant », les demandes du Nicaragua seraient irrecevables dans la
mesure où elles s’appuient sur la déclaration par laquelle les Etats-Unis ont
accepté la juridiction obligatoire de la Cour. Mais la Cour refuse de donner
un tel effet à la notification de 1984, pour les motifs suivants :

a) Le fait de voir dans la notification de 1984 une dénonciation ou une
modification de la déclaration de 1946 est sans conséquence, car cette
notification vise à réaliser une dénonciation partielle et temporaire de
l'obligation des Etats-Unis de se soumettre à la juridiction de la Cour
dans les cas qui y sont spécifiés.

b) Bien que les déclarations d’acceptation de la juridiction obligatoire de
la Cour soient de caractère unilatéral, cela ne signifie pas que l'Etat

228
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 617

déclarant soit libre de modifier à son gré l’étendue et la teneur de ses
engagements. Le principe de la bonne foi commande. Etant donné que
la déclaration de 1946 des Etats-Unis dispose de manière formelle et
solennelle que tout changement ne prendra effet qu’après l'expiration
d’un préavis de six mois, les Etats-Unis sont tenus de respecter cet
engagement.

c) La notion de réciprocité porte sur l'étendue et la substance des enga-
gements contractés en vertu de la clause facultative, et non sur les
conditions formelles relatives à leur durée.

d) La réciprocité ne peut pas être invoquée par un Etat pour s’écarter des
termes de sa déclaration, à moins qu’il ne puisse se prévaloir d’une
restriction expresse dans la déclaration de l’autre partie au différend.
Les Etats-Unis ne peuvent donc pas se prévaloir du droit présumé du
Nicaragua de dénoncer sa déclaration à tout moment.

e) Le Nicaragua ne s’est d’ailleurs pas réservé un tel droit et, s’ille possède,
il ne pourrait l'exercer qu'après un préavis raisonnable. Si donc les
Etats-Unis peuvent invoquer un tel droit, par voie de réciprocité, ils ne
peuvent le faire eux aussi qu’avec un préavis raisonnable, ce qui n’est
pas le cas en l’espèce.

f) Enfin il n’est pas certain qu’un Etat puisse invoquer la réciprocité avant
la saisine de la Cour.

92. Je suis d’accord pour l’essentiel avec le motif a). Je ne pense pas
qu’on puisse soutenir que, du fait que la déclaration de 1946 exclut — sauf
préavis inférieur à six mois — la dénonciation, mais pas la modification, les
Etats-Unis sont libres de modifier leur déclaration, à tout le moins de la
manière dont la notification de 1984 vise à le faire. La Cour a donc raison
de conclure que cette notification est équivalente à une dénonciation
limitée, de caractère suspensif.

93. Le motif b) ne va pas de soi, comme le montrent les opinions en
l’espèce de plusieurs de nos éminents collègues. Néanmoins, pour ma part,
et aux fins de la présente affaire, je suis prêt à y souscrire, sous une réserve
essentielle, que ne comporte pas l’arrêt de la Cour : c’est que l’interpré-
tation du principe de la bonne foi devrait être appliquée de la même
manière à tous les éléments de la déclaration des Etats-Unis. Il serait
parfaitement raisonnable d’exiger des Etats-Unis qu’ils respectent la dis-
position excluant la dénonciation sauf préavis de six mois, si la Cour
respectait la réserve relative aux traités multilatéraux contenue dans la
même déclaration. Le rapport de la commission des affaires étrangères du
Sénat, cela est vrai, montre sans ombre d’un doute que, comme l’a
souligné le conseil du Nicaragua, la disposition relative au préavis de six
mois « équivaut à renoncer à toute intention de se dégager de notre obli-
gation devant une menace d'action judiciaire » (79° Congrès, 2° session,
Sénat des Etats-Unis, Report No. 1835, p. 5). Mais ce rapport fait aussi état
d’autres conditions relatives à la déclaration des Etats-Unis, qui sont
indiquées ci-dessous. Si toute ces conditions étaient respectées, il n’est que
juste de tenir les Etats-Unis pour obligés d'observer cette renonciation.

229
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 618

Mais, si elles ne sont pas respectées — et l’arrêt de la Cour ne les respecte
pas — sur quelle base la Cour peut-elle déterminer, de manière sélective, les
éléments de la déclaration des Etats-Unis que ceux-ci sont tenus de res-
pecter ?

94. Je suis en désaccord avec les motifs c), dj, e) et f), bien que je
reconnaisse qu’ils ne sont pas dénués de tout fondement. Mais, avant
d'exposer mes conclusions sur ces différents motifs, il me paraît utile de
situer la déclaration de 1946 des Etats-Unis dans son contexte, afin de
montrer quelles étaient les intentions du Gouvernement des Etats-Unis en
Yadoptant, et de comparer la situation de la clause facultative en 1946 avec
la réalité de nos jours.

95. Lorsque le projet de déclaration fut soumis au Sénat des Etats-Unis,
la commission des affaires étrangères prit soin de décrire la portée de la
juridiction conférée par la déclaration comme « soigneusement définie et
limitée ». En premier lieu, déclara-t-elle, « une limitation générale est
imposée à la juridiction sur les différends d’ordre juridique ». Ensuite, une
« seconde limitation majeure à la compétence de la Cour résulte de la
condition de la réciprocité », telle que posée dans « la résolution » de la
commission, dans les termes du Statut et dans la pratique y afférente. Une
troisième limitation tenait au fait que l’obligation n’avait trait qu’aux
différends futurs. A propos de cette limitation et de l’effet de la réciprocité,
le rapport du Sénat précisait :

« toute limitation imposée par un Etat en reconnaissant sa juridiction
devient ipso facto accessible à tout autre Etat auquel pourrait l’oppo-
ser un procès, même si ce deuxième Etat n’a pas expressément prévu la
même limitation. Ainsi, si les Etats-Unis d'Amérique restreignaient,
par exemple, la compétence octroyée aux différends « qui s’élèveront
à l'avenir », ils ne pourraient introduire aucune instance relative à des
litiges antérieurs, même si "Etat défendeur n’a pas formulé cette
réserve. » (Report No. 1835, p. 5.)

On observera donc que, lorsque les Etats-Unis déposèrent leur déclaration,
applicable à « tous les différends d’ordre juridique qui s’élèveront à l’ave-
nir » sous la réserve de limitations dûment spécifiées, ils entendaient que la
réciprocité s’appliquerait aux clauses de caractère temporel. Une qua-
trième limitation concernait la faculté de soumettre des différends à
d’autres tribunaux. Une cinquième limitation excluait les questions rele-
vant essentiellement de la compétence nationale des Etats-Unis. Le rap-
port précise sur Ce point :

« La résolution dispose que la déclaration demeurera en vigueur
pour une durée de cinq ans et, par la suite, jusqu’à lexpiration d’un
préavis de six mois. La déclaration pourrait donc rester en vigueur
indéfiniment. La disposition relative au préavis de six mois, une fois
expirée la période de cing ans, équivaut à renoncer à toute intention
de se dégager de notre obligation devant une menace d’action judi-
ciaire. » (Ibid.)

230
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 619

Lors de la discussion du rapport au Sénat, il fut souligné que les Etats-
Unis, en adhérant en ces termes à la juridiction obligatoire de la Cour,
apporteraient une contribution vitale à l'acceptation générale de la juri-
diction obligatoire effective de la Cour. Une note discordante et polémique
resulta de la proposition, faite par le senateur Connally en séance, d’ajou-
ter sa fameuse réserve, qui rencontra une opposition énergique. Mais une
réserve encore plus paralysante, en ce qu’elle visait 4 restreindre aux traités
les sources de droit applicables aux affaires auxquelles les Etats-Unis
seraient partie, sauf accord préalable sur les sources applicables de droit
international, fut repoussée. Quant à la réserve Vandenberg, elle fut
adoptée sans difficulté, et la clause relative au préavis de six mois ne suscita
aucune critique.

96. En présentant la déclaration proposée, la commission des affaires
étrangéres rappela au Sénat que, sous le régime de la Cour permanente, la
clause facultative avait recueilli à un moment l’acceptation de la très
grande majorité des Etats alors indépendants :

« Quarante-quatre Etats, dont trois des cinq membres permanents
actuels du Conseil de sécurité (France, Grande-Bretagne et Chine)
déposérent 4 un moment ou 4 un autre des déclarations acceptant
cette juridiction. » (Report No. 1835, p. 8.)

En 1946, rares étaient les Etats qui se réservaient le droit de dénoncer leur
déclaration par notification, et aucun ne se réserva le droit de la modifier a
tout moment. L’énoncé d’une durée déterminée en années, avec période de
préavis, tel qu’adopté en 1928 dans l’Acte général pour le règlement
pacifique des différends internationaux, était le modèle suivi par un grand
nombre d'Etats, et que reprenaient les Etats-Unis. Le type de déclaration
sans condition, d’une durée indéterminée, c’est-à-dire ne spécifiant aucun
nombre d’années ni période de préavis, dont la déclaration du Nicaragua
de 1929 est un exemple, était inhabituel en 1946. I] a aujourd'hui presque
disparu : les sept déclarations de ce type encore existantes remontent a
l’époque optimiste, mais éphémère, de la Société des Nations, où lon
croyait à l’essor de la juridiction obligatoire universelle et effective de la
Cour mondiaie.

97. Mais la situation, de nos jours, est fort différente de ce qu’elle était
en 1929 ou en 1946. A ce jour, sur cent soixante-deux Etats parties au
Statut, quarante-sept sont liés sur la base de la clause facultative. Et, sur les
quarante-sept déclarations aujourd’hui en vigueur, dix-neuf seulement ne
sont pas expressément sujettes, soit à dénonciation unilatérale, soit à
modification moyennant préavis. L'Union soviétique n’a jamais adhéré à
la juridiction obligatoire de la Cour sur la base de la clause facultative ; ni
la Chine ni la France n’y adhèrent actuellement. Le seul membre perma-
nent du Conseil de sécurité, autre que les Etats-Unis, qui soit partie à la
clause facultative, est le Royaume-Uni, qui s’est réservé le droit « de
compléter, modifier ou retirer à tout moment, par voie de notification... »
l’une ou l’autre de ses réserves fort importantes — et cela dans une décla-

231
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 620

ration stipulée valide «jusqu’à ce qu’il soit donné notification de [son]
abrogation ». Nombreux sont les grands pays — notamment l'Algérie,
l'Argentine, le Brésil, la République fédérale d'Allemagne, l'Italie, la
Pologne et les autres Etats d'Europe orientale, le Sénégal et la Syrie — qui
n’adhérent pas à la clause facultative. Il est donc évident que les espoirs qui
motivaient l'acceptation du Sénat et le dépôt de la déclaration des Etats-
Unis par le Président n’ont pas été comblés.

98. En résulte-t-il, en raison notamment de cette réalité, que les Etats-
Unis sont habilités à exercer ce que la pratique ultérieure semble avoir
reconnu comme un droit inhérent, c’est-à-dire la possibilité de dénoncer
une déclaration avec effet immédiat, malgré l’existence d’une clause de
préavis ? À mon sens, il existe de très solides arguments en faveur de cette
conclusion, comme le montrent mes distingués collègues dans leurs opi-
nions. Je pense cependant que la Cour n’était pas obligée de prendre
position sur cette question pour écarter la notification de 1984 des Etats-
Unis.

99. Elle n’avait pas non plus à prendre position sur la question connexe
de savoir si les déclarations faites sur la base de la clause facultative
relèvent des dispositions du droit des traités relatives à la dénonciation, ou
d’un régime sui generis. La Cour semble incliner à penser que les décla-
rations relèvent du droit des traités, ne serait-ce que par analogie. Person-
nellement, j'estime que la thèse du régime sui generis est beaucoup plus
solide, du fait de la nature des déclarations faites au titre de la clause
facultative — unilatérales, non soumises à dénonciation, assorties de ré-
serves non contractuelles. La nature des déclarations est donc fondamen-
talement différente de celle des traités. D'ailleurs, la façon dont la Cour
traite ses déclarations est instructive, en particulier dans l’affaire de l’An-
glo-Iranian Oil Co. (compétence, C.I.T. Recueil 1952, p. 105), où elle s’ex-
primait comme suit :

«le texte de la déclaration de l’Iran n’est pas un texte contractuel
résultant de négociations entre deux ou plusieurs Etats. Il résulte
d’une rédaction unilatérale par le Gouvernement de l'Iran... »

Et la Cour concluait que la règle de l'interprétation des traités invoquée par
le Royaume-Uni ne s’appliquait pas à l'interprétation de la déclaration
iranienne (ibid, p. 102-107). La Cour a ainsi affirmé plusieurs fois le
caractère « unilatéral » des déclarations faites sur la base de la clause
facultative (Certains emprunts norvégiens, arrêt, C.J. Recueil 1957, p. 23 ;
Barcelona Traction, Light and Power Company, Limited, exceptions préli-
minaires, arrêt, CI.J. Recueil 1964, p. 29). Même d’ailleurs si, contraire-
ment à ces conclusions, c’étaient les règles de dénonciation ou de suspen-
sion des traités qui devaient déterminer la valeur juridique de l’acte par
lequel les Etats-Unis ont suspendu l'effet de certains éléments de leur
déclaration de 1946, les Etats-Unis pourraient encore soutenir, non sans
raison, qu’« un changement fondamental de circonstances ... s’est produit
par rapport à celles qui existaient au moment de la conclusion » du traité,

232
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 621

au sens de l’article 62 de la convention de Vienne sur le droit des traités. Un
motif essentiel du consentement des Etats-Unis à être liés par leur décla-
ration était en effet le sentiment que cette déclaration s’intégrerait dans un
système quasi universel de déclarations effectives. Et la non-adhésion à la
clause facultative de la grande majorité des Etats, notamment parmi les
plus influents, ainsi que la pratique généralisée des réserves qui permettent
aux déclarants de modifier ou de dénoncer leur déclaration à leur gré, ont
eu pour effet de transformer radicalement la portée des obligations qu’il
incombe encore aux Etats-Unis d'exécuter en vertu de leur déclaration,
dans l'hypothèse où on leur dénierait le droit de la modifier ou de la
suspendre librement.

100. C’est là un argument fondamental. De plus, même sans recourir
au principe rebus sic stantibus, un autre argument important commande
que l’on considère les déclarations faites au titre de la clause facultative
comme susceptibles de dénonciation au gré du déclarant, même si on leur
applique à cet égard le droit des traités. Cet argument a été exprimé
de la façon suivante par sir Humphrey Waldock, parlant en qualité de
rapporteur de la Commission du droit international pour le droit des
traités :

« Il suffit de parcourir le texte des nombreux traités de ce type qui
ont été rassemblés dans la publication des Nations Unies intitulée
Systematic Survey of Treaties for the Pacific Settlement of International
Disputes, 1928-48 pour constater que presque toujours ces instru-
ments sont conclus soit pour une période déterminée, soit pour des
périodes tacitement renouvelables, avec droit de dénonciation, ou
qu'ils peuvent être dénoncés par notification... Si la proportion des
instruments qui ne contiennent aucune disposition relative à leur
durée ou à leur extinction est un peu plus élevée dans le cas des
déclarations faites en vertu de la « clause facultative » du Statut de la
Cour internationale de Justice (ou de la Cour permanente), la situa-
tion générale est cependant la même. Sur trente-sept déclarations
dont la liste figure dans Annuaire de la Cour pour 1961-1962, huit ne
contiennent aucune indication concernant la durée de leur validité ou
leur extinction et toutes les autres sont faites pour une période déter-
minée ou précisent expressément qu’il peut être mis fin à leur validité
par notification. Il est vrai que lorsqu’en 1938 le Paraguay, qui avait
fait une déclaration de cette nature, a dénoncé ledit instrument par
une lettre au Secrétaire général, six Etats ont fait des réserves touchant
la dénonciation, et la déclaration du Paraguay a été maintenue dans la
liste des acceptations de la clause facultative publiée dans l'Annuaire
de la Cour, et cela jusqu’en 1959-1960 ; toutefois une note explicative
de bas de page mentionnait les réserves. Depuis, la déclaration a été
rayée de la liste... De plus, en 1937, avant même la dénonciation du
Paraguay, la Colombie avait « rectifié » une déclaration de durée
illimitée et inconditionnelle faite en 1932, de manière à restreindre
l’application de cet acte aux différends relatifs à des faits survenus

233
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 622

après le 6 janvier 1932. I] semble que, dans son ensemble, la pratique
suivie par les Etats en ce qui concerne la clause facultative et notam-
ment la tendance actuelle qui consiste à préfèrer les déclarations
sujettes à dénonciation par notification autorisent à conclure encore
plus nettement que les traités d’arbitrage, de conciliation et de règle-
ment judiciaire doivent être considérés comme étant essentiellement
susceptibles de dénonciation. » (Annuaire de la Commission du droit
international, 1963, vol. II, p. 71.)

M. McDougal, l’éminent conseil des Etats-Unis, a rappelé dans sa plai-
doirie que sir Humphrey Waldock, dans le rapport précité, concluait en
outre que les actes constitutifs des organisations internationales sont
implicitement sujets à dénonciation par notification (ibid. p. 72). Et la
Charte des Nations Unies étant un exemple majeur cité par sir Humphrey
comme confirmant Pexistence d’une présomption générale en faveur du
droit de retrait lorsqu'il s’agit de cette catégorie de traités, M. McDougal a
ajouté :

« Il est universellement admis que le Statut de la Cour, y com-
pris les obligations qu’il implique, font maintenant partie du sys-
tème général des Nations Unies. Si les architectes de la Charte,
en 1945, et le rapporteur spécial de la Commission du droit inter-
national, en 1963, estimaient qu’il existait une faculté inhérente de
se retirer de la Charte elle-méme, ils devaient certainement juger
autorisée la modification ou la dénonciation de la participation au
système de la clause facultative. » (Audience du 16 octobre 1984,
matin.)

101. Compte tenu de ce qui précède, je crois qu’il existe de très solides
raisons de considérer que les déclarations faites sur la base de la clause
facultative ne sont pas régies par le droit des traités, mais impliquent une
faculté inhérente de dénonciation ; ou que subsidiairement, si elles sont

.régies par le droit des traités, elles peuvent être dénoncées en tant que
catégorie particulière de traités, susceptibles de dénonciation par leur
nature même ; et que, en toute hypothèse, elles peuvent être dénoncées en
cas de changement fondamental de circonstances. Néanmoins, en la pré-
sente procédure, je crois que le mieux était de donner effet à chacune des
conditions de la déclaration des Etats-Unis de 1946. La Cour aurait dû
donner effet à la réserve relative aux traités multilatéraux et à l'intention
qui la motivait. Si elle l’avait fait, il eût été normal qu’elle donne effet à la
clause de dénonciation et à l'intention qui la motivait. Mais si la Cour ne
jugeait pas possible de déterminer si des Etats étaient concernés, ou pou-
vaient être concernés, aux termes de la réserve relative aux traités bilaté-
raux, elle devait, en toute logique, conclure que la condition des six mois
posée pour la dénonciation n’interdisait pas nettement la modification. De
plus, si la Cour donnait effet à ces dispositions de la déclaration de 1946,

234
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 623

elle devait également donner effet à la condition de réciprocité — laquelle
comme je l’ai déjà dit, devait, dans l'intention du Sénat des Etats-Unis,
s'étendre aux éléments temporels de la déclaration faite sur la base de la
clause facultative.

102. La déclaration de 1929 par laquelle le Nicaragua se prétend
aujourd’hui lié est ainsi rédigée : « Au nom de la République de Nicaragua,
je déclare reconnaître comme obligatoire et sans condition la juridiction de
la Cour permanente de Justice internationale. » Cette déclaration ne com-
porte donc aucune limite de temps ; sa durée est indéterminée. Faut-il en
conclure que le Nicaragua est lié à perpétuité par la juridiction obligatoire
de la Cour ? Ou bien faut-il comprendre par « sans condition » que le
Nicaragua n’a pas fixé de condition de temps et que la durée de validité de
sa déclaration restera indéterminée jusqu’au moment où il décidera éven-
tuellement de la limiter ? ;

103. Prétendre, dans l’abstrait, qu’un Etat, en acceptant sans condition
la juridiction obligatoire de Ja Cour, l’accepte à perpétuité, n’est pas
plausible. Soutenir, concrètement, qu’un Etat qui a entendu à la fin des
années vingt accepter sans condition la juridiction de la Cour est lié à
perpétuité — même à l’égard des Etats qui ont fait des déclarations en se
réservant expressément le droit de les modifier ou de les dénoncer par
notification, ou, mieux encore, à l'égard de la majorité des Etats qui,
n'ayant jamais adhéré à la clause facultative, pourraient à tout moment y
adhérer sous les plus sévères restrictions et dans la seule intention d’en-
gager une action contre un Etat ayant adhéré sans condition, pour ensuite
dénoncer leur acceptation — est encore moins plausible. Cette conclusion
évidente est renforcée par la pratique des Etats. Celle-ci n’est pas abon-
dante sur cette question, ni dénuée de toute ambiguïté. Mais, en fin de
compte, elle établit qu’un petit nombre d’Etats — comme la Colombie, ou
le Paraguay — ont réussi à se dégager d’une acceptation sans condition de
la juridiction obligatoire de la Cour. Et il n’existe aucun exemple d'Etat
placé dans cette situation qui ait été effectivement tenu à son adhésion sans
condition. En bref, comme le disait Rosenne en 1965 dans The Law and
Practice of the International Court :

«on prétend parfois que l’objection essentielle à la dénonciation
unilatérale d’une déclaration d’acceptation de la juridiction obliga-
toire tient à ce que ces déclarations sont régies par le droit des traités,
qui, en principe, n'autorise pas une dénonciation unilatérale, à l’uni-
que exception près dérivée de la théorie rebus sic stantibus. Mais ... une
telle vue s’accorde difficilement avec la situation qui ressort d’une
analyse attentive de la jurisprudence concernant la juridiction obli-
gatoire...

La question de savoir si les déclarations du type ici envisagé peu-
vent être retirées ou dénoncées relève, par conséquent, de supputa-
tions en grande partie théoriques. De plus, à l’exception de quelques
déclarations — sept au plus — de la période d’avant-guerre acceptant
la juridiction obligatoire de la Cour permanente, qui sont aujourd’hui

235
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 624

applicables à la Cour actuelle en vertu de l’article 36, paragraphe 5, du
présent Statut, les Etats ont pris l'habitude de se protéger par une
réserve leur conférant un droit de retrait, de sorte que, sur le plan
pratique, le problème est aujourd’hui limité. En ce qui concerne les
sept déclarations précitées, j'estime qu’il serait singulièrement irréa-
liste de leur appliquer une règle rigide prétendument dérivée du droit
général des traités, qui leur dénierait la faculté d’une dénonciation
unilatérale. La dissolution de la Société des Nations et de la Cour
permanente, et les mutations considérables de la communauté inter-
nationale et de son organisation que traduit cette dissolution, sont des
raisons suffisantes pour permettre à ces Etats de retirer des déclara-
tions remontant aux jours lointains où la juridiction obligatoire en
était à ses débuts, et qui sont aujourd’hui applicables par l’effet de
l'article 36, paragraphe 5, du Statut. » (Vol. I, p.416-417 ; notes de bas
de page omises.)

104. Il s'ensuit qu'il est loisible au Nicaragua, si toutefois il est lié par sa
déclaration de 1929, de dénoncer son acceptation. Est-il libre de le faire à
tout moment, ou seulement moyennant un « préavis raisonnable » ? A la
lumière de la pratique afférente aux déclarations d’adhésion à la clause
facultative, dont un grand nombre autorisent la dénonciation ou la modi-
fication, non pas après un « préavis raisonnable » ou un délai spécifié, mais
immédiatement, la réponse raisonnable à cette question raisonnable ést
que le Nicaragua a le droit de mettre fin immédiatement à sa déclaration
par voie de notification. Cette conclusion est renforcée par la pratique
suivie par des Etats comme la Colombie ou le Paraguay pour retirer des
adhésions de durée indéterminée à la juridiction obligatoire de la Cour,
retraits effectués sans préavis raisonnable. (Ce serait solliciter les faits que
de prétendre que les protestations de quelques Etats contre cette décision
et le maintien de la déclaration du Paraguay dans les Annuaires de la Cour
pendant quelques années, avec une note de bas de page, équivalaient à im-
poser une période de préavis raisonnable à la dénonciation du Paraguay.)

105. Le cas de l’Indonésie est particulièrement instructif. Le 31 décem-
bre 1964, l'Indonésie annonça qu’elle se retirait de Organisation des
Nations Unies à compter du 1er janvier 1965. Elle confirma cette décision
par une communication du 20 janvier 1965 (doc. A/5857). Les Nations
Unies acquiescèrent à cette décision, dans la pratique, et ce retrait de
l'Indonésie, notifié avec vingt-quatre heures de préavis, reçut effet juridi-
quement et pratiquement. L’Indonésie fut retirée de la liste des Etats
Membres de Organisation ; il ne lui fut pas demandé de contribu-
tion financière pour l’année 1965. (Rapport du comité des contributions,
Assemblée générale, vingtiéme session, documents officiels, supplément n° 10
(A/6010), p. 1, 2 et 3.) En septembre 1966, ’Indonésie reprit sa place
aux Nations Unies, et il fut décidé que ce qui avait été traité comme un
retrait juridiquement valable des Nations Unies serait considéré rétroac-
tivement, non pas comme un retrait, mais comme une « cessation de
collaboration » (Assemblée générale, vingt et unième session, documents

236
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 625

officiels, 1420 séance plénière, p. 1-2). Il fut convenu en outre que l’In-
donésie paierait 10 pour cent des contributions qu’elle eût été appelée à
acquitter au titre du budget ordinaire pour sa période de non-participa-
tion. (Contributions de l'Indonésie pour les exercices 1965 et 1966, Rapport
du Secrétaire général, doc. A/C.5/1097, p. 1 et 2; et doc. A/6630, p. 3.)

106. En même temps que l'Indonésie se retirait des Nations Unies avec
un préavis de vingt-quatre heures, il était mis fin à son adhésion au Statut
de la Cour, qui fait partie intégrante de la Charte, avec les mêmes effets
juridiques et temporels. C’est ce que l’on constate en consultant les
Annuaires de la Cour. L'Annuaire 1964-1965 accompagnait la liste des
Etats Membres des Nations Unies qui sont ipse facto parties au Statut
d’une note relative à l’Indonésie (pour 1964) indiquant que l'Indonésie
avait notifié son retrait à compter du 1¢ janvier 1965 (p. 27). L'Annuaire
1965-1966 omettait simplement l'Indonésie dans la liste des Etats Mem-
bres des Nations Unies et par conséquent parties au Statut (p.26). Par
contre, l'Annuaire 1966-1967 mentionnait l'Indonésie parmi les Etats
Membres des Nations Unies au 31 juillet 1967 (p. 29). Rien n’indique que
la Cour, pas plus que les Nations Unies, ait imposé un délai raisonnable
avant de donner effet à la notification de retrait de l'Indonésie. Si donc un
Etat peut dénoncer son adhésion au Statut de la Cour avec un préavis de
vingt-quatre heures, un Etat ne peut-il également dénoncer, avec un préa-
vis de vingt-quatre heures, une déclaration d’acceptation de la juridiction
obligatoire faite en vertu de ce Statut ?

107. Si le Nicaragua pouvait agir ainsi, les Etats-Unis avaient-ils, par
voie de réciprocité, le même droit ? La Cour conclut à la négative pour deux
raisons : tout d’abord, parce que le principe de réciprocité ne s’applique-
rait pas aux réserves ou conditions de caractère temporel, mais seulement
aux reserves de fond ; ensuite parce que, en tout état de cause, les Etats-
Unis ne pourraient invoquer et exercer un droit que le Nicaragua détient
mais qu’il n’a pas lui-méme invoqué avant de déposer sa requéte.

108. La deuxième raison ne résiste pas à une brève analyse. I] est évident
en effet que, si le Nicaragua — en supposant qu’il eût le droit de dénoncer
unilatéralement une déclaration supposée en vigueur — avait exercé ce
droit avant de déposer sa requête, il n’aurait eu aucun titre plausible de
juridiction pour intenter une action sur la base de la clause facultative,
puisqu'il aurait lui-même décliné la compétence dont il entendait se pré-
valoir avant de l’invoquer effectivement.

109. La question de savoir si le principe de réciprocité s'applique aux
conditions de caractère temporel est un problème plus sérieux, et qui divise
les auteurs. A mon avis, il n’y a pas de raison déterminante, à priori ou au
vu de la pratique de la Cour, d’exclure les conditions de temps de l’ap-
plication du principe de réciprocité. Cette conclusion s'appuie sur les
quatre raisons suivantes.

110. Premièrement, les conditions de temps peuvent n’être pas moins
importantes que les autres. Elles peuvent exclure la compétence tout aussi
sûrement que des réserves de fond sur la juridiction obligatoire de la Cour.
La réciprocité étant si étroitement liée à des considérations de symétrie et

237
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 626

d'égalité souveraine des Etats au regard du droit et de la Cour, je ne vois
aucune raison de principe d’exclure les conditions de temps du champ
d’application du principe de réciprocité.

111. Deuxièmement, la Cour a eu plusieurs fois à connaître d’argu-
ments touchant l'application ratione temporis du principe de réciprocité, et
elle n’a jamais conclu que ce dernier ne s’appliquait pas aux conditions de
temps. Bien au contraire, tant les Etats parties à ces affaires que la Cour
semblent avoir supposé que le principe s’appliquait ou pouvait s’appliquer,
à ces conditions. Voir Phosphates du Maroc, arrêt, 1938, C.P.J.I. série A/B
n° 74, page 22 ; Compagnie d'électricité de Sofia et de Bulgarie, arrét, 1939,
C.P.J.I. série A/B n° 77, page 81; Anglo-Iranian Oil Co., C.LJ. Recueil
1952, page 103, ainsi que analyse de ces affaires par Waldock dans
« Decline of the Optional Clause », British Year Book of International Law,
1955-1956 (1957), vol. XXXII, pages 258-261. Voir aussi Droit de passage
sur territoire indien, exceptions préliminaires, arrêt, C.I.J. Recueil 1957,
pages 143-144. Comme conclut H. Steinberger (« The International Court
of Justice », dans Judicial Settlement of International Disputes, 1974, ou-
vrage publié sous la direction de H. Mosler et R. Bernhardt) :

« La Cour a confirmé dans plusieurs espèces le large champ opé-
rationnel de la condition de réciprocité et a affirmé que la compétence
sur la base de la clause facultative n’est conférée à la Cour « que dans
la mesure où les deux déclarations coincident pour la Jui conférer ».
Cela vaut pour la compétence ratione temporis comme pour la compé-
tence ratione materiae. » (P. 216-217 ; notes de bas de page omises.)

112. Troisièmement, lorsque les Etats-Unis ont rédigé leur déclaration
du 14 août 1946, ils ont indiqué clairement qu’ils entendaient que le prin-
cipe de réciprocité s’appliquait aux conditions de temps (supra, par. 95).

113. Quatrièmement, un résultat contraire serait source d’inégalité et
d’iniquité. Comme le soulignait Waldock dans son étude sur le déclin de la
clause facultative (« Decline of the Optional Clause ») :

«Ilya... un autre aspect de la réciprocité, touchant les limites de
temps, qui semble mériter l'attention, puisqu'il est susceptible de
prendre de l’importance du fait de la multiplication des déclarations
sujettes à dénonciation immédiate par voie de notification au Secré-
taire général. La réciprocité semble commander que, dans tout couple
d'Etats considéré, chacun ait le même droit de dénoncer le lien juri-
dique résultant de la clause facultative. Cela vaut même dans le cas
usuel où la déclaration de l'Etat A ne comporte aucune limite de
temps, alors que celle de l'Etat B est souscrite pour une période de cinq
ou dix ans. À l'expiration de cette periode, l'Etat B peut choisir, soit de
renouveler, soit de dénoncer ses obligations envers l'Etat A en vertu de
la clause facultative. L'Etat A peut raisonnablement soutenir que,
sans revenir sur son acceptation générale de la clause facultative, il a
aussi la faculté, au terme de la période, de décider de poursuivre ou
non ses obligations particulières envers Etat B. Si on peut soutenir

238
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 627

qu’une déclaration unilatérale stipulée sans limite de temps lie l'Etat
déclarant indéfiniment envers les Etats auteurs de déclarations ana-
logues, c’est tout autre chose d’affirmer qu’une telle déclaration uni-
latérale le lierait indéfiniment envers les Etats qui n’ont pas pris le
même engagement. L’inégalité de situation des deux Etats au regard
de la clause facultative, cas d'exclusion des limites de temps du champ
de la réciprocité, devient absolument inadmissible lorsque la décla-
ration de l'Etat A est indéterminée, alors que celle de l'Etat B est
sujette à dénonciation immédiate par voie de notification au Secré-
taire général. Ii serait intolérable que l'Etat B ait toujours la faculté,
par simple notification, de dénoncer à tout moment son assujettisse-
ment à la juridiction obligatoire vis-à-vis de l'Etat A, tandis que ce
dernier resterait perpétuellement tenu de s’y soumettre en cas d’action
engagée par l'Etat B. La Cour n’a pas eu encore à se pencher sur cet
aspect du jeu de la réciprocité pour ce qui concerne les limites de
temps. A la lumiére, cependant, de son interprétation de la condition
de réciprocité 4 propos des réserves, la Cour devrait, selon nous,
conclure que, sur la base de la clause facultative, chaque Etat a, par
rapport à tout autre Etat, le même droit de dénoncer son acceptation
de la juridiction obligatoire que celui que détient cet autre Etat. »
(Loc. cit., p. 278-279.)

114. Il n’est pas moins clair que ce qui est déterminant pour l’applica-
tion de la clause facultative est la nécessité que la compétence subsiste à la
date de saisine de la Cour. Cela est manifeste, et a été rendu on ne peut plus
évident par les arrêts de la Cour dans l’affaire Nottebohm (exception pré-
liminaire, arrêt, C. I. J. Recueil 1953, p. 122-123) et dans l'affaire du Droit
de passage sur territoire indien (C.I.J. Recueil 1957, p. 142-144).

115. Vu que les Etats-Unis ont exercé leur droit réciproque de modifier
ou de suspendre partiellement certains éléments de leur déclaration du
14 août 1946 en vertu de la note remise au Secrétaire général des Nations
Unies le 6 avril 1984, que le Nicaragua a déposé sa requête en l’espèce le
9 avril 1984, et qu’il est évident et non contesté que la requête du Nicaragua
s'inscrit dans le champ des exclusions posées par la note de Etats-Unis du
6 avril, il s’ensuit que la Cour n’a pas compétence pour connaître des
demandes présentées par le Nicaragua, en ce qu’elles sont fondées sur les
déclarations faites par les Parties au titre de l’article 36, paragraphes 2 et 5,
du Statut de la Cour.

116. Il faut reconnaître qu’une conception aussi générale de la récipro-
cité, suivant laquelle la notification des Etats-Unis de 1984 n’aurait pas
effet erga omnes mais leur donnerait pouvoir, réciproquement et immé-
diatement, de dénoncer leur déclaration vis-à-vis du Nicaragua, résulte
d’une interprétation de la réciprocité dont l’application, une fois la Cour
saisie d’une instance, est source de complications. Si, en effet, il est possible
de comparer la portée des déclarations des parties, après que la Cour a été
saisie, la situation antérieure à la saisine est beaucoup plus complexe. A
mon sens, c’est 14 un défaut de mon analyse, mais qui n’est pas fatal. Après

239
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 628

tout, avant l’avis consultatif sur les Réserves à la convention pour la pré-
vention et la répression du crime de génocide, le droit régissant la formula-
tion des réserves aux traités était relativement clair et simple. C’est pour
favoriser une adhésion plus large aux traités que la Cour a adopté sur la
formulation des réserves une position souple qui, en contrepartie de la
latitude ainsi offerte, se traduit, dans le système des relations convention-
nelles, par une complication extrême, que la convention de Vienne sur le
droit des traités a avalisée en faisant sien le raisonnement de la Cour. Et je
pense que, dans l'intérêt du maintien et de l’accroissement du nombre
d’adhésions à la juridiction obligatoire de la Cour, celle-ci aurait dû, dans
la présente affaire, faire preuve de la même souplesse dans l’application du
principe de réciprocité aux déclarations faites en vertu de la clause facul-
tative.

2. La compétence en vertu du traité d'amitié, de commerce et de navigation

117. Dans sa requête, le Nicaragua invoquait pour toute base de com-
pétence les « déclarations par lesquelles la République du Nicaragua et les
Etats-Unis d'Amérique ont accepté la juridiction de la Cour dans les
conditions prévues à l’article 36 du Statut... » (introduction). Mais, au
paragraphe 177 de son mémoire, il invoque un «chef de compétence
complémentaire », à savoir le traité d’amitié, de commerce et de navigation
que les Etats-Unis d’Amérique et la République du Nicaragua ont signé le
21 janvier 1956, qui est entré en vigueur en 1958 et qui est toujours en
vigueur. Une première question se pose donc : l’Etat qui n’a pas invoqué
une base de compétence possible dans sa requête peut-il l’invoquer ulté-
rieurement ?

118. La réponse qui résulte de la maigre jurisprudence de la Cour sur
cette question est négative. C’est dans ce sens qu’a conclu la Cour dans
laffaire relative à Certains emprunts norvégiens, où la France, Etat requé-
rant, prétendait invoquer comme base de compétence deux traités qu’elle
n'avait pas mentionnés dans sa requête, mais seulement lors de la procé-
dure sur les exceptions préliminaires :

« Si le Gouvernement français avait voulu procéder sur cette base, il
l'aurait expressément déclaré.

Ainsi qu'on l’a déjà montré, la requête du Gouvernement français
se fonde clairement et précisément sur les déclarations de la Norvège
et de la France aux termes de l'article 36, paragraphe 2, du Statut.
Dans ces conditions, la Cour ne saurait rechercher, pour établir sa
compétence, un fondement autre que celui que le Gouvernement
français a lui-même énoncé dans sa requête, et sur lequel l’affaire a été
plaidée devant la Cour par les deux Parties. » (Certains emprunts
norvégiens, arrêt, CI.J. Recueil 1957, p. 24-25.)

De méme, la requéte du Nicaragua se fonde « clairement », sinon aussi
précisément, sur les déclarations faites par les Etats-Unis et le Nicaragua

240
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 629

conformément à l’article 36, paragraphes 2 et 5, du Statut. Si le Nicaragua
« avait voulu procéder » sur la base du traité conclu avec les Etats-Unis, « il
l'aurait expressément déclaré ». En conséquence, dans « ces conditions » —
qui ne sont pas sans rappeler celles de l’affaire relative à Certains emprunts
norvégiens — « la Cour ne saurait rechercher, pour établir sa compétence,
un fondement autre que celui que » le Gouvernement nicaraguayen « a
lui-même énoncé dans sa requête, et sur lequel l'affaire a été plaidée devant
la Cour par les deux Parties ». Dans la mesure où le Nicaragua invoque le
traité de 1956 pour établir la compétence en l'espèce, il apparaît donc que
sa requête devrait être rejetée.

119. Toutefois la Cour, pour des raisons qui ne sont pas parfaitement
claires, semble retenir dans la présente espèce une autre interprétation
de sa décision dans l'affaire relative à Certains emprunts norvégiens.
Elle envisage en conséquence une deuxième considération préliminaire,
qui oppose elle aussi un sérieux obstacle à l'établissement de la compé-
tence.

L'article XXIV du traité de 1956 dispose :

«1. Chacune des deux parties examinera avec bienveillance les
représentations que l’autre partie pourra faire au sujet de toute ques-
tion concernant l’application du présent traité et prendra des mesures
adéquates pour permettre des consultations à ce propos.

2. Tout différend qui pourrait s’élever entre les parties quant à
l'interprétation ou l’application du présent traité et qui ne pourrait
être réglé d’une manière satisfaisante par la voie diplomatique sera
porté devant la Cour internationale de Justice, à moins que les parties
ne conviennent de le régler par d’autres moyens pacifiques. »

Le paragraphe 2 de cet article autorise les parties au traité à saisir unila-
téralement la Cour de tout différend « quant à l'interprétation ou à l’ap-
plication du présent traité et qui ne pourrait pas être réglé d’une manière
satisfaisante par la voie diplomatique... » Les Etats-Unis, dans leur requête
en l’affaire du Personnel diplomatique et consulaire des Etats-Unis à Téhé-
ran, avaient invoqué une disposition identique du traité d'amitié, de com-
merce et de droits consulaires qu’ils avaient signé avec l'Iran, et, dans son
arrêt, la Cour avait conclu qu’une clause qui « prévoit la compétence
obligatoire de la Cour pour connaître de ces différends » donne le « droit
de s'adresser unilatéralement à la Cour», à moins que les parties ne
conviennent de les régler par quelque autre méthode (C.LJ. Recueil 1980,
p. 27). Mais, en l’occurrence, il n’était pas question de déterminer au départ
si le différend pouvait ou ne pouvait pas étre réglé de maniére satisfaisante
par la voie diplomatique, puisque, comme la Cour le faisait observer, l'Iran
refusait de négocier. Dans la présente espèce, au contraire, non seulement
le Nicaragua et les Etats-Unis ont entamé directement entre eux des
négociations sur leurs différends considérés dans leur ensemble, lesquelles
négociations se poursuivent activement, mais encore le Nicaragua ne dit
pas avoir jamais prétendu, avant ou pendant lesdites négociations, ou de
toute autre manière, qu’il existe entre lui et les Etats-Unis un différend

24]
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 630

quant à l'interprétation ou à lapplication du traité de 1956. C’est dans le
mémoire du Nicaragua que les griefs apparaissent pour la première fois.
Quant aux Etats-Unis, ils nient qu’il y ait eu quelque tentative que ce fût
pour régler par la voie diplomatique un quelconque différend avec le
Nicaragua quant à l'interprétation ou à l'application de ce traité vu, en
particulier, que le Nicaragua n’a même pas fait, en vertu du traité, de
représentations susceptibles de donner lieu à un différend. Le Nicaragua
n'a pas récusé ces allégations des Etats-Unis. Rien ne permet cependant de
supposer que le silence du Nicaragua quant au traité s’explique par son
refus d’accuser les Etats-Unis de violer leurs obligations internationales. Il
semble plutôt qu’il ne lui soit pas venu à l'esprit — en dépit des allégations
concernant le comportement des Etats-Unis auxquelles la Cour fait allu-
sion — que les actes dont il se plaignait constituaient des violations de ce
traité. Dans ces conditions, il paraît s’ensuivre que le Nicaragua n’a pas mis
en œuvre les procédures préalables voulues pour invoquer l’article XXIV,
paragraphe 2, du traité. Pour ce motif aussi, la Cour aurait dû conclure que
le traité n’offre pas de base de compétence à l’appui de la requête du
Nicaragua.

120. Si toutefois, comme le fait la Cour, on franchit allègrement ces
obstacles, au lieu de les renverser, il reste à examiner si le fait d’invoquer le
traité suffit à établir de quelque manière que ce soit la compétence de la
Cour pour connaître des demandes énoncées dans la requête nicara-
guayenne. Dans quelle mesure le traité, par son objet ou dans ses dispo-
sitions, se rapporte-t-il aux demandes du Nicaragua, si tant est qu’il s’y
rapporte ?

121. Le Nicaragua, dans sa requête, affirmait que les Etats-Unis ont
violé leurs

« obligations expresses en vertu de la Charte des Nations Unies, de la
charte de l'Organisation des Etats américains et d’autres traités mul-
tilatéraux, ainsi que des règles fondamentales du droit international
général et coutumier... » (par. 14).

Rien n’était dit, explicitement ou implicitement, de la violation d’un traité
commercial bilatéral. Bien au contraire, le fondement de la requête du
Nicaragua était que les Etats-Unis « font usage de la force militaire contre
le Nicaragua et interviennent dans les affaires intérieures de ce pays... »
(par. 1). Cependant, parmi les conclusions précises que le Nicaragua
demandait à la Cour de lui adjuger, figurent deux points dont on pourrait
éventueliement soutenir qu’ils concernent le traité d’amitié, de commerce
et de navigation, bien que cette imputation ne figure nulle part dans la
requête. L’alinéa e) est ainsi rédigé :

« Que les Etats-Unis, en violation de leurs obligations en vertu du
droit international général et coutumier, ont enfreint et enfreignent
la liberté des mers et interrompent le commerce maritime paci-
fique. »

242
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 631

(Grief qui, on le remarquera, ne se rapporte pas au traité de 1956, ni à
aucun traité, mais au droit international coutumier.) Et l’alinéa g) con-
clut :

« Que, vu ces violations des obligations juridiques susvisées, les
Etats-Unis ont le devoir exprès de mettre fin et de renoncer immé-
diatement :

à toute tentative visant à restreindre, bloquer ou rendre périlleux
Paccés aux ports du Nicaragua, à l’arrivée ou en partance de ces
ports. »

122. Le traité de 1956 s'inscrit dans toute une série de traités analogues
conclus par les Etats-Unis. L'objet et la portée de ces traités d'amitié, de
commerce et de navigation étaient ainsi résumés par un commentateur, qui
a joué un rôle prépondérant dans leur négociation :

« Les traités d’amitié, de commerce et de navigation ne sont pas par
nature politiques, mais au contraire essentiellement économiques et
juridiques. De plus, bien que les termes « commerce » et « naviga-
tion » figurent dans leur titre et qualifient exactement une partie de
leur contenu, ce n’est qu’à titre secondaire qu’ils ont trait de nos jours
au commerce extérieur et à la navigation. [ls sont « commerciaux » au
sens le plus large du terme et constituent avant tout des traités
d’« établissement », visant la protection des personnes, physiques ou
morales, ainsi que des biens et des intérêts de ces personnes. Ils
définissent le traitement que chaque pays s'engage à réserver aux
ressortissants de l’autre, le droit de ces derniers à se livrer à des
activités commerciales et autres sur le territoire du premier pays, et le
respect qui leur est dû, ainsi qu’à leurs biens et à leurs entreprises. »
(Herman Walker, « Modern Treaties of Friendship, Commerce and
Navigation », Minnesota Law Review, vol. 42 (1958), p. 806.)

123. Comment le Nicaragua allait-il rapporter les graves accusations
trés générales qu’il faisait dans sa requéte aux clauses commerciales par-
ticuliéres du traité ? Il s’abstient, dans son mémoire, d’établir, de démon-
trer ou même d'indiquer avec quelque détail quels sont les chefs de
demande énoncés dans sa requête qui correspondraient à des violations des
dispositions du traité par les Etats-Unis : il se contente de signaler les
dispositions du traité qui, selon lui, seraient violées, en axant son argu-
mentation — si tant est qu’il y en ait une — sur une seule disposition du
traité. Après avoir rappelé que, « par exemple », Particle XIX, paragra-
phe 1, dispose : « Il y aura liberté de commerce et de navigation entre les
territoires des deux parties », le Nicaragua soutient que « les activités des
Etats-Unis violent manifestement cette diposition » (mémoire du Nicara-
gua, par. 167). Et il ajoute :

« 172. Il est évident que les opérations militaires et paramilitaires

243
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 632

dirigées et poursuivies au Nicaragua et contre celui-ci par les Etats-
Unis, et notamment le minage des ports et des eaux territoriales du
Nicaragua, ainsi que les attaques contre les aéroports du Nicaragua et
les opérations militaires qui menacent et restreignent le commerce et
les transports terrestres, sont destinées à paralyser le commerce et la
navigation, tels qu'ils sont définis et garantis à l’article XIX, para-
graphe 1, du traité. »

124. Cet argument s’accorde-t-il avec le but de l’articie XIX, para-
graphe 1, du traité, et d’ailleurs de l’ensemble du traité ? Le traité, pris dans
son ensemble, n’a en effet rien à voir avec l’emploi de la force dans les
relations internationales, ni avec le droit d’être à l'abri d’un tel emploi — et
par conséquent il n’a de prime abord rien ou pas grand-chose à voir avec les
griefs exposés en l’espèce par le Nicaragua. I] s’agit d’un traité purement
commercial, « fondé, d’une façon générale, sur les principes du traitement
national et de la nation la plus favorisée » (préambule). Et Particle XIX,
paragraphe 1, ne fait que refléter ce caractère commercial du traité, comme
on peut le constater si on fait une lecture complète de l’article, qui est libellé
comme suit : :

«1. Il y aura liberté de commerce et de navigation entre les terri-
toires des deux parties.

2. Les navires battant pavillon de l’une des deux parties et munis
des documents que leur législation exige comme preuve de leur natio-
nalité seront considérés comme étant des navires de cette partie, en
haute mer aussi bien que dans les ports, les mouillages et les eaux de
Pautre partie.

3. Les navires de l’une des deux parties pourront librement, dans
les mêmes conditions que les navires de l’autre partie et les navires de
tout pays tiers, se rendre avec leur cargaison dans tous les ports,
mouillages et eaux de cette autre partie qui sont ouverts au commerce
international et à la navigation internationale. Lesdits navires, ainsi
que leur cargaison, bénéficieront à tous égards, dans les ports, les
mouillages et les eaux de cette autre partie, du traitement national et
du traitement de la nation la plus favorisée. Toutefois, chacune des
deux parties pourra réserver à ses propres navires des droits et pri-
vilèges exclusifs en ce qui concerne le cabotage, la navigation fluviale
et les pêcheries nationales.

4. Chacune des deux parties accordera aux navires de l’autre partie
le traitement national et le traitement de la nation la plus favorisée en
ce qui concerne le droit de transporter, à destination ou en provenance
de ses territoires, tous les articles qui peuvent être acheminés par voie
maritime ; lesdits articles bénéficieront d’un traitement non moins
favorable que celui qui est accordé aux articles similaires transportés à
bord de navires de la première partie en ce qui concerne : a) les droits
et taxes de toute nature, b) les formalités douanières, et c) les primes,
drawbacks et autres avantages de même ordre.

244
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 633

5. Les navires de l’une des deux parties qui se trouveront en
détresse pourront chercher refuge dans le port ou havre le plus proche
de l’autre partie ; ils bénéficieront d’un traitement amical et recevront
assistance.

6. Au sens du présent traité, le terme « navires » doit s'entendre des
navires de tous genres, qu'ils soient propriété privée ou publique ou
que leur exploitation soit privée ou publique ; toutefois, ce terme ne
vise pas, sauf en ce qui concerne l’application des paragraphes 2 et 5
du présent article, les bateaux de pêche ni les bâtiments de guerre. »

Il est difficile de voir un rapport entre ces dispositions et les accusations
d’emploi illicite de la force formulées dans la requête du Nicaragua. Les
obligations que crée cet article pour les Etats-Unis touchent essentielle-
ment le traitement des navires nicaraguayens dans les eaux des Etats-Unis.
Et c’est seulement en isolant le paragraphe 1 de l’article dans lequel il
figure, et de l’ensembie du traité, qu’il est possible de voir dans cette
disposition un rapport avec le grief visant le minage des ports nicara-
guayens. La Cour est-elle fondée à solliciter ainsi le texte ? La réponse qui
résulte de la jurisprudence de la Cour est négative. Au contraire, la Cour a
affirmé dans le passé : « Il ne suffit pas que le gouvernement qui présente la
réclamation établisse un rapport lointain entre les faits de la réclamation et
le traité » dont il invoque la clause compromissoire: (Ambatielos, fond,
arrêt, C.I.J. Recueil 1953, p. 18).

125. Les autres articles qui, d’après le Nicaragua, seraient violés par les
activités des Etats-Unis, sont l’article XIV, paragraphe 2, l’article XVII,
paragraphe 3, l’article XIX, paragraphe 3, l’article XX et l’article premier.
Ces articles sont libellés comme suit :

Article XIV, paragraphe 2 :

« Aucune des deux parties n’interdira ou ne restreindra l’importa-
tion d’un produit de l’autre partie ou l’exportation d’un produit des-
tiné aux territoires de l’autre partie à moins que l’importation d’un
produit similaire provenant de tout pays tiers ou l’exportation d’un
produit similaire à destination de tout pays tiers ne soient, de la même
manière, interdites ou restreintes. »

Article XVII, paragraphe 3 :

« Aucune des deux parties n’imposera de mesures de caractère
discriminatoire ayant pour effet d'empêcher directement ou indirec-
tement les importateurs ou les exportateurs de produits originaires de
Pun ou l’autre pays d’assurer lesdits produits contre les risques mari-
times auprès de compagnies de l’une ou l’autre partie. »

Article XIX, paragraphe 3 :

« Les navires de l’une des deux parties pourront librement, dans les
mêmes conditions que les navires de l’autre partie et les navires de tout

245
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 634

pays tiers, se rendre avec leur cargaison dans tous les ports, mouillages
et eaux de cette autre partie qui sont ouverts au commerce interna-
tional et à la navigation internationale... »

Article XX :

« Il y aura liberté de transit à travers les territoires de chacune des
deux parties par les itinéraires qui conviennent le mieux au transit
international :

a) pour les nationaux de l’autre partie ainsi que leurs bagages ;

b) pour les nationaux d’autres pays et leurs bagages, qui sont en route
vers les territoires de cette autre partie ou qui en viennent ; et

c) pour les produits, de quelque origine que ce soit, en provenance ou
à destination des territoires de cette autre partie... »

Au sujet de ces dispositions, le Nicaragua affirme que les activités mili-
taires et paramilitaires qui, prétend-il, sont menées par les Etats-Unis, ne
peuvent être considérées comme constituant un « traitement équitable
{accordé aux] biens, entreprises et autres intérêts » des nationaux et des
sociétés du Nicaragua (mémoire nicaraguayen, par. 174).

126. Or, ces dispositions du traité que le Nicaragua invoque — sans
argumenter le rapport entre lesdites dispositions et les griefs exposés dans
sa requête — concernent le traitement des nationaux d’une partie, ou des
marchandises ou des biens appartenant à ces nationaux, ou des navires
d’une partie, sur le territoire de l’autre partie ; elles ont trait aux assurances
maritimes, à la liberté de transit des nationaux, etc. Et il est évident que,
telles qu’elles sont rédigées, ces dispositions sont sans rapport avec les
accusations d’agression directe ou indirecte formulées dans la requête du
Nicaragua. L’article premier du traité, que le Nicaragua invoque aussi — et
qui est libellé comme suit :

« Chacune des deux parties accordera, en tout temps, un traitement
équitable aux nationaux et aux sociétés de l’autre partie, ainsi qu’à
leurs biens, entreprises et autres intérêts »,

pose le principe général du traitement équitable, à la lumière duquel il faut
lire les dispositions énoncées de façon circonstanciée dans le dispositif du
traité ; mais il ne traite pas des problèmes de l’emploi ou de Pabus de la
force dans les relations internationales.

127. Outre les articles précités du traité, la Cour prend également en
considération « les mentions de la paix et de l’amitié, que l’on trouve dans
le préambule ». Or le préambule du traité dispose :

« Les Etats-Unis d'Amérique et la République de Nicaragua, dési-
reux de resserrer les liens de paix et d'amitié qui unissent tradition-
nellement les deux pays et de favoriser entre leurs peuples respectifs
l'établissement de relations économiques et culturelles plus étroites ;
étant, d'autre part, conscients du rôle que peuvent jouer, à ces fins, des
arrangements visant à encourager les investissements mutuellement

246
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 635

profitables, à favoriser les échanges commerciaux dans leur intérêt
commun et à créer des droits et des privilèges réciproques, ont décidé
de conclure un traité d’amitié, de commerce et de navigation fondé,
d’une façon générale, sur les principes du traitement national et de la
nation la plus favorisée, sans clause conditionnelle... »

Ainsi, le préambule, à supposer qu’on lui attribue un effet juridique,
souligne les objectifs commerciaux du traité. En toute hypothèse, les dis-
positions d’un préambule ne sont pas en général considérées comme
créatrices d’obligations juridiques au même titre que les dispositions du
traité proprement dit. Aux termes de la convention de Vienne sur le droit
des traités, le préambule d’un traité est une composante de son contexte, et
tout traité doit être interprété de bonne foi, suivant le sens ordinaire à
attribuer à ses termes « dans leur contexte et à la lumière de son objet et de
son but » (art. 32). Eu égard au contexte du traité considéré qui s'inscrit
parmi une vingtaine de traités commerciaux d'amitié, de commerce et de
navigation, et compte tenu du caractère commercial de son objet et de son
but, la mention des dispositions du préambule visant le resserrement des
liens de paix et d’amitié ne semble pas fournir de liens entre les griefs
exposés dans la requête du Nicaragua et les termes dudit traité.

128. Il est une autre disposition du traité de 1956 qui mérite que l’on s’y
arrête, car elle indique que la requête du Nicaragua n’entre pas dans le
champ d’application du traité. L'article XXI, paragraphe 1, du traité
dispose en effet :

«1. Le présent traité ne fera pas obstacle à Papplication de me-
sures :

c) concernant la production ou le commerce des armes, des munitions
et du matériel de guerre, ou le commerce d’autres produits lorsqu’il
a pour but direct ou indirect d’approvisionner des unités mili-
taires ;

d) nécessaires a l’exécution des obligations de l’une ou l’autre partie
relatives au maintien ou au rétablissement de la paix et de la
sécurité internationales ou à la protection des intérêts vitaux de
cette partié en ce qui concerne sa sécurité... »

Or on ne saurait prétendre — et d’ailleurs le Nicaragua, pas plus que la
Cour, ne prétend — que, pour la raison que le traité « ne fera pas obstacle à
Papplication de mesures » concernant la production ou le commerce des
armes, ou de mesures nécessaires à l’exécution des obligations de l’une ou
l’autre partie relatives au maintien de la paix et de la sécurité internatio-
nales ou à la protection des intérêts vitaux de cette partie en ce qui concerne
sa sécurité, ces exclusions mêmes autorisent la Cour à statuer sur des griefs
fondés sur le traité qui ont trait au commerce des armes ou au maintien de
la paix et de la sécurité internationales, ou à la protection des intérêts
vitaux en matière de sécurité. I] est évident que, lorsqu'un traité exclut de

247
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 636

ses dispositions certains sujets, ces sujets ne relèvent pas du champ d’ap-
plication de la clause juridictionnelle du traité. Et le fait que cette clause
soit bien une clause d’exclusion ne ressort pas seulement de ses termes,
mais aussi des travaux préparatoires du traité, dont le compte rendu était
joint en annexe aux écritures des Etats-Unis dans Faffaire du Personnel
diplomatique et consulaire des Etats-Unis à Téhéran (C.I.J. Mémoires,
annexe 50, p. 233). On trouve en effet dans cette documentation une liste
d’une vingtaine de traités d'amitié, de commerce et de navigation, y com-
pris celui conclu avec le Nicaragua, suivie d’un « Mémorandum sur la
clause relative au règlement des différends figurant dans le traité d’amitié,
de commerce et de navigation conclu avec la Chine » qui contient le
paragraphe suivant :

« La clause compromissoire ... est limitée aux questions intéressant
l'interprétation ou l’application dudit traité, c’est-à-dire qu’il s’agit
d’une clause compromissoire spéciale et non pas générale. Elle vise un
traité dont la négociation a donné lieu à une documentation volumi-
neuse précisant l'intention des parties. Ce traité porte sur des ques-
tions qui sont communes à un très grand nombre de traités, conclus au
cours d’une longue période par pratiquement tous les pays. Une
bonne partie de ce qui fait généralement l’objet du traité et, dans
certains cas, sous un énoncé quasi identique, a donné lieu à des
décisions judiciaires rendues par les tribunaux des Etats-Unis mêmes
et d’autres pays. Les sources faisant autorité pour l'interprétation
dudit traité sont donc dans une large mesure bien établies et bien
connues. En outre, il est expressément précisé que certaines questions
importantes, notamment l'immigration, le commerce de fourniture mili-
taire et « les intérêts vitaux du pays en période de crise nationale »
n’entrent pas dans le champ d'application du traité. Vu ce qui précède, il
est difficile d'imaginer comment l’article XX VIII pourrait faire courir
au Gouvernement des Etats-Unis le risque d’une action judiciaire au
sujet d’une question de nature à le gêner. » (P. 235. Les italiques sont
de moi.)

Un deuxième mémorandum, intitulé « Mémorandum du département
d'Etat sur les dispositions du traité de commerce relatives à la Cour
internationale de Justice » conclut de même, tant en ce qui concerne la
portée de la compétence reconnue à la Cour en vertu des traités d’amitié, de
commerce et de navigation, que pour ce qui est des clauses d’exclusion en
matière de sécurité nationale :

« ce document [du département d'Etat] … dégage un certain nombre,
d'éléments qui, à son avis, rendent la disposition satisfaisante. Il
s’agit notamment du fait que la disposition est limitée aux différends
qui s’élèveraient très précisément au sujet du traité intéressé, du fait
aussi que ces traités portent sur des questions bien connues au sujet
desquelles les comptes rendus de la négociation donnent une infor-
mation détaillée, du fait qu’il existe déjà de nombreux précédents

248
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 637

concernant l'interprétation d’un bon nombre des questions visées
dans ces traités et du fait que des questions relevant de la compétence
nationale comme la politique d'immigration et la sécurité militaire
sont exclues du champ d'application de ces traités par des réserves
expresses. » (Ibid, p. 237. Les italiques sont de moi.)

I ressort donc de l’article XXI du traité de 1956 que les parties à cet
instrument entendaient exclure de son champ d’application le type de
demandes (« rétablissement de la paix et de la sécurité internationales » et
protection des «intérêts vitaux … en ce qui concerne [la] sécurité ») à
l'appui desquelles le Nicaragua tente d’invoquer ledit traité.

129. La Cour n’en conclut pas moins :

«il est tout à fait clair pour la Cour que, sur la seule base du traité
d'amitié, de commerce et de navigation de 1956, le Nicaragua et les
Etats-Unis d'Amérique sont tenus d’accepter la juridiction obliga-
toire de la Cour quant aux demandes présentées par le Nicaragua
dans sa requête, dans la mesure où elles impliquent des violations des
dispositions de ce traité » (arrêt, par. 111).

La difficulté est ici que les griefs exposés dans la présente requête du
Nicaragua sont, à analyse, sans rapport avec une quelconque violation
des dispositions de ce traité. Non seulement la requête ne cite pas le traité,
mais il est certain que le traité lui-même ne saurait être interprété de façon
plausible comme donnant compétence à la Cour pour « connaître de la
requête déposée par le Nicaragua le 9 avril 1984 ». Il pourrait offrir une
base de compétence pour une autre requête, mais non pas pour celle dont la
Cour se trouve saisie.

{Signé) Stephen M. SCHWEBEL.

249
